--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.1

 
PROVIDER AGREEMENT
                      

BETWEEN


STATE OF OHIO


DEPARTMENT OF JOB AND FAMILY SERVICES


AND


WELLCARE OF OHIO, INC.


Amendment No. 1






Pursuant to Article IX.A. the Provider Agreement between the State of Ohio,
Department of Job and Family Services, (hereinafter referred to as “ODJFS”) and
WELLCARE OF OHIO, INC. (hereinafter referred to as “MCP”) for the Covered
Families and Children (hereinafter referred to as “CFC”) population dated July
1, 2007, is hereby amended as follows:


1.            Appendices C, D, E, F, G, H, J, K, L, M, N and O are modified as
attached.


2.            All other terms of the provider agreement are hereby affirmed.


The amendment contained herein shall be effective January 1, 2008.


WELLCARE OF OHIO, INC.:

 
BY: /s/  Thad Bereday
DATE: 1/4/08
THAD BEREDAY,  SENIOR VICE PRESIDENT
     
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:

 
BY:  Helen Jones-Kelley
DATE: 1/7/08
HELEN E. JONES-KELLEY, DIRECTOR
 

 



--------------------------------------------------------------------------------

 


APPENDIX C


MCP RESPONSIBILITIES
CFC ELIGIBLE POPULATION


The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.


 General Provisions


1. The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.


2. The MCP must submit a current copy of their Certificate of Authority (COA) to
ODJFS within 30 days of issuance by the Ohio Department of Insurance.


3. The MCP must designate the following:
 
a.  A primary contact person (the Medicaid Coordinator) who will dedicate a
majority of their time to the Medicaid product line and coordinate overall
communication between ODJFS and the MCP.  ODJFS may also require the MCP to
designate contact staff for specific program areas.  The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.


b. A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H). 
 
As long as the MCP serves both the CFC and ABD populations, they are not
required to  have separate provider relations representatives or Medicaid
coordinators.


4. All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.


5. The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.


6. The MCP must have an administrative office located in Ohio.


7. Upon request by ODJFS, the MCP must submit information on the current status
of their company’s operations not specifically covered under this provider
agreement (for example, other product lines, Medicaid contracts in other states,
NCQA accreditation, etc.) unless otherwise excluded by law.


8. The MCP must have all new employees trained on applicable program
requirements, and represent, warrant and certify to ODJFS that such training
occurs, or has occurred.


9. If an MCP determines that it does not wish to provide, reimburse, or cover a
counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change.  MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP’s
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide. 


10. For any data and/or documentation that MCPs are required to maintain, ODJFS
may request that MCPs provide analysis of this data and/or documentation to
ODJFS in an aggregate format, such format to be solely determined by ODJFS.


11. The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule
5101:3-26-03.  Notwithstanding such responsibility, ODJFS retains the right to
make the final determination on medical necessity in specific member situations.


12. In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required  for other purposes to submit medical records at no cost to
ODJFS and/or designee upon request.


13. The MCP must notify the BMHC of the termination of an MCP panel provider
that is   designated as the primary care provider for 500 or more of the MCP’s
CFC members. The MCP must provide notification within one working day of the MCP
 becoming aware of the termination.


14. Upon request by ODJFS, MCPs may be required to provide written notice to
members of  any significant change(s) affecting contractual requirements, member
services or access to providers.


15. MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program.  Before MCPs notify potential
or current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability.  If an MCP elects
to provide additional services, the MCP must ensure to the satisfaction of ODJFS
that the services are readily available and accessible to members who are
eligible to receive them.


a. MCPs are required to make transportation available to any member requesting
transportation when they must travel (thirty) 30 miles or more from their home
to receive a medically-necessary Medicaid-covered service.  If the MCP offers
transportation to their members as an additional benefit and this transportation
benefit only covers a limited number of trips, the required transportation
listed above may not be counted toward this trip limit.


b. Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab).  MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.


c. MCPs must give ODJFS and members (ninety) 90 days prior notice when
decreasing or ceasing any additional benefit(s).  When it is beyond the control
of the MCP, as demonstrated to ODJFS’ satisfaction, ODJFS must be notified
within (one) 1 working day.


16. MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff adheres to such laws when furnishing
services to its members.  MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.


17. MCPs must comply with any other applicable Federal and State laws (such as
Title VI of the Civil rights Act of 1964, etc.) and other laws regarding privacy
and confidentiality, as such may be applicable to this Agreement.


18. Upon request, the MCP will provide members and potential members with a copy
of their practice guidelines.


19.  The MCP is responsible for promoting the delivery of services in a
culturally competent manner, as solely determined by ODJFS, to all members,
including those with limited English proficiency (LEP) and diverse cultural and
ethnic backgrounds.


All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible
individuals.  In addition, MCPs must provide written translations of certain MCP
materials in the prevalent non-English languages of members and eligible
individuals in accordance with the following:
 
a. When 10% or more of the CFC eligible individuals in the MCP’s service area
have a common primary language other than English, the MCP must translate all
ODJFS-approved marketing materials into the primary language of that group.  The
MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area.  When the 10% threshold is met, the MCP must report this
information to ODJFS, in a format as requested by ODJFS, translate their
marketing materials, and make these marketing materials available to eligible
individuals.  MCPs must submit to ODJFS, upon request, their prevalent
non-English language analysis of eligible individuals and the results of this
analysis.


b. When 10% or more of an MCP's CFC members in the MCP’s service area have a
common primary language other than English, the MCP must translate all
ODJFS-approved member materials into the primary language of that group. The MCP
must monitor their membership and conduct a quarterly assessment to determine
which, if any, primary language groups meet the 10% threshold.  When the 10%
threshold is met, the MCP must report this information to ODJFS, in a format as
requested by ODJFS, translate their member materials, and make these materials
available to their members.  MCPs must submit to ODJFS, upon request, their
prevalent non-English language member analysis and the results of this analysis.


20.  The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services).  This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated
above, when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members.  This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share specific communication needs information with their providers
[e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party Administrators
(TPAs)], as applicable. MCPs must submit to ODJFS, upon request, detailed
information regarding the MCP’s members with special communication needs, which
could include individual member names, their specific communication need, and
any provision of special services to members (i.e., those special services
arranged by the MCP as well as those services reported to the  MCP which were
arranged by the provider).


Additional requirements specific to providing assistance to hearing-impaired,
vision-impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.


21. The MCP is responsible for ensuring that all member materials use easily
understood language and format.  The determination of what materials comply with
this requirement is in the sole discretion of ODJFS.


22.  Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is
responsible for ensuring that all MCP marketing and member materials are prior
approved by ODJFS before being used or shared with members.  Marketing and
member materials are defined as follows:


a.  Marketing materials are those items produced in any medium, by or on behalf
of an MCP, including gifts of nominal value (i.e., items worth no more than
$15.00), which can reasonably be interpreted as intended to market to eligible
individuals.


b.  Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members.  Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.


c. All MCP marketing and member materials must represent the MCP in an honest
and forthright manner and must not make statements which are inaccurate,
misleading, confusing, or otherwise misrepresentative, or which defraud eligible
individuals or ODJFS.


d. All MCP marketing cannot contain any assertion or statement (whether written
or oral) that the MCP is endorsed by CMS, the Federal or State government or
similar entity.


e. MCPs must establish positive working relationships with the CDJFS offices
and must not aggressively solicit from local Directors, MCP County Coordinators,
or or other staff.  Furthermore, MCPs are prohibited from offering gifts of
nominal value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or
managed care enrollment center (MCEC) staff, as these may influence an
individual’s decision to select a particular MCP.


23. Advance Directives– All MCPs must comply with the requirements specified in
 42 CFR 422.128.  At a minimum, the MCP must:


a. Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.


b. Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the  MCP:


i. Provides written information to all adult members concerning:
 
a. the member’s rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives.  (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).
b. the MCP’s policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as  a matter of conscience;

c. any changes in state law regarding advance directives as soon as possible but
no later than (ninety) 90 days after the proposed effective date of the change;
and

d. the right to file complaints concerning noncompliance with the advance
directive requirements with the Ohio Department of Health.
 
ii. Provides for education of staff concerning the MCP’s policies and procedures
on advance directives;
iii. Provides for community education regarding advance directives directly
or  in concert with other providers or entities;
iv. Requires that the member’s medical record document whether or not the member
has executed an advance directive; and
v. Does not condition the provision of care, or otherwise discriminate against a
member, based on whether the member has executed an advance directive.


24. New Member Materials
Pursuant to OAC rule 5101:3-26-08.2 (B)(3), MCPs must provide to each member or
assistance group, as applicable, an MCP identification (ID) card, a new member
letter, a member handbook, a provider directory, and information on advance
directives.


a. MCPs must use the model language specified by ODJFS for the new member
letter.
 
b. The ID card and new member letter must be mailed together to the member via a
 method that will ensure their receipt prior to the member’s effective date of
coverage. 

 
c. The member handbook, provider directory and advance directives
information may be  mailed to the member separately from the ID card and new
member letter. MCPs  will  meet the timely receipt requirement for these
materials if they are mailed to the  member within (twenty-four) 24 hours of the
MCP receiving the ODJFS produced  monthly membership roster (MMR). This is
provided the materials are mailed via a  method with an expected delivery date
of no more than five (5) days. If the member  handbook, provider directory and
advance directives information are mailed separately  from the ID card and new
member letter and the MCP is unable to mail the materials  within twenty-four
(24) hours, the member handbook, provider directory and advance  directives
information must be mailed via a method that will ensure receipt by no later
 than the effective date of coverage. If the MCP mails the ID card and new
member letter  with the other materials (e.g., member handbook, provider
directory, and advance  directives), the MCP must ensure that all materials are
mailed via a method that will  ensure their receipt prior to the member’s
effective date of coverage.
 
d. MCPs must designate two (2) MCP staff members to receive a copy of the new
 member materials on a monthly basis in order to monitor the timely receipt of
these  materials. At least one of the staff members must receive the materials
at their home  address.


25. Call -Center Standards
The MCP must provide assistance to members through a member services toll-free
call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1).  MCP member services
staff must be available nationwide to provide assistance to members through the
toll-free call-in system every Monday through Friday, at all times during the
hours of 7:00 am to 7:00 pm Eastern Time, exceptfor the following major
holidays:
·  New Year’s Day
·  Martin Luther King’s Birthday
·  Memorial Day
·  Independence Day
·  Labor Day
·  Thanksgiving Day
·  Christmas Day
·  2 optional closure days: These days can be used independently or in
combination with any of the major holiday closures but cannot both be used
within the same closure period.
 
Before announcing any optional closure dates to members and/or staff, MCPs must
receive ODJFS prior-approval which verifies that the optional closure days meet
the specified criteria.
 
If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday.  If a major holiday falls on a Sunday, the
member services line may be closed on the following Monday.  MCP member services
closure days must be specified in the MCP’s member handbook, member newsletter,
or other some general issuance to the MCP’s members at least (thirty) 30 days in
advance of the closure.


The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day (24/7) toll-free call-in system,
available nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The 24/7
call-in system must be staffed by appropriately trained medical personnel. For
the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.


MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and 24/7 toll-free call-in systems to ODJFS. ODJFS
will inform the MCPs of any changes/updates to these URAC call center standards.


MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative  Code (OAC) rule 5101:3-26-08.4(A)(9)].  Therefore, the member
services call center  requirement may not be met through the execution of a
Medicaid Delegation Subcontract  Addendum or Medicaid Combined Services
Subcontract Addendum.
 
26.      Notification of Optional MCP Membership


In order to comply with the terms of the ODJFS State Plan Amendment for the
managed care program (i.e.,  42 CFR 438.50), MCPs in mandatory
membership  service areas must inform new members that MCP membership is
optional for certain populations.  Specifically, MCPs must inform any applicable
pending member or member that the following CFC populations are not required to
select an MCP in order to receive their Medicaid healthcare benefit and what
steps they need to take if they do not wish to be a member of an MCP:
- Indians who are members of federally-recognized tribes.
- Children under 19 years of age who are:
o Eligible for Supplemental Security Income under title XVI;
o In foster care or other out-of-home placement;
o Receiving foster care of adoption assistance;
o Receiving services through the Ohio Department of Health’s Bureau for Children
with Medical Handicaps (BCMH) or any other family-centered, community-based,
coordinated care system that receives grant funds under section 501(a)(1)(D) of
title V, and is defined by the State in terms of either program participation or
special health care needs.


27. HIPAA Privacy Compliance Requirements


The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health
information.  Protected Health Information (PHI) is information received from or
on behalf of ODJFS that meets the definition of PHI as defined by HIPAA and the
regulations promulgated by the United States Department of Health and Human
Services, specifically 45 CFR 164.501, and any amendments thereto. MCPs must
agree to the following:


a. MCPs shall not use or disclose PHI other than is permitted by this agreement
or required by law. 


b. MCPs shall use appropriate safeguards to prevent unauthorized use or
disclosure of PHI.
 
c. MCPs shall report to ODJFS any unauthorized use or disclosure of PHI of which
it becomes aware.  Any breach by the MCP or its representatives of
protected health information (PHI) standards shall be immediately reported to
the State HIPAA Compliance Officer through the Bureau of Managed Health
Care.  MCPs must provide documentation of the breach and complete all actions
ordered by the HIPAA Compliance Officer.


d. MCPs shall ensure that all its agents and subcontractors agree to these same
PHI conditions and restrictions.


e. MCPs shall make PHI available for access as required by law.


f. MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.


g. MCPs shall make PHI disclosure information available for accounting as
required by law.


h. MCPs shall make its internal PHI practices, books and records available to
the Secretary of Health and Human Services (HHS) to determine compliance.


i. Upon termination of their agreement with ODJFS, the MCPs, at ODJFS’ option,
shall return to ODJFS, or destroy, all PHI in its possession, and keep no copies
of the information, except as requested by ODJFS or required by law.


j. ODJFS will propose termination of the MCP’s provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.


28. Electronic Communications – MCPs are required to purchase/utilize Transport
Layer Security (TLS) for all e-mail communication between ODJFS and the
MCP.  The MCP’s e-mail gateway must be able to support the sending and receiving
of e-mail using Transport Layer Security (TLS) and the MCP’s gateway must be
able to enforce the sending and receiving of email via TLS.


29. MCP Membership acceptance, documentation and reconciliation


a. Selection Services Contractor:  The MCP shall provide to the MCEC ODJFS
prior-approved MCP materials and directories for distribution to eligible
individuals who request additional information about the MCP.
 
b. Monthly Reconciliation of Membership and Premiums: The MCP shall reconcile
member data as reported on the MCEC produced consumer contact record (CCR) with
the ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received.  Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments and delivery payments as
reported on the monthly remittance advice (RA).


The MCP shall work directly with the ODJFS, or other ODJFS-identified entity, to
resolve any difficulties in interpreting or reconciling premium
information.  Premium reconciliation questions must be identified within thirty
(30) days of receipt of the RA.


c. Monthly Premiums and Delivery Payments: The MCP must be able to receive
monthly premiums and delivery payments in a method specified by ODJFS.  (ODJFS
monthly prospective premium and delivery payment issue dates are provided in
advance to the MCPs.) Various retroactive premium payments (e.g., newborns), and
recovery of premiums paid (e.g., retroactive terminations of membership for
children in custody, deferments, etc.,) may occur via any ODJFS weekly
remittance.


d.  Hospital/Inpatient Facility Deferment: When an MCP learns of a currently
hospitalized member’s intent to disenroll through the CCR or the 834, the
disenrolling MCP must notify the hospital/inpatient facility and treating
providers as well as the enrolling MCP of the change in enrollment within five
(5) business days of receipt of the CCR or 834. The disenrolling MCP must notify
the inpatient facility that it will remain responsible for the inpatient
facility charges through the date of discharge; and must notify the treating
providers that it will remain responsible for provider charges through the date
of disenrollment.


When the enrolling MCP learns through the disenrolling MCP, through ODJFS
or other means, that a new member who was previously enrolled with another
MCP was admitted prior to the effective date of enrollment and remains an
inpatient on the effective date of enrollment, the enrolling MCP shall contact
the hospital/inpatient facility within five (5) business days of learning of
the hospitalization.  The enrolling MCP shall verify that it is responsible for
all medically necessary Medicaid covered services from the effective date of
MCP membership, including treating provider services related to the inpatient
stay; the enrolling MCP must reiterate that the admitting/disenrolling MCP
remains responsible for the hospital/inpatient facility charges through the date
of  discharge.  The enrolling MCP shall work with the hospital/inpatient
facility to facilitate discharge planning and authorize services as needed.


When an MCP learns that a new member who was previously on Medicaid fee for
  service was admitted prior to the effective date of enrollment and remains
an inpatient on the effective date of enrollment, the enrolling MCP shall notify
the hospital/ inpatient facility and treating providers that the MCP may not be
the payer. The MCP shall work with hospital/inpatient facility, treating
providers and   the ODJFS to assure that discharge planning assures continuity
of care and accurate payment. Notwithstanding the MCP’s right to request a
hospital deferment up to six (6) months following the member’s effective date,
when the  enrolling MCP learns of a deferment-eligible hospitalization, the MCP
shall notify the ODJFS and request the deferment within five (5) business days
of  learning of the potential deferment.


e. Just Cause Requests: The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.
   
f. Newborn Notifications:  The MCP is required to submit newborn notifications
to ODJFS in accordance with the ODJFS Newborn Notification File and Submissions
Specifications.


g. Eligible Individuals:  If an eligible individual contacts the MCP, the MCP
must    provide any MCP-specific managed care program information
requested.  The MCP must not attempt to assess the eligible individual’s health
care needs. However, if the eligible individual inquires about
continuing/transitioning health care services, MCPs shall provide an assurance
that all MCPs must cover all medically necessary Medicaid-covered health care
services and assist members with transitioning their health care services.


h.  Pending Member: If a pending member (i.e., an eligible individual subsequent
to plan selection or assignment, but prior to their membership effective
date) contacts the selected MCP,  the MCP must provide any membership
information requested, including but not limited to, assistance in determining
whether the current medications require prior authorization.  The MCP must also
ensure that any care coordination (e.g., PCP selection, prescheduled services
and transition of services) information provided by the pending member is logged
in the MCP’s system and forwarded to the appropriate MCP staff for processing as
required.  MCPs may confirm any information provided on the CCR at this
time.  Such communication does not constitute confirmation of membership.  MCPs
are prohibited from initiating contact with a pending member.  Upon receipt of
the 834, the MCP may contact a pending member to confirm information provided
on the CCR or the 834, assist with care coordination and transition of
care,  and inquire if the pending member has any membership questions.


i.   Transition of Fee-For-Service Members
Providing care coordination for prescheduled health services and existing care
treatment plans, is critical for  members transitioning from Medicaid fee-for
service (FFS) to managed care.  Therefore, MCPs must:


i. Allow their new members that are transitioning from Medicaid fee-for-service
to receive services from out-of-panel providers if the member or provider
contacts the MCP to discuss the scheduled health services in advance of the
service date and one of the following applies:


a. The member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery  hospital;


b. The member has been scheduled for an inpatient/outpatient surgery and has
been prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40
(surgical procedures would also include follow- up care as appropriate);


c. The member has appointments within the initial month of MCP membership with
specialty physicians that were scheduled prior to the effective date of
membership; or


d. The member is receiving ongoing chemotherapy or radiation  treatment.


If contacted by the member, the MCP must contact the provider’s office as
expeditiously as the situation warrants to confirm that the service(s) meets the
above criteria.


ii. Allow their new members that are transitioning from Medicaid fee-for-service
to continue receiving home care services (i.e., nursing, aide, and skilled
therapy services) and private duty nursing (PDN) services if the member or
provider contacts the MCP to discuss the health services in advance of the
service date.  These services must be covered from the date of the member or
provider contact at the current service level, and with the current provider,
whether a panel or out-of-panel provider, until the MCP conducts a medical
necessity review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1.  As soon as the MCP becomes aware of the member’s current home
care services, the MCP must initiate contact with the current provider and
member as applicable to ensure continuity of care and coordinate a transfer of
services to a panel provider, if appropriate.


iii. Honor any current fee-for-service prior authorization to allow their new
members that are transitioning from Medicaid fee-for-service to receive services
from the authorized provider, whether a panel or out-of-panel provider, for the
following approved services:


a. an organ, bone marrow, or hematapoietic stem cell transplant pursuant to OAC
rule 5101:3-2-07.1;


b. dental services that have not yet been received;


c. vision services that have not yet been received;


d. durable medical equipment (DME) that has not yet been received. Ongoing DME
services and supplies are to be covered by the MCP as previously-authorized
until the MCP conducts a medical necessity review and renders an authorization
decision pursuant to OAC rule 5101:3-26-03.1.


e. private duty nursing (PDN) services.  PDN services must be covered at the
previously-authorized service level until the MCP conducts a medical necessity
review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1.


As soon as the MCP becomes aware of the member’s current fee-for-service
authorization approval, the MCP must initiate contact with the authorized
provider and member as applicable to ensure continuity of care.  The MCP must
implement a plan to meet the member’s immediate and ongoing medical needs and,
with the exception of organ, bone marrow, or hematapoietic stem cell
transplants, coordinate the transfer of services to a panel provider, if
appropriate.


When an MCP medical necessity review results in a decision to reduce, suspend,
or terminate services previously authorized by fee-for-service Medicaid, the MCP
must notify the member of their state hearing rights no less than 15 calendar
days prior to the effective date of the MCP’s proposed action, per rule
5101:3-26-08.4 of the Administrative Code.


iv. Reimburse out-of-panel providers that agree to provide the transition
services at 100% of the current Medicaid fee-for-service provider rate for the
service(s) identified in Section 29.i. (i., ii., and iii.) of this appendix.


v. Document the provision of transition of services identified in Section 29.i.
(i., ii., and iii.) of this appendix as follows:


a. For non-panel providers, notification to the provider confirming the
provider’s agreement/disagreement to provide the service and accept 100% of the
current Medicaid fee-for-service rate as payment.  If the provider agrees, the
distribution of the MCP’s materials as outlined in Appendix G.3.e.


b. Notification to the member of the non-panel provider’s agreement
/disagreement to provide the service.  If the provider disagrees, notification
to the member of the MCP’s availability to assist with locating a provider as
expeditiously as the member’s health condition warrants. 


c. For panel providers, notification to the provider and member confirming the
MCP’s responsibility to cover the service.


MCPs must use the ODJFS-specified model language for the provider and member
notices and maintain documentation of all member and/or provider contacts
relating to such services. 
 
30. Health Information System Requirements
The ability to develop and maintain information management systems capacity is
crucial to successful plan performance. ODJFS therefore requires MCPs to
demonstrate their ongoing capacity in this area by meeting several related
specifications.


a. Health Information System


i. As required by 42 CFR 438.242(a), each MCP must maintain a health information
system that collects, analyzes, integrates, and reports data.  The system must
provide information on areas including, but not limited to, utilization,
grievances and appeals, and MCP membership terminations for other than loss of
Medicaid eligibility.


ii. As required by 42 CFR 438.242(b)(1), each MCP must collect data on member
and provider characteristics and on services furnished to its members.


iii. As required by 42 CFR 438.242(b)(2), each MCP must ensure that data
received from providers is accurate and complete by verifying the accuracy and
timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.


iv. As required by 42 CFR 438.242(b)(3), each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).


v.     Acceptance testing of any data that is electronically submitted to ODJFS
is required:


a. Before an MCP may submit production files ODJFS-specified formats; and/or
b. Whenever an MCP changes the method or preparer of the electronic media;
and/or
c. When the ODJFS determines an MCP’s data submissions have an unacceptably high
error rate.


MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test files in the ODJFS-specified
formats.  Once an acceptable test file is submitted to ODJFS, as determined
solely by ODJFS, the MCP can return to submitting production files.  ODJFS will
inform MCPs in writing when a test file is acceptable.  Once an MCP’s new or
modified  information system is operational, that MCP will have up to ninety
(90) days to submit an acceptable test file and an acceptable production file.


Submission of test files can start before the new or modified information system
is in production.  ODJFS reserves the right to verify any MCP’s capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.


b. Electronic Data Interchange and Claims Adjudication Requirements


Claims Adjudication


The MCP must have the capacity to electronically accept and adjudicate all
claims  to final status (payment or denial).  Information on claims submission
procedures  must be provided to non-contracting providers within thirty
(30) days of a request.   MCPs must inform providers of its ability to
electronically process and adjudicate  claims and the process for
submission.  Such information must be initiated by the  MCP and not only in
response to provider requests.


The MCP must notify providers who have submitted claims of claims status [paid,
 denied, pended (suspended)] within one month of receipt.  Such notification may
 be in the form of a claim payment/remittance advice produced on a routine
monthly, or more frequent, basis.
 
Electronic Data Interchange
The MCP shall comply with all applicable provisions of HIPAA including
 electronic data interchange (EDI) standards for code sets and the following
 electronic transactions:
Health care claims;
Health care claim status request and response;
Health care payment and remittance status;
Standard code sets; and
National Provider Identifier (NPI).


Each EDI transaction processed by the MCP shall be implemented in  conformance
with the appropriate version of the transaction implementation  guide, as
specified by applicable federal rule or regulation.
The MCP must have the capacity to accept the following transactions from the
 Ohio Department of Job and Family services consistent with EDI processing
 specifications in the transaction implementation guides and in conformance with
 the 820 and 834 Transaction Companion Guides issued by ODJFS:


 ASC X12 820 - Payroll Deducted and Other Group Premium Payment for  Insurance
Products; and


ASC X12 834 - Benefit Enrollment and Maintenance.


 The MCP shall comply with the HIPAA mandated EDI transaction standards and
 code sets no later than the required compliance dates as set forth in the
federal  regulations.


  Documentation of Compliance with Mandated EDI Standards
 The capacity of the MCP and/or applicable trading partners and business
 associates to electronically conduct claims processing and related transactions
in  compliance with standards and effective dates mandated by HIPAA must be
 demonstrated, to the satisfaction of ODJFS,  as outlined below.


 Verification of Compliance with HIPAA (Health Insurance Portability and
Accountability Act of 1995)
 MCPs shall comply with the transaction standards and code sets for sending  and
receiving applicable transactions as specified in 45 CFR Part 162 – Health
 Insurance Reform:  Standards for Electronic Transactions (HIPAA
regulations).  In addition the MCP must enter into the appropriate trading
partner agreement and  implemented standard code sets.  If the MCP has obtained
third-party certification  of HIPAA compliance for any of the items listed
below, that certification may be  submitted in lieu of the MCP’s written
verification for the applicable item(s).
i. Trading Partner Agreements
ii. Code Sets
iii. Transactions


a. Health Care Claims or Equivalent Encounter Information (ASC X12N 837 & NCPDP
5.1)
b. Eligibility for a Health Plan (ASC X12N 270/271)
c. Referral Certification and Authorization (ASC X12N 278)
d. Health Care Claim Status (ASC X12N 276/277)
e. Enrollment and Disenrollment in a Health Plan (ASC X12N 834)
f. Health Care Payment and Remittance Advice (ASC X12N 835)
g. Health Plan Premium Payments (ASC X12N 820)
h. Coordination of Benefits 
  
Trading Partner Agreement with ODJFS
MCPs must complete and submit an EDI trading partner agreement in a format
 specified by the ODJFS.  Submission of the copy of the trading partner
agreement  prior to entering into this Agreement may be waived at the discretion
of ODJFS; if submission prior to entering into this Agreement is waived, the
trading  partner agreement must be submitted at a subsequent date determined by
ODJFS.


 Noncompliance with the EDI and claims adjudication requirements will result in
 the imposition of penalties, as outlined in Appendix N, Compliance Assessment
System, of the Provider Agreement.


c. Encounter Data Submission Requirements
 
General Requirements
Each MCP must collect data on services furnished to members through an encounter
data system and must report encounter data to the ODJFS. MCPs are required to
submit this data electronically to ODJFS on a monthly basis  in the following
standard formats:


· Institutional Claims - UB92 flat file
· Noninstitutional Claims - National standard format
· Prescription Drug Claims - NCPDP


ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting
MCP capitation rates.  For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality, performance measures and standards
are described in the Agreement.


An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement between the MCP and the provider. For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. However, for the purposes of
calculating a utilization measure, this would be counted as a single emergency
department visit.  If a member visits their PCP and the PCP examines the member
and has laboratory procedures done within the office, then this is one encounter
between the member and their PCP.


If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab.  For pharmacy
encounters, each prescription filled is a separate encounter.


Encounters include services paid for retrospectively through fee-for-service
payment arrangements, and prospectively through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions, except for immunization services. Immunization services
submitted to the MCP must be submitted to ODJFS if these services were paid for
by another entity (e.g., free vaccine program).


All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g., unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.


Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.


Acceptance testing of encounter data is required as specified in Section
29(a)(v) of this Appendix.


Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP’s Chief Executive Officer (CEO), Chief Financial Officer (CFO), or an
individual who has delegated authority to sign for, and who reports directly to,
the MCP’s CEO or CFO.


Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five (35) days
after the end of the month in which they were paid. For example, claims paid in
January are due March 5.  ODJFS recommends that MCPs submit files in the
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.


d. Information Systems Review


ODJFS or its designee may review the information system capabilities of each
MCP, before ODJFS enters into a provider agreement with a new MCP, when a
participating MCP undergoes a major information system upgrade or change, when
there is identification of significant information system problems, or at ODJFS’
discretion. Each MCP must participate in the review. The review will assess the
extent to which MCPs are capable of maintaining a health information system
including producing valid encounter data, performance measures, and other data
necessary to support quality assessment and improvement, as well as managing the
care delivered to its members.


i. Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.


ii. Review the completed ISCA and accompanying documents;


iii. Conduct interviews with MCP staff responsible for completing the ISCA, as
well as staff responsible for aspects of the MCP’s information systems function;


iv. Analyze the information obtained through the ISCA, conduct follow-up
interviews with MCP staff, and write a statement of findings about the MCP’s
information system.


v. Assess the ability of the MCP to link data from multiple sources;


vi. Examine MCP processes for data transfers;


vii. If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;


viii. Review MCP processes, documentation, and data files to ensure that they
comply with state specifications for encounter data submissions; and


ix. Assess the claims adjudication process and capabilities of the MCP.


31.  Delivery Payments


MCPs will be reimbursed for paid deliveries that are identified in the submitted
encounters using the methodology outlined in the ODJFS Methods for Reimbursing
for Deliveries (as specified in Appendix L). The delivery payment represents the
facility and professional service costs associated with the delivery event and
postpartum care that is rendered in the hospital immediately following the
delivery event; no prenatal or neonatal experience is included in the delivery
payment.


If a delivery occurred, but the MCP did not reimburse providers for any costs
associated with the delivery, then the MCP shall not submit the delivery
encounter to ODJFS and is not entitled to receive payment for the delivery. MCPs
are required to submit all delivery encounters to ODJFS no later than one year
after the date of the delivery. Delivery encounters which are submitted after
this time will be denied payment.  MCPs will receive notice of the payment
denial on the remittance advice.


If an MCP is denied payment through ODJFS’ automated payment system because the
delivery encounter was not submitted within a year of the delivery date, then it
will be necessary for the MCP to contact BMHC staff to receive payment.  Payment
will be made for the delivery, at the discretion of ODJFS if a payment had not
been made previously for the same delivery.


To capture deliveries outside of institutions (e.g., hospitals) and deliveries
in hospitals without an accompanying physician encounter, both the institutional
encounters (UB-92) and the noninstitutional encounters (NSF) are searched for
deliveries.


If a physician and a hospital encounter is found for the same delivery, only one
payment will be made. The same is true for multiple births; if multiple delivery
encounters are submitted, only one payment will be made. The method for
reimbursing for deliveries includes the delivery of stillborns where the MCP
incurred costs related to the delivery.


Rejections
If a delivery encounter is not submitted according to ODJFS specifications, it
will be rejected and MCPs will receive this information on the exception report
(or error report) that accompanies every file in the ODJFS-specified format.
Tracking, correcting and resubmitting all rejected encounters is the
responsibility of the MCP and is required by ODJFS.


Timing of Delivery Payments
MCPs will be paid monthly for deliveries.  For example, payment for a delivery
encounter submitted  with the required encounter data submission in March, will
be reimbursed in  March. The delivery payment will cover any encounters
submitted with the monthly encounter data submission regardless of the date of
the encounter, but will not cover encounters that occurred over one year ago.


This payment will be a part of the weekly update (adjustment payment) that is in
place currently.  The third weekly update of the month will include the delivery
payment.  The remittance advice is in the same format as the capitation
remittance advice.


Updating and Deleting Delivery Encounters
The process for updating and deleting delivery encounters is handled differently
from all other encounters. See the ODJFS Encounter Data Specifications for
detailed instructions on updating and deleting delivery encounters.


The process for deleting delivery encounters can be found on page 35 of the
UB-92 technical specifications (record/field 20-7) and page III-47 of the NSF
technical specifications (record/field CA0-31.0a).


Auditing of Delivery Payments
A delivery payment audit will be conducted periodically. If medical records do
not substantiate that a delivery occurred related to the payment that was made,
then ODJFS will recoup the delivery payment from the MCP. Also, if it is
determined that the encounter which triggered the delivery payment was not a
paid encounter, then ODJFS will recoup the delivery payment.


32. If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g., eligibility verification), the MCP
must receive prior approval from ODJFS that verifies that the proper safeguards,
firewalls, etc., are in place to protect member data.


33. MCPs must receive prior written approval from ODJFS before adding any
information to their website that would require ODJFS prior approval in hard
copy form (e.g., provider listings, member handbook information).


34. Pursuant to 42 CFR 438.106(b), the MCP acknowledges that it is prohibited
from holding a member liable for services provided to the member in the event
that the ODJFS fails to make payment to the MCP.


35. In the event of an insolvency of an MCP, the MCP, as directed by ODJFS, must
cover the continued provision of services to members until the end of the month
in which insolvency has occurred, as well as the continued provision of
inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs. 


36. Franchise Fee Assessment Requirements
 
a. Each MCP is required to pay a franchise permit fee to ODJFS for each calendar
 quarter as required by ORC Section 5111.176.  The current  fee to be paid is an
 amount equal to 4½ percent of the managed care premiums, minus  Medicare
 premiums that the MCP received from any payer in the quarter to which the fee
 applies.  Any premiums the MCP returned or refunded to members or  premium
payers during that quarter are excluded from the fee.


b. The franchise fee is due to ODJFS in the ODJFS-specified format on or before
the  30th day following the end of the calendar quarter to which the fee
applies.


c. At the time the fee is submitted, the MCP must also submit to ODJFS a
completed  form and any supporting documentation pursuant to ODJFS
specifications.
 
d. Penalties for noncompliance with this requirement are specified in Appendix
N,  Compliance Assessment System of the Provider Agreement and in ORC Section
 5111.176.


37. Information Required for MCP Websites


a.  On-line ProviderDirectory– MCPs must have an internet-based
provider directory available in the same format as their ODJFS-approved
provider directory, that allows  members to electronically search for the MCP
panel providers based on name, provider type, geographic proximity,
and population (as specified in Appendix H).  MCP provider directories must
include all MCP-contracted providers [except as specified by ODJFS] as well as
certain ODJFS non-contracted providers.


b. On-line Member Website – MCPs must have a secure internet-based website which
is regularly updated to include the most current ODJFS approved materials. The
website at a minimum must include: (1) a list of the counties that are
covered in their service area; (2) the ODJFS-approved MCP member handbook,
recent newsletters/announcements, MCP contact information including member
services hours and closures; (3) the MCP provider directory as referenced
in section 36(a) of this appendix; (4) the MCP’s current preferred drug list
(PDL), including an explanation of the list, which drugs require prior
authorization (PA), and the PA process; (5) the MCP’s current list of drugs
covered only with PA, the PA process,  and the MCP’s policy for covering generic
for brand-name drugs;  and (6) the ability for members to
submit questions/comments/grievances/appeals/etc. and receive a response
(members must be given the option of a return e-mail or phone call) within one
working day of receipt.  MCPs must ensure that all member materials designated
specifically for CFC and/or ABD consumers (i.e. the MCP member handbook) are
clearly labeled as such.  The MCP’s member website cannot be used as the only
means to   notify members of new and/or revised MCP information (e.g., change in
holiday closures, change in additional benefits, revisions to approved member
materials etc.)  ODJFS may require MCPs to include additional information on the
member website, as needed.


c. On-line Provider Website – MCPs must have a secure internet-based website
for contracting providers where they will be able to confirm a consumer’s
MCP enrollment and through this website (or through e-mail process) allow
providers to electronically submit and receive responses to prior authorization
requests.   This website must also include: (1) a list of the counties that are
covered in their service area; (2) the MCP’s provider manual;(3) MCP contact
information; (4) a link to the MCP’s on-line provider directory as referenced in
section 37(a) of this  appendix; (5) the MCP’s current PDL list, including an
explanation of the list, which drugs require PA, and the PA process; (6) the
MCP’s current list of  drugs covered only with PA, the PA process, and the MCP’s
policy for covering generic for brand-name drugs.  MCPs must ensure that all
provider materials  designated specifically for CFC and/or ABD consumers (i.e.
the MCP’s provider    manual) are clearly labeled as such; and (7) information
regarding the availability of expedited prior authorization requests, as well as
the information that is  required from that provider in order to substantiate an
expedited prior authorization request.


ODJFS may require MCPs to include additional information on the provider
 website, as needed.


38. MCPs must provide members with a printed version of their PDL and PA lists,
upon  request.


39. MCPs must not use, or propose to use, any offshore programming or call
center services in fulfilling the program requirements.


40. Coordination of Benefits


When a claim is denied due to third party liability, the managed care plan must
timely  share appropriate and available information regarding the third party to
the provider for  the purposes of coordination of benefits, including, but not
 limited to third party liability  information received from the Ohio Department
of Job and  Family Services.



--------------------------------------------------------------------------------





APPENDIX D


ODJFS RESPONSIBILITIES
CFC ELIGIBLE POPULATION
 
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.


General Provisions


1. ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.


2. ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.


3. ODJFS will provide regular opportunities for MCPs to receive program updates
and discuss program issues with ODJFS staff.


4. ODJFS will  provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.


5. ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.


6. ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.


7. ODJFS will recalculate the minimum provider panel specifications  if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.


8. ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (GIS) software, if ODJFS  determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population and/or the ODJFS
provider panel specifications.


9. On a monthly basis, ODJFS will provide MCPs with an electronic file
containing their MCP’s provider panel as reflected in the ODJFS Provider
Verification System (PVS) database, or other designated system.


10. On a monthly basis, ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers, which
includes their Medicaid Provider Number, as well as all providers who have been
assigned a provider reporting number for current encounter data purposes.


11. It is the intent of ODJFS to utilize electronic commerce for many processes
and procedures that are now limited by HIPAA privacy concerns to FAX, telephone,
or hardcopy.  The use of TLS will mean that private health information (PHI) and
the identification of consumers as Medicaid recipients can be shared between
ODJFS and the contracting MCPs via e-mail such as reports, copies of letters,
forms, hospital claims, discharge records, general discussions of
member-specific information, etc.  ODJFS may revise data/information exchange
policies and procedures for many functions that are now restricted to FAX,
telephone, and hard copy, including, but not limited to, monthly membership and
premium payment reconciliation requests, newborn reporting, Just Cause
disenrollment requests, information requests etc. (as specified in Appendix C).


12. ODJFS will immediately report to Center for Medicare and Medicaid Services
(CMS) any breach in privacy or security that compromises protected health
information (PHI), when reported by the MCP or ODJFS staff.


13.  Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS’current
intention to implement a mandatory managed care program in service areas
wherever choice and capacity allow and the criteria in 42 CFR 438.50(a) are met.


14. Consumer information
 
a. ODJFS or its delegated entity will provide membership notices, informational
materials, and instructional materials relating to members and eligible
individuals in a manner and format that may be easily understood. At least
annually, ODJFS or designee will provide MCP eligible individuals, including
current MCP members, with a Consumer Guide. The Consumer Guide will describe the
managed  care program and include information on the MCP options in the service
area and other  information  regarding the managed care program as specified in
42 CFR 438.10.


b. ODJFS will notify members or ask MCPs to notify members about
significant changes affecting contractual requirements, member services or
access to providers.
 
c. If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds, ODJFS will provide coverage and reimbursement for these services for
the MCP’s members.  ODJFS will provide information on what services the MCP will
not cover and how and where the MCP’s members may obtain these services in the
applicable Consumer Guides.


15. Membership Selection and Premium Payment


a. The managed care enrollment center (MCEC):  The ODJFS-contracted MCEC will
provide unbiased education, selection services, and community outreach for the
Medicaid managed care program.  The MCEC shall operate a statewide toll-free
telephone center to assist eligible individuals in selecting an MCP or choosing
a health care delivery option.
  
The MCEC shalldistribute the most current Consumer Guide that includes the
managed care program information as specified in 42 CFR 438.10, as well as ODJFS
prior-approved MCP materials, such as solicitation brochures and provider
directories, to consumers who request additional materials.
 
b. Auto-Assignment Limitations – In order to ensure market and program
stability, ODJFS may limit an MCP’s auto-assignments if they meet any of the
following enrollment thresholds:


· 40% of statewide Covered Families and Children (CFC) eligible population;
and/or
· 60% of the CFC eligibles in any region with two MCPs; and/or
· 40% of the CFC eligibles in any region with three MCPs.


Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and (2)
auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS, in their sole discretion, may not impose
the auto-assignment limitation and auto-assign members to the MCPs in that
region as ODJFS deems appropriate.  


c. Consumer Contact Record (CCR):  ODJFS or their designated entity shall
forward CCRs to MCPs on no less than a weekly basis.  The CCRs are a record of
each consumer-initiated MCP enrollment, change, or termination, and each MCEC
initiated MCP assignment processed through the MCEC.  The CCR contains
information that is not included on the monthly member roster.


 d. Monthly member roster (MR): ODJFS verifies managed care plan enrollment on
a monthly basis via the monthly membership roster.  ODJFS or its designated
entityprovides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.


e. Monthly Premiums and Delivery Payments:  ODJFS will remit payment to the MCPs
via an electronic funds transfer (EFT), or at the discretion of ODJFS, by paper
warrant.


f. Remittance Advice:  ODJFS will confirm all premium payments and
delivery   payments paid to the MCP during the month via a monthly remittance
advice (RA), which is sent to the MCP the week following state cut-off.  ODJFS
or its designated entity provides a record of each payment via HIPAA 820
compliant transactions.


g. MCP Reconciliation Assistance:  ODJFS will work with an MCP-designated
contact(s) to resolve the MCP’s  member and newborn eligibility inquiries,
premium and delivery payment inquiries/discrepancies and to review/approve
hospital deferment requests.


16. ODJFS will make available a website which includes current program
information.


17. ODJFS will regularly provide information to MCPs regarding different aspects
of MCP performance including, but not limited to, information on MCP-specific
and statewide  external quality review organization surveys, focused clinical
quality of care studies, consumer satisfaction surveys and provider profiles. 


18. ODJFS will periodically review a random sample of online and printed
directories to assess whether MCP information is both accessible and updated.


19. Communications


a. ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is responsible for the
oversight of the MCPs’ provider agreements with ODJFS.  Within the BMHC, a
specific Contract Administrator (CA) has been assigned to each MCP.  Unless
expressly directed otherwise, MCPs shall first contact their designated CA
for questions/assistance related to Medicaid and/or the MCP’s  program
requirements /responsibilities. If their CA is not available and the MCP needs
immediate assistance, MCP staff should request to speak to a supervisor within
the Contract Administration Section. MCPs should take all necessary and
appropriate steps to ensure all MCP staff are aware of, and follow, this
communication process.


b. ODJFS contracting-entities:  ODJFS-contracting entities should never
be contacted by the MCPs unless the MCPs have been specifically instructed to
contact the ODJFS contracting entity directly.


c. MCP delegated entities: In that MCPs are ultimately responsible for
meeting program requirements, the BMHC will not discuss MCP issues with the
MCPs’ delegated entities unless the applicable MCP is also participating in the
discussion.  MCP delegated entities, with the applicable MCP participating,
should only communicate with the specific CA assigned to that MCP.
 
 



--------------------------------------------------------------------------------



APPENDIX E


RATE METHODOLOGY
CFC ELIGIBLE POPULATION
 
 
 


--------------------------------------------------------------------------------




 
Chase Center/Circle
111 Monument Circle
Suite 601
Indianapolis, IN 46204-5128
USA
Tel    +1 317 639 1000
Fax   +1 317 639 1001
milliman.com



FINAL and CONFIDENTIAL




December 12, 2007




Mr. Jon Barley, Ph.D., Bureau Chief
Bureau of Managed Health Care
Ohio Department of Job and Family Services
Lazarus Building
50 West Town St., Suite 400
Columbus, OH 43215




 
RE:CY 2008 RATE DEVELOPMENT METHODOLOGY - COVERED FAMILIES AND CHILDREN



Dear Jon:


Milliman, Inc. (Milliman) was retained by the State of Ohio, Department of Job
and Family Services (ODJFS) to develop the calendar year 2008 actuarially sound
capitation rates for the Covered Families and Children (CFC) Risk Based Managed
Care (RBMC) program. This letter provides the documentation for the actuarially
sound capitation rates.




LIMITATIONS


The information contained in this letter, including the enclosures, has been
prepared for the State of Ohio. Department of Job and Family Services and their
consultants and advisors. It is our understanding that the information contained
in this letter may be utilized in a public document. To the extent that the
information contained in this letter is provided to third parties, the letter
should be distributed in its entirety. Any user of the data must possess a
certain level of expertise in actuarial science and healthcare modeling so as
not to misinterpret the data presented.


Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the capitation
rates, assumptions, and trends.


The information contained in this letter was prepared as documentation of the
actuarially sound capitation rates for Medicaid managed care organization health
plans in the State of Ohio. The information may not be appropriate for any other
purpose.



--------------------------------------------------------------------------------


 
FINAL and CONFIDENTIAL
 
SUMMARY OF METHODOLOGY


ODJFS contracted with Milliman to develop the CY 2008 CFC actuarially sound
capitation rates. The actuarially sound capitation rates were developed from
historical claims and enrollment data for the fee for service (FFS) and managed
care populations. The composite of the FFS and managed care populations are
considered a comparable population to the population enrolled with the health
plans. The historical experience was converted to a per member per month (PMPM)
basis and stratified by region, age / gender rating group, and category of
service. The historical experience was trended forward using projected trend
rates to a center point of July 1, 2008 for the 2008 calendar year contract
period. The historical experience was adjusted to reflect adjustments to the
utilization and average cost per service that would be expected in a managed
care environment.


Appendix 1 contains a chart outlining the methodology that was used to develop
the CY 2008 capitation rates for the CFC populations.


Appendix 2 contains the actuarial certification regarding the actuarial
soundness of the capitation rates.


Appendix 3 contains the CY 2008 capitation rates by rate group and region,
including the segmentation of the administrative cost allowance between
guaranteed and at-risk components.




DETAILS OF METHODOLOGY



I.    COVERED POPULATION


The CY 2008 CFC capitation rates have been developed using historical experience
for the population eligible for managed care enrollment based on age, gender,
and program assignment. The program assignments shown in Table 1 were included
in the development of the CY 2008 CFC capitation rates.
 

--------------------------------------------------------------------------------


 
FINAL and CONFIDENTIAL






Table 1


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Summary of Managed Care Eligible Population




Program Assignment
Description
PREG
Healthy Start Pregnant Women
PREGE
Healthy Start Pregnant Women Expansion
PREGEX
Healthy Start Expedited Pregnant Women
RPREGEX
Healthy Start Expedited Pregnant Women RMF
HSC
Healthy Start Children
HSCE
Healthy Start Expansion <=150%
RHSC
Healthy Start Children RMF
CHIP1
Healthy Start CHIP 1 <=150%
CHIP2
Healthy Start CHIP 2 151-200%
RCHIP1
Healthy Start CHIP 1 <=150% RMF
RCHIP2
Healthy Start CHIP 2 151-200% RMF
RCHSUP
Healthy Family Child Support Extended RMF
CHSUP
Healthy Family Child Support Extended
OWFFAM
Ohio Works First Families - Cash
ROWFFAM
Ohio Works First Families - Cash RMF
LIFAM
Low Income Families
RLIFAM
Low Income Families RMF
HYFAM
Healthy Families (Expansion 7/00 Reduced 1/06)
TRANS
Transitional
LIIND
Low Income Individuals
RLIIND
Low Income Individuals RMF

 
Milliman extracted the eligible population information from historical data. The
eligible population includes the Healthy Start and Healthy Families populations.
If a member was ineligible during a month, all claims and eligibility for the
month were excluded from the actuarial models.




II.            CATEGORY OF SERVICE DEFINITIONS
The categories of service listed in Table 2 describe the actuarial model service
groupings. The units associated with the categories have been indicated.
Further, the primary method of classifying the claims has been provided.





--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL




Table 2


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Categories of Service


Categories of ServiceType of Service
Service Category
Utilization Units
Classification Basis
Inpatient Hospital
Medical/Surgical
Admits/Days



 
 
COS, DRG
MH/SA
Admits/Days
Well Newborn
Admits/Days
Maternity Non-Deliveries
Admits/Days
Nursing Facility
Admits/Days
Other Inpatient
Admits/Days
Outpatient Hospital
Emergency Room
Claims



 
 
 
COS, Revenue Code
Surgery/ASC
Services
Cardiovascular
Services
PT/ST/OT
Services
Clinic
Services
Other
Services
Professional
Inpatient/Outpatient Surgery
Services




 
 
 
 
 
COS, Provider Type, Procedure, Modifier
Anesthesia
Line Items
Obstetrics
Services
Office Visits/Consults
Services
Hospital Inpatient Visits
Services
Periodic Exams
 
Emergency Room Visits
Services
Immunization & Injections
Services
Physical Medicine
Services
Miscellaneous Services
Line Items, Services
Rad/Path/Lab
Radiology
Services
COS, Revenue Code, Provider Type. Procedure
Pathology/Laboratory
Services
Ancillaries
MH/SA
Services
COS, Provider Type, Procedure
FQHC/RHF/OP Health Facility
Services
COS
Pharmacy
Line Items
COS
Dental
Services
COS
Vision
Services
COS, Provider Type, Procedure
Home Health
Line Items
COS
Non-Emergent Transportation
Line Items
COS
Ambulance
Line Items
COS, Procedure Code
Supplies and DME
Line Items
COS, Provider Type, Procedure
Miscellaneous Services
Line Items
COS






--------------------------------------------------------------------------------


 
FINAL and CONFIDENTIAL




III.            RATE GROUPS


The CY 2008 CFC capitation rates are segmented by region and rate group. Table 3
contains the rate groups used for the CFC population.  The non-delivery rate
groups vary by age, gender, and program assignment.  The delivery rate group is
determined based on the CFC Program Delivery Payment Reporting Procedures for
ODJFS Managed Care Plans, effective September 7, 2005.
 
 


Table 3
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Rate Groups


Age/Gender Groups
Benefit Type
Population
M/F - <1
Non - Delivery
Healthy Start / Healthy Families
M/F - 1
Non - Delivery
Healthy Start / Healthy Families
M/F - 2 to 13
Non - Delivery
Healthy Start / Healthy Families
M- 14 to 18
Non - Delivery
Healthy Start / Healthy Families
F- 14 to 18
Non – Delivery
Healthy Start / Healthy Families
M - 19 to 44
Non – Delivery
Healthy Families
F - 19 to 44
Non – Delivery
Healthy Families
M/F - 45 to 64
Non – Delivery
Healthy Families
F - 19 to 64
Non – Delivery
Healthy Start
F - All Ages
Delivery
Healthy Start / Healthy Families



IV.            DEVELOPMENT OF CY 2006 ADJUSTED FFS DATA


a.            Historical Data Summaries


The CY 2008 CFC capitation rates were developed, in part, using FFS claims for
two state fiscal year (SFY) periods:


§
SFY 2005 (Incurred during the 12 months ending June 30, 2005 paid through May
31, 2007).

§
SFY 2006 (Incurred during the 12 months ending June 30, 2006 paid through May
31, 2007).



The claims data was provided by ODJFS from the data warehouse.   The experience
was stratified into geographic region based on the member's county of residence.


The reimbursement amounts captured on the FFS actuarial models reflect the
amount paid by ODJFS, net of third party liability recoveries and member
co-payment amounts. The reimbursement amounts have not been adjusted for
payments made outside the claims processing system. These amounts are discussed
later in the documentation.


--------------------------------------------------------------------------------




FINAL and CONFIDENTIAL




The FFS data summaries represent historical experience for those services that
re included in the capitation payment.  Services that are not covered under the
capitation payment have been excluded from the experience.  The excluded
services were identified by the ODJFS defined category of service field, as
shown in Table 4


Table 4


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Claims Excluded from the FFS Data Summaries


COS Field Value
Description
08
PACE
13
ICF/MR Public
18
ICF/MR Private
35
Core Services
36
Home Care Facilitator Services
41
Mental Health Services
42
Mental Retardation
46
Model 50 Waiver Services
58
HMO Services
59
Mental Health Support Services
60
Mental Retardation Support Services
63
PPO Services
64
Passport
66
Passport Waiver III
67
OBRA MR/DD Waiver
80
Alcohol and Drug Abuse
82
Department of Education
84
ODADAS





b.            Completion Factors


Milliman utilized 24 months of claims experience for the FFS population that was
incurred through June 2006 and paid through May 2007 (eleven months of
run-out).  Milliman applied claim completion factors to the twelve months of SFY
2005 and twelve months of SFY 2006 claims experience.  The claim completion
factors were developed by service category based on claims experience for the
FFS population incurred and paid through May 2007.


c.            Historical Program Adjustments


The base FFS data summaries represent a historical time period from which
projections were developed. Certain program changes have occurred during and
subsequent to the base data time period.  The program adjustments were estimated
and applied to the portion of the base experience data prior to the program



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL




change effective date.  For example, a program change implemented on January 1,
2006 will only be reflected in the second half of SFY 2006.  As such, an
adjustment was applied to all of SFY 2005 and half of SFY 2006 to include the
program change in all periods of the base experience data.


ODJFS has provided a listing of all program changes impacting the base
experience data.  Table 5 summarizes the historical program changes that were
reflected in the development of the CY 2008 capitation rates.




Table 5


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Historical Program Adjustments – FFS




Program Adjustment
Effective Date
Service Category(s)
Rate Group
Inpatient Market Basket Increase
1/1/2005
Inpatient Hospital
All Rate Groups (incl Delivery)
Dental Fee Schedule Reduction
1/1/2006
Dental
All Rate Groups (incl. Delivery)
Inpatient Recalibration and Outlier Policy
1/1/2006
Inpatient
All Rate Groups  (incl. Delivery)
Pharmacy Co-pay
($2 Per Brand Prescription)
1/1/2006
Pharmacy
HF M -19 to 44
HF F-19 to 44
HF M/F- 45 to 64
Dental Co-pay
($3 Per Date of Service)
1/1/2006
Dental
HF M -19 to 44
HFF-19 to 44
HF M/F-45 to 64
HSTF-19 to 64
Vision Exam Co-Pay ($2 Per Exam)
1/1/2006
Vision / Optometric
HF M-19 to 44
HF F-19 to 44
HF M/F-45 to 64
HSTF-19 to 64
Vision Hardware Co-Pay ($1 Per Item)
1/1/2006
Vision / Optometric
HFM-19 to 44
HFF-19 to 44
HF M/F-45 to 64
HSTF-19 to 64
ER Co-Pay
($3 Per Non-Emergency Visit)
1/1/2006
Emergency Room
HF M -I9 to 44
HF F-19 to 44
HF M/F-45 to 64
HSTF-19 to 64
Dental Benefit Reduction
1/1/2006
Dental
HFM-19 to 44
HFF-19 to 44
HF M/F- 45 to 64
HST F – 19 to 64
HSTF-19 to 64




--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


d.            Third-Party Liability


The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. The paid amounts reflect a reduction for the amounts
paid by third party carriers.  Additionally, Milliman reduced the FFS experience
to reflect third party liability recoveries following payment of claims. The
reduction represents the average third party liability recovery rate received by
the state under the “pay-and-chase” recovery program for each base year. It is
expected that the health plans will collect the third party liability recoveries
for managed care enrolled individuals.


e.            Fraud and Abuse


The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. Milliman reduced the FFS experience to reflect fraud and
abuse recoveries following payment of claims. The reduction represents the
average fraud and abuse recovery rate received by the state for each base year.
It is expected that the health plans will pursue fraud and abuse detection
activities for managed care enrolled individuals.


f.            Gross Adjustments


The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. Milliman adjusted the FFS experience to reflect
payments/refunds occurring outside of normal claim adjudication. Milliman
received a "gross adjustments" file from ODJFS containing the additional
adjustments.


g.            Non-State Plan Services


CMS requires removal of non-state plan services from rate-setting.   The FFS
data does not contain any such services. As such, no adjustment was applied to
the base FFS data for non-state plan services.
 
h.            Historical Selection Adjustments


Milliman applied a historical selection adjustment to the base FFS data to
reflect that the base period contains a combination of FFS and managed care
enrollment. The historical selection adjustment is intended to normalize the FFS
experience to the morbidity level of the entire managed care eligible population
and is similar in methodology to previous years.



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


i.            Trends/Inflation to CY 2006


Milliman developed trend rates to progress the historical experience from SFY
2005 and SFY 2006 forward to a common center point (CY 2006).   Milliman
reviewed historical experience and performed linear regression on the experience
data to develop trend rates by category of service for both utilization and unit
cost.  Additionally, Milliman reviewed the resulting trends with internal data
sources to develop the trends used in the development of the CY 2008 CFC
capitation rates.


The base experience data was normalized for artificial program adjustments prior
to the trend rate development. Milliman did not consider items such as fee
schedule changes or benefit modifications as standard components of trend.
Removing the impact of historical changes allows for transparent inclusion of
prospective program changes for future periods.


j.            Blend Base Experience Years


Each of the base experience years was trended to CY 2006. At this point, each
base year was on a comparable basis and could be aggregated. The weighting was
developed with the intention of placing more credibility on the most recent
experience and is consistent with the CY 2007 methodology. Specifically, SFY
2005 received a weight of 30% and SFY 2006 received a weight of 70%.


k.            Managed Care Adjustments


Utilization and cost per service adjustments were developed for each rate group,
service category, and region.


Utilization


Milliman adjusted the FFS utilization and cost per service to reflect the
managed care environment. After reviewing utilization benchmarks in the Milliman
Medicaid Guidelines (Guidelines) as well as other sources, Milliman calculated
percentage adjustments to reflect the utilization differential between an
economic and efficiently managed plan and the FFS base experience.


Cost Per Service


Milliman adjusted the cost per service amounts to reflect changes in the mix /
intensity of services due to the management of health care. The reimbursement
rate changes were also developed following a review of benchmark in the
Guidelines as well as other sources.


In addition to the intensity adjustments applied to the cost per service
amounts, Milliman also included adjustments to reflect the health plan
contracted rates with providers in the managed care adjustments.



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


V.            DEVELOPMENT OF CY 2006 ADJUSTED ENCOUNTER DATA


a.            Historical Data Summaries


 
The CY 2008 CFC capitation rates were developed, in part, using Encounter claims
for two SFY periods:



·
SFY 2005 (Incurred during the 12 months ending June 30, 2005 paid through May
31, 2007).



·
SFY 2006 (Incurred during the 12 months ending June 30, 2006 paid through May
31, 2007).



The claims data was provided by ODJFS from the data warehouse.   The experience
was stratified into geographic region based on the member's county of residence.


The Encounter data summaries represent historical experience for those services
that are included in the capitation payment. Services that are not covered under
the capitation payment have been excluded from the experience. The excluded
services were identified by the ODJFS defined category of service field, as
shown in Section IV, Table 4.


The historical data summaries for the base encounter experience reflect only
region, county, health plan combinations with sufficient experience to be
considered credible. As such, counties considered '"voluntary" and health plans
with low enrollment were not included in the base data. Table 6 provides the
region/county and health plan combinations contained in the capitation rate
development.


Table 6


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Region/County and Health Plan Inclusions – Encounter


Region - County
Health Plans
Central - Franklin
Caresource; Molina
East Central - Stark
Buckeye; Caresource; Mediplan
East Central - Summit
Buckeye; Caresource; Summacare
 Northeast - Cuyahoga     Caresource; Anthem/Qualchoice
Northeast - Lorain
Caresource; Anthem/Qualchoice
Northeast Central - Mahoning
Caresource; Gateway; Unison
Northeast Central - Trumbull
Caresource; Gateway; Unison
Northwest - Lucas
Buckeye; Paramount
Southwest - Butler
Amerigroup; Caresource
Southwest - Hamilton
Amerigroup; Caresource
West Central - Clark
Caresource; Molina
West Central - Montgomery
Caresource; Molina


 

--------------------------------------------------------------------------------


 
FINAL and CONFIDENTIAL


b.            Imputed Cost per Service


Milliman applied a cost per service amount to the managed care encounter data to
reflect the missing financial information in the base managed care encounter
experience. The cost per service was applied by rate group on a statewide basis
for all categories of service except for inpatient services. The cost per
service was applied by rate group and region for inpatient services.


Additionally, the cost per service was re-priced based on the mix/intensity of
services included in the encounter base experience. The cost per service was
developed from the Medicaid FFS reimbursement rates. In addition to reflecting
the health plan mix of services, the cost per service was adjusted for other
managed care factors as described below.


c.            Completion Factors


Milliman utilized 24 months of claims experience for the managed care population
that was incurred through June 2006 and paid through May 2007 (eleven months of
run-out). Milliman applied claim completion factors to the twelve months of SFY
2005 and twelve months of SFY 2006 claims experience. The claim completion
factors were developed by service category based on utilization experience for
the managed care population incurred and paid through May 2007.


d.            Historical Program Adjustments


The base experience data represents a historical time period from which
projections were developed. Certain program changes have occurred during and
subsequent to the base data time period. The program adjustments were estimated
and applied to the portion of the base experience data prior to the program
change effective date. For example, a program change implemented on January 1,
2006 will only be reflected in the second half of SFY 2006. As such, an
adjustment was applied to all of SFY 2005 and half of SFY 2006 to include the
program change in all periods of the base experience data.


ODJFS has provided a listing of all program changes impacting the base
experience data. Section IV, Table 5 summarizes the historical program changes
that were reflected in the development of the CY 2008 capitation rates.


e.            Third-Party Liability and Fraud-Abuse Recoveries


The cost reports submitted by the health plans contained information related to
third-party liability and fraud-abuse recoveries.  Milliman calculated the
average recoveries and applied the reduction to the base encounter data.



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL



f.            Non-State Plan Services


CMS requires removal of non-state plan services from rate-setting.   The
encounter data contains certain claims that are considered non-state plan
services.   The health plan submitted cost reports were used as the source of
information for the non-state plan service adjustments.


g.            Historical Selection Adjustments


Milliman applied a historical selection adjustment to the base encounter data to
reflect that the base period contains a combination of FFS and managed care
enrollment. The historical selection adjustment is intended to normalize the
encounter experience to the morbidity level of the entire managed care eligible
population.


h.            Trends/Inflation to CY 2006


Milliman developed trend rates to progress the historical experience from SFY
2005 and SFY 2006 forward to a common center point (CY 2006). Milliman reviewed
historical experience and performed linear regression on the experience data to
develop trend rates by category of service for both utilization and unit cost.
Additionally, Milliman reviewed the resulting trends with internal data sources
to develop the trends used in the development of the CY 2008 CFC capitation
rates.


The base experience data was normalized for artificial program adjustments prior
to the trend rate development. Milliman did not consider items such as fee
schedule changes or benefit modifications as standard components of trend.
Removing the impact of historical changes allows for transparent inclusion of
prospective program changes for future periods.


i.            Blend Base Experience Years


Each of the base experience years was trended to CY 2006. At this point, each
base year was on a comparable basis and could be aggregated. The weighting was
developed with the intention of placing more credibility on the most recent
experience. Generally, SFY 2006 was given 70% weight except where insufficient
experience existed in either SFY 2005 or SFY 2006. In these situations, either
SFY 2005 or SFY 2006 was given 100% credibility.


j.            Managed Care Adjustments


Utilization and cost per service adjustments were developed for each rate group,
service category, and region.



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL



Utilization



Milliman adjusted the encounter utilization and cost per service to reflect
changes anticipated in the managed care environment.  After reviewing
utilization benchmarks in the Milliman Medicaid Guidelines (Guidelines) as well
as other sources, Milliman calculated percentage adjustments to reflect
utilization differential between an economic and efficiently managed plan and
the encounter base experience.


Cost Per Service


Milliman adjusted the average reimbursement rates to reflect changes in the mix
/ intensity of services due to the management of health care. The reimbursement
rate changes were also developed following a review of benchmarks in the
Guidelines as well as other sources.


In addition to the intensity adjustments applied to the cost per service
amounts, Milliman also included adjustments to reflect the health plan
contracted rates with providers in the managed care adjustments.


VI.            DEVELOPMENT OF CY 2006 ADJUSTED COST REPORT DATA


a.            Historical Data Summaries


The CY 2008 CFC capitation rates were developed, in part, using health plan
submitted cost reports for two calendar year (CY) periods:


§  
CY 2005 (Incurred during the 12 months ending December 31, 2005 paid through
December 31, 2006).

§  
CY 2006 (Incurred during the 12 months ending December 31, 2006 paid through
December 31, 2007).



The historical data summaries for the base cost report experience reflect only
region, county, health plan combinations with sufficient experience to be
considered credible. As such, counties considered "voluntary" and health plans
with low enrollment were not included in the base data. Table 7 provides the
region/county and health plan combinations contained in the capitation rate
development.



--------------------------------------------------------------------------------


 
FINAL and CONFIDENTIAL
 
 
Table 7



 
STATE OF OHIO

 
DEPARTMENT OF JOB AND FAMILY SERVICES

 
Region/County and Health Plan Inclusions – Cost Report

 
Region - County
Health Plans
Central - Franklin
Caresource; Molina
East Central - Stark
Buckeye; Caresource
East Central - Summit
Buckeye; Caresource
Northeast - Cuyahoga
Caresource: Anthem/Qualchoice
Northeast - Lorain
Caresource; Anthem/Qualchoice
Northeast Central - Mahoning
Caresource; Gateway; Unison
Northeast Central - Trumbull
Caresource; Gateway; Unison
Northwest - Lucas
Buckeye; Paramount
Southwest - Butler
Amerigroup; Caresource
Southwest - Hamilton
Amerigroup; Caresource
West Central - Clark
Caresource; Molina
West Central - Montgomery
Caresource; Molina



b.  Completion Factors


The cost reports contained claim experience incurred through December 31, 2006
and paid through December 31, 2006, as well as health plan estimated 1BNR
reserve amounts. Milliman reviewed the claims completion contained in the
submitted cost reports for reasonableness. During this review, Milliman
estimated a high and low completion percentage on a statewide basis. The claims
completion implemented by the health plans in aggregate was within the range
and, as such, no further adjustments were applied.



c.   Historical Program Adjustments


The base experience data represents a historical time period from which
projections were developed. Certain program changes have occurred during and
subsequent to the base data time period. The program adjustments were estimated
and applied to the portion of the base experience data prior to the program
change effective date. For example, a program change implemented on January 1,
2006 will only be reflected in the CY 2006 experience. As such, an adjustment
was applied to CY 2005 to include the program change m all periods of the base
experience data.


ODJFS has provided a listing of all program changes impacting the base
experience data.  Section IV, Table 5 summarizes the historical program changes
that were reflected in the development of the CY 2008 capitation rates.



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


d.  Third-Party Liability and Fraud-Abuse Recoveries


The cost reports submitted by the health plans contained information related to
third-party liability and fraud-abuse recoveries.  Milliman calculated the
average recoveries and applied the reduction to the base cost report data.


e.   Non-State Plan Services


CMS requires removal of non-state plan services from rate-setting. The cost
report claims that are considered non-state plan services. The health plan
submitted cost the source of information for the non-state plan service
adjustments.


f.  Historical Selection Adjustments

Milliman applied a historical selection adjustment to the base cost report data
to reflect that the base period contains a combination of FFS and managed care
enrollment. The historical selection adjustment is intended to normalize the
cost report experience to the morbidity level of the entire managed care
eligible population.


g.     Trends/Inflation to CY 2006


Milliman developed trend rates to progress the historical experience from
calendar years 2005 and 2006 forward to a common center point (CY 2006).
Milliman reviewed historical experience and performed linear regression on the
experience data to develop trend rates by category of service for both
utilization and unit cost. Additionally, Milliman reviewed the resulting trends
with internal data sources to develop the trends used in the development of the
CY 2008 capitation rates.


The base experience data was normalized for artificial program adjustments prior
to the trend rate development. Milliman did not consider items such as fee
schedule changes or benefit modifications as standard components of trend.
Removing the impact of historical changes allows for transparent inclusion of
prospective program changes for future periods.


h.       Blend Base Experience Years


The base CY 2005 year was trended to CY 2006. At this point, each base year was
on a comparable basis and could be aggregated. The weighting was developed with
the intention of placing more credibility on the most recent
experience.  Generally, CY 2006 was given 70% weight except where insufficient
experience existed in either CY 2005 or CY 2006.  In these situations, either CY
2005 or CY 2006 was given 100% credibility.




--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL



i.        Managed Care Adjustments


Milliman adjusted the cost report experience data to reflect changes anticipated
in the managed care environment.  The cost report base experience was adjusted
using the same managed care adjustments as the base encounter data with the
exception of the health plan provider contracting adjustment. The health plan
rate of provider reimbursement is already included in the cost report base
experience.


Adjustments were developed for each rate group, service category, and region.


VII.       CY 2006 ADJUSTED BASE DATA TO CY 2008 CAPITATION RATES


The adjusted CY 2006 utilization and cost per service rates are trended forward
to CY 2008 and adjusted for prospective program changes that will be effective
for the CY 2008 contract period. The resulting PMPM establishes the regional
adjusted claim cost for the health plans in CY 2008. The administrative cost
allowance and franchise fee components are applied to the adjusted claim cost to
develop the CY 2008 capitation rates.


a.      Trend to CY 2008


The trend rates that were used to progress the CY 2006 experience forward to the
CY 2008 rating period were developed from the historical experience, the
experience from other Medicaid managed care programs, and our actuarial
judgment. The trend rates include a component for utilization and unit cost by
major category of service.


b.     Prospective Program Adjustments


The SFY 2008/2009 Budget contains several program changes that impacted the
development of the capitation rates. The program changes include items such as
provider fee changes, benefit changes, and administrative changes. Adjustments
to the CY 2006 experience were developed for each item based on its expected
impact to the prospective claims cost. Table 8 lists the program changes that
were included in the CY 2008 capitation rate development.




--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


Table 8


 
STATE OF OHIO

 
DEPARTMENT OF JOB AND FAMILY SERVICES

 
Prospective Program Adjustments



Program Adjustment
Effective Date
Service Category
Rate Groups
Nursing Facility Fee Increase
7/1/2007
7/1/2008
Nursing Facility
All Rate Groups (excl. Delivery)
Chiropractor Benefit Restoration
1/1/2008
Miscellaneous Services
HF M – 19 to 44
HF F – 19 to 44
HF M/F – 45 to 64
HST F – 19 to 64
Independent Psychologists Benefit Restoration
1/1/2008
Mental Health / Substance Abuse
HF M – 19 to 44
HF F – 19 to 44
HF M/F – 45 to 64
HST F – 19 to 64
Occupational Therapy-Independent Provider Status
1/1/2008
Miscellaneous Services
All Rate Groups (excl. Delivery)
Developmental Therapies
1/1/2008
Miscellaneous Services
HST M/F - < 1
Foster Children Expansion
1/1/2008
All Service Categories
HST M – 14 to 18
CHIP III Expansion
1/1/2008
All Service Categories
HST F – 14 to 18
HF M – 19 to 44
HF F – 19 to 44
HST F – 19 to 64
HST M/F – 2 to 13
Pregnant Women Expansion
1/1/2008
All Service Categories
HST M – 14 to 18
HST F – 14 to 18
HST F – 19 to 64
Improved TPL Management
1/1/2008
All Service Categories
Delivery
All Rate Groups (incl. Delivery)
Expedite Managed Care Enrollment
1/1/2008
All Service Categories
All Rate Groups (incl. Delivery)
Expedite Newborn Enrollment
1/1/2008
All Service Categories
HST M/F - < 1
Short Term Nursing Facility Policy Change (consistent with ABD)
1/1/2008
Nursing Facility
All Rate Groups (excl. Delivery)
Prior Authorization Policy Change
1/1/2008
Pharmacy
All Rate Groups (excl. Delivery)
Prior Authorization of Atypical Anti-Psychotic Medication
1/1/2008
Pharmacy
All Rate Group (excl. Delivery)




--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


c.            Prospective Selection Adjustment


Milliman adjusted the base experience data to reflect the morbidity of the
entire managed care eligible population.  Subsequently, a prospective selection
adjustment was deleloped to reflect that less than 100% of managed care
eligibles will enroll in managed care.  Table 9 provides that taget managed care
penetration used in the development of the CY 2008 capitation rates.




Table 9


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Prospective Selection Adjustments


Region
June 2007 MC Penetration
Target MC Penetration
Central
93.4%
95%
East Central
94.6%
95%
Northeast
95.2%
95%
Northeast Central
75.8%
95%
Northwest
94.5%
95%
Southeast
94.9%
95%
Southwest
93.6%
95%
West Central
94.0%
95%



d.            Clinical Measures Adjustments


Appendix M of the provider agreement between contracted health plans and ODJFS
contains certain clinical measures that each health plan must achieve. The
agreement stipulates that, at a minimum, the experience improvement must reduce
the discrepancy between the ultimate target and the actual rate by a certain
percentage. Milliman developed adjustments to the capitation rates to reflect
this required improvement in performance based on the CY 2006 actual results.
Table 10 illustrates the measures for which adjustment factors were applied by
category of service and rate group.
 
Table 10


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Clinical Measures Adjustments


Clinical Measure Description
Measure
Service Category
Rate Groups
Ongoing Prenatal Care
80% receive 81+% of expected visits
Office Visits / Consults
HST F – 14 to 18
HF F – 19 to 44
HST F – 19 to 64
Postpartum Care
80% receive a visit
Obstetrics
HST F – 14 to 18
HF F – 19 to 44
HST F – 19 to 64
Well Child Visits
80% receive expected visits
Periodic Exams
HST M/F – <1
HST M/F – 1
HST M/F – 2 to 13
HST F – 14 to 18
HST M – 14 to 18
Asthma Medications
95% receive appropriate medications
Pharmacy
HST M/F – 2 to 13
HST F – 14 to 18
HST M – 14 to 18
HF F – 19 to 44
HF M – 19 to 44
HF M/F – 45 to 64
HST F – 19 to 64
Annual Dental Visits
60% receive a visit
Dental
HST M/F – 2 to 13
HST F – 14 to 18
HST M – 14 to 18
Lead Screening
80% receive screening
Pathology / Laboratory
HST M/F – 1
HST M/F – 2 to 13



e.            Delivery of Cesarean Section Rates


Milliman reviewed the cesarean rates for both the FFS and managed care
populations in the base period data summaries.  In the previous years, the
capitation rates were adjusted to target a specific cesarean rate.  For 2008,
Milliman did not adjust the regional cost summaries, up or down, to reflect a
different cesarean rate.


f.            Blend FFS / Encounter / Cost Report


The FFS, encounter, and cost report data sets were projected to CY 2008 and
composited to establish the CY 2008 total claims cost. The credibility between
data sources was based upon the amount of managed care experience in the case
data.  The encounter and cost report data sources were given equal weight in
each region.



--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL

g.            Age/Gender Realignment


Milliman developed the 2008 capitation rates by rate group and region. The
resulting capitation rates by rate group were then adjusted within each region
to realign the age/gender relativities among regions. The realignment maintains
the composite capitation rates for each region and in aggregate while allowing
for more consistent age/gender relativities.


h.            Administrative Allowances


Milliman included an administrative cost allowance in the development of the
actuarially sound capitation rates for CY 2008. The administrative cost
allowance contains provision for administrative expenses, profit/contingency,
and surplus contribution and was calculated as a percentage of the capitation
rate prior to the franchise fee. As such, the pre-franchise fee capitation rate
will be determined by dividing the projected managed care claim cost by one
minus the administrative cost allowance. By determining the pre-franchise fee
capitation rate in this manner, the administrative allowance may be expressed as
a percentage of the pre-franchise fee capitation rate. Milliman developed the
administrative cost allowance following a review of actual health plan cost
information contained in the cost reports as well as information from other
representative Medicaid managed care organizations.


For health plans in plan year 3 or later, 1% of the administrative component
will be at-risk and contingent upon performance requirements defined in the
ODJFS provider agreements. Table 11 provides the administrative cost allowance
for each plan year.
 
Table 11


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Administrative Cost Allowance
 
Non-Delivery


Plan Year 
Guaranteed %
At-Risk %
Total %
Plan Year 1 (1-12 Months)
12.5%
0.0%
12.5%
Plan Year 2 (13-24 Months)
11.5%
0.0%
11.5%
Plan Year 3 (25 + Months)
10.5%
1.0%
11.5%




--------------------------------------------------------------------------------


FINAL and CONFIDENTIAL


Delivery


Plan Year
Guaranteed %
At-Risk %
Total %
Plan Year 1 (142 Months)
6.0%
0.0%
6.0%
Plan Year 2 (13-24 Months)
5.0%
0.0%
5.0%
Plan Year 3 (25 + Months)
4.0%
1.0%
5.0%



The administrative cost allowance percentages contained in Table 11 reflect a
change from the 2007 methodology.


i.            Franchise Fee


Milliman included a franchise fee component in the development of the
actuarially sound capitation rates for CY 2008. The franchise fee was calculated
as a percentage of the capitation rates. Therefore, the capitation rate will be
determined by dividing the pre-franchise fee capitation rate by one minus the
franchise fee component. By determining the pre-franchise fee capitation rate in
this manner, the franchise fee may be expressed as a percentage of the
capitation rate. The franchise fee component is 4.5% of the capitation rate.


DATA RELIANCE


In developing the CY 2008 CFC capitation rates, we have relied upon certain data
and information from ODJFS. While limited review was performed for
reasonableness, the data and information was accepted without audit. To the
extent that the data and information was not accurate or complete, the values
shown in this letter will need to be revised.




If you have any questions regarding the enclosed information, please do not
hesitate to contact me at 317-524-3512.


Sincerely,


  /s/  Robert M. Damler   
Robert M. Damler, FSA, MAAA Principal and Consulting Actuary


 
RMD/mle

cc:
Dan Hecht (ODJFS)
  MitaliGhatak (ODJFS)   Robert Monks (ODJF1 )

 


--------------------------------------------------------------------------------



APPENDIX 1


Illustration of Rate Development Methodology


[Graph]
 
 

--------------------------------------------------------------------------------






APPENDIX 2


STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Covered Families and Children – CY 2008 Capitation Rates


Actuarial Certification


I, Robert M. Damler, am a Principal and Consulting Actuary with the firm of
Milliman, Inc. I am a Fellow of the Society of Actuaries and a Member of the
American Academy of Actuaries. I was retained by the State of Ohio, Department
of Job and Family Services to perform an actuarial review and certification
regarding the development of the capitation rates to be effective for calendar
year 2008. The capitation rates were developed for the Covered Families and
Children managed care eligible populations. I have experience in the examination
of financial calculations for Medicaid programs and meet the qualification
standards for rendering this opinion.


I reviewed the historical claims experience for reasonableness and consistency.
I have developed certain actuarial assumptions and actuarial methodologies
regarding the projection of healthcare expenditures into future periods. I have
complied with the elements of the rate setting checklist CMS developed for its
Regional Offices regarding 42 CFR 438.6(c) for capitated Medicaid managed care
plans.


The capitation rates provided with this certification are effective for a
one-year rating period beginning January 1, 2008 through December 31, 2008. At
the end of the one-year period, the capitation rates will be updated for
calendar year 2009. The update may be based on fee-for-service experience,
managed care utilization and trend experience, policy and procedure changes, and
other changes in the health care market. A separate certification will be
provided with the updated rates.


The capitation rates provided with this certification are considered actuarially
sound, defined as:


•  the capitation rates have been developed in accordance with generally
accepted actuarial principles and practices;


•  the capitation rates are appropriate for the populations to be covered, and
the services to be furnished under the contract; and,


•  the capitation rates meet the requirements of 42 CFR 438.6(c).


This actuarial certification has been based on the actuarial methods,
considerations, and analyses promulgated from time to time through the Actuarial
Standards of Practice by the Actuarial Standards Board.


  /s/  Robert M. Damler
Robert M. Damler, FSA
Member, American Academy of Actuaries


 
December 4, 2007


--------------------------------------------------------------------------------













APPENDIX 3
 
 
FINAL AND CONFIDENTIAL




State of Ohio


Department of Job and Family Services


Capitation Rate Summary – Rate Group Level


[Table]











--------------------------------------------------------------------------------



APPENDIX F
REGIONAL RATES
                       
1.  PREMIUM RATES  WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 01/01/08 THROUGH
06/30/08 SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates.  The status of the at-risk
amount is determined in accordance with Appendix O, performance incentives.
                       
MCP:  WellCare of Ohio, Inc.
                                           
SERVICE
REGIONAL
HF/HST
HF/HST
HF/HST
HF/HST
HF/HST
HF
HF
HF
HST
Delivery
ENROLLMENT
STATUS
Age < 1
Age 1
Age 2-13
Age 14-18
Age 14-18
Age 19-44
Age 19-44
Age 45
Age 19-64
Payment
AREA
       
Male
Female
Male
Female
and over
Female
 
Northeast
Mandatory
$537.65
$138.65
$93.78
$112.18
$156.32
$188.08
$287.97
$459.68
$356.04
$4,105.75
                                               
List of Eligible Assistance Groups (AGs)
                                           Healthy Families: 
-  MA-C  Categorically eligible due to TANF cash
-  MA-T   Children under 21
-  MA-Y   Transitional Medicaid
                         Healthy Start:  -  MA-P  Pregnant Women and Children  
                     
 For the SFY 2008 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
 
          
       
 MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
 
         
                                                         
Page 1 of 3
                                               
APPENDIX F
 REGIONAL RATES
                       
2.  AT-RISK AMOUNTS FOR  01/01/08 THROUGH 06/30/08 SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates.  The status of the at-risk
amount is determined in accordance with Appendix O, performance incentives.
                       
MCP:  WellCare of Ohio, Inc.
                                           
SERVICE
REGIONAL
HF/HST
HF/HST
HF/HST
HF/HST
HF/HST
HF
HF
HF
HST
Delivery
ENROLLMENT
STATUS
Age < 1
Age 1
Age 2-13
Age 14-18
Age 14-18
Age 19-44
Age 19-44
Age 45
Age 19-64
Payment
AREA
       
Male
Female
Male
Female
and over
Female
 
Northeast
Mandatory
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
                                               
List of Eligible Assistance Groups (AGs)
 
                   Healthy Families:
-  MA-C  Categorically eligible due to TANF cash
-  MA-T   Children under 21
-  MA-Y   Transitional Medicaid
                       
     
               Healthy Start:    -  MA-P   Pregnant Women and Children          
             
 For the SFY 2008 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
 
          
       
 MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
 
       
                                                         
Page 2 of 3
                                               
APPENDIX F
 REGIONAL RATES
                       
3.  PREMIUM RATES FOR 01/01/08 THROUGH 06/30/08 SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates.  The status of the at-risk
amount is determined in accordance with Appendix O, performance incentives.
                       
MCP:  WellCare of Ohio, Inc.
                                           
SERVICE
REGIONAL
HF/HST
HF/HST
HF/HST
HF/HST
HF/HST
HF
HF
HF
HST
Delivery
ENROLLMENT
STATUS
Age < 1
Age 1
Age 2-13
Age 14-18
Age 14-18
Age 19-44
Age 19-44
Age 45
Age 19-64
Payment
AREA
       
Male
Female
Male
Female
and over
Female
 
Northeast
Mandatory
$537.65
$138.65
$93.78
$112.18
$156.32
$188.08
$287.97
$459.68
$356.04
$4,105.75
                                               
List of Eligible Assistance Groups (AGs)
 
                   Healthy Families:  
-  MA-C  Categorically eligible due to TANF cash
-  MA-T   Children under 21
-  MA-Y   Transitional Medicaid
                            
                 Healthy Start:       -  MA-P   Pregnant Women and Children
 
                                                             
 For the SFY 2008 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
 
         
       
 MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
 
         
                                                         
Page 3 of 3
                                               


--------------------------------------------------------------------------------

 
 


APPENDIX G


COVERAGE AND SERVICES
CFC ELIGIBLE POPULATION


1.         Basic Benefit Package


Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions (see section G.2
of this appendix), MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service (FFS)
program.  For information on Medicaid-covered services, MCPs must refer to the
ODJFS website. The following is a general list of the benefits covered by the
Ohio Medicaid fee-for-service program:


· Inpatient hospital services
· Outpatient hospital services
· Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)
· Physician services whether furnished in the physician’s office, the covered
person’s home, a hospital, or elsewhere
· Laboratory and x-ray services
· Screening, diagnosis, and treatment services to children under the age of
twenty-one (21) under the HealthChek (EPSDT) program
· Family planning services and supplies
· Home health and private duty nursing services  
· Podiatry
· Chiropractic services
· Physical therapy, occupational therapy, developmental therapy and speech
therapy
· Nurse-midwife, certified family nurse practitioner, and certified pediatric
nurse practitioner services
· Prescription drugs
· Ambulance and ambulette services
· Dental services 
· Durable medical equipment and medical supplies
· Vision care services, including eyeglasses
· Short-term rehabilitative stays in a nursing facility as specified in OAC rule
5101:3-26-03
· Hospice care
· Behavioral health services (see section G.2.b.iii of this appendix)


2. Exclusions, Limitations and Clarifications


a. Exclusions


MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services,
MCPs must refer to the ODJFS website. The following is a general list of the
services not covered by the Ohio Medicaid fee-for-service program:


· Services or supplies that are not medically necessary
· Experimental services and procedures, including drugs and equipment, not
covered by Medicaid
· Organ transplants that are not covered by Medicaid
· Abortions, except in the case of a reported rape, incest, or when medically
necessary to  save the life of the mother
· Infertility services for males or females
· Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the  procedure
· Reversal of voluntary sterilization procedures
· Plastic or cosmetic surgery that is not medically necessary*
· Immunizations for travel outside of the United States
· Services for the treatment of obesity unless medically necessary*
· Custodial or supportive care not covered by Medicaid
· Sex change surgery and related services
· Sexual or marriage counseling
· Acupuncture and biofeedback services
· Services to find cause of death (autopsy)
· Comfort items in the hospital (e.g., TV or phone)
· Paternity testing


MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.


  *These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.


b. Limitations & Clarifications
   
i. Member Cost-Sharing


As specified in OAC rules 5101:3-26-05(D) and  5101:3-26-12, MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify ODJFS if they intend to impose a
co-payment.  ODJFS must approve the notice to be sent to the MCP’s members and
the timing of when the co-payments will begin to be imposed.  If ODJFS
determines that an MCP’s decision to impose a particular co-payment on their
members would constitute a significant change for those members, ODJFS may
require the effective date of the co-payment to coincide with the “Open
Enrollment” month.


Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D)
and  5101:3-26-12, the MCP’s payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing, down-payment, or similar charge, refundable
or otherwise.


ii. Abortion and Sterilization


The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met.  MCPs must verify that all of the
information on the required forms (JFS 03197, 03198, and 03199) is provided and
that the service meets the required criteria before any such claim is paid.


Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment.  MCPs are responsible for
educating their providers on the requirements; implementing internal procedures
including systems edits to ensure that claims are only paid once the MCP has
determined if the applicable forms are completed and the required criteria are
met, as confirmed by the appropriate certification/consent forms; and for
maintaining documentation to justify any such claim payments.


iii. Behavioral Health Services


Coordination of Services:  MCPs must have a process to coordinate benefits of
and referrals to the publicly funded community behavioral health system.  MCPs
must ensure that members have access to all medically-necessary behavioral
health services covered by the Ohio Medicaid FFS program and are responsible for
coordinating those services with other medical and support services.  MCPs must
notify members via the member handbook and provider directory of where and how
to access behavioral health services, including the ability to self-refer to
mental health services offered through ODMH community mental health centers
(CMHCs) as well as substance abuse services offered through Ohio Department of
Alcohol and Drug Addiction Services (ODADAS)-certified Medicaid providers.
Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS.  MCPs are also not responsible for providing mental health services to
persons between 22 and 64 years of age while residing in an institution for
mental disease (IMD) as defined in Section 1905(i) of the Social Security Act.


MCPs must provide Medicaid-covered behavioral health services for members who
are unable to timely access services or are unwilling to access services through
community providers.


Mental Health Services: There are a number of Medicaid-covered mental health
(MH) services available through ODMH CMHCs.


Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychologist/psychiatrist services, outpatient clinic services,
general hospital outpatient psychiatric services, pre-hospitalization screening,
diagnostic assessment (clinical evaluation), crisis intervention, psychiatric
hospitalization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services.  MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a private or public
free-standing psychiatric hospital. However, MCPs are required to cover the
payment of physician services in a private or public free-standing psychiatric
hospital when such services are billed independent of the hospital.     


Substance Abuse Services:  There are a number of Medicaid-covered substance
abuse services available through ODADAS-certified Medicaid providers.


Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling,
physician/psychologist/psychiatrist AOD treatment services, outpatient clinic
AOD treatment services, general hospital outpatient AOD treatment services,
crisis intervention, inpatient detoxification services in a general hospital,
and Medicaid-covered prescription drugs and laboratory services. MCPs are not
required to cover outpatient detoxification and methadone maintenance.


Financial Responsibility for Behavioral Health Services:  MCPs are responsible
for the following:


· payment of Medicaid-covered prescription drugs prescribed by an ODMH CMHC or
ODADAS-certified provider when obtained through an MCP’s panel pharmacy;
· payment of Medicaid-covered services provided by an MCP’s panel laboratory
when referred by an ODMH CMHC or ODADAS-certified provider;
· payment of all other Medicaid-covered behavioral health services obtained
through providers other than those who are ODMH CMHCs or ODADAS-certified
providers when arranged/authorized by the MCP.


Limitations:
· Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS.  As part of this limitation:


· MCPs are not responsible for paying for behavioral health services provided
through ODMH CMHCs and ODADAS-certified Medicaid providers;
· MCPs are not responsible for payment of partial hospitalization (mental
health), inpatient psychiatric care in a private or public free-standing
inpatient psychiatric hospital, outpatient detoxification, intensive outpatient
programs (IOP) (substance abuse) or methadone maintenance.
· However, MCPs are required to cover the payment of physician services in a
private or public free-standing psychiatric hospital when such services are
billed independent of the hospital.


iv. Pharmacy Benefit:  In providing the Medicaid pharmacy benefit to their
members, MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-service program.


 MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as
such.  Pursuant to ORC §5111.172, ODJFS may approve MCP-specific pharmacy
program utilization management strategies (see appendix G.3.a).


v. Organ Transplants: MCPs must ensure coverage for organ  transplants and
related services in accordance with OAC 5101-3-2- 07.1 (B)(4)&(5).  Coverage for
all organ transplant services, except  kidney transplants, is contingent upon
review and recommendation  by the “Ohio Solid Organ Transplant Consortium” based
on  criteria established by Ohio organ transplant surgeons and  authorization
from the ODJFS prior authorization unit.  Reimbursement for bone marrow
transplant and hematapoietic  stem cell transplant services, as defined in OAC
3701:84-01, is  contingent upon review and recommendation by the “Ohio
 Hematapoietic Stem Cell Transplant Consortium” again based on  criteria
established by Ohio experts in the field of bone marrow  transplant.  While MCPs
may require prior authorization for these  transplant services, the approval
criteria would be limited to  confirming the consumer is being considered and/or
has been  recommended for a transplant by either consortium and authorized  by
ODJFS.  Additionally, in accordance with OAC 5101:3-2-03  (A)(4) all services
related to organ donations are covered for the  donor recipient when the
consumer is Medicaid eligible. 


3. Care Coordination


a. Utilization Management Programs


General Provisions - Pursuant to OAC rule 5101:3-26-03.1(A)(7), MCPs must
implement a utilization management (UM) program to maximize the effectiveness of
the care provided to members and may develop other UM programs, subject to prior
approval by ODJFS.  For the purposes of this requirement, the specific UM
programs which require ODJFS prior-approval are an MCP’s general pharmacy
program, a controlled substances and member management program, and any other
program designed by the MCP with the purpose of redirecting or restricting
access to a particular service or service location.


i. Pharmacy Programs - Pursuant to ORC Sec. 5111.172 and OAC rule
5101:3-26-03(A) and (B), MCPs may, subject to ODJFS prior- approval, implement
strategies for the management of pharmacy utilization.  Pharmacy utilization
management strategies may include developing preferred drug lists, requiring
prior authorization for certain drugs, placing limitations on the type of
 provider and locations where certain medications may be administered, and
developing and implementing a specialized pharmacy program to address the
utilization of controlled substances, as defined in section 3719.01 of the Ohio
Revised Code.


Drug Prior Authorizations: MCPs must receive prior approval from  ODJFS for the
medications that they wish to cover  through prior  authorization.  MCPs must
establish their prior authorization  system so that it does not unnecessarily
impede member access to  medically-necessary Medicaid-covered services.  MCPs
must  make their approved list of drugs covered only with  prior  authorization
available to members and providers, as outlined  in paragraphs 37(b) and (c) of
Appendix C.


 Beginning January 1, 2008, MCPs may require prior authorization  for  the
coverage of antipsychotic drugs with ODJFS approval.  MCPs  must, however, allow
any member to continue receiving a specific  antipsychotic drug if the member is
stabilized on that particular  medication.  The MCP must continue to cover that
specific  drug for the  stabilized member for as long as that medication
continues  to be  effective for the member.  MCPs may also implement a drug
 utilization review program designed to promote the appropriate clinical
 prescribing of antipsychotic drugs.  This can be accomplished  through the
MCP’s retrospective analysis of drug claims to identify  potential inappropriate
use and provide education to those providers  who are outliers to acceptable
standards for prescribing/dispensing  antipsychotic drugs.


MCPs must comply with the provisions of 1927(d)(5) of the Social Security Act,
42 USC 1396r-8(k)(3), and OAC rule 5101:3-26- 03.1 regarding the timeframes for
prior authorization of covered outpatient drugs.


Controlled Substances and Member Management Programs: MCPs  may also, with ODJFS
prior approval, develop and implement  Controlled Substances and Member
Management  (CSMM)  programs designed to address use of controlled
substances. Utilization management strategies may include prior authorization
 as a condition of obtaining a controlled substance, as defined in  section
3719.01 of the Ohio Revised Code.  CSMM strategies may also include processes
for requiring MCP members at high risk for fraud or abuse involving controlled
substances to have their narcotic medications prescribed by a designated
provider/providers and filled by a pharmacy, medical provider, or health care
facility designated by the program.


ii. Emergency Department Diversion (EDD) – MCPs must provide access to services
in a way that assures access to primary,  specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency  department diversion (EDD)
program for frequent utilizers.


 Each MCP must establish an ED diversion (EDD) program with the goal of
minimizing frequent ED utilization. The MCP’s EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.


 Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member’s frequent ED
utilization is not due to problems such as their PCP’s lack of accessibility or
failure to make appropriate specialist referrals.  The MCP’s EDD program must
therefore also include the identification of providers who serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with these providers as so indicated.


This requirement does not replace the MCP’s responsibility to inform and educate
all members regarding the appropriate use of the ED.


b. Case Management Programs


In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide
comprehensive case management services which coordinate and monitor the care of
members with  specific diagnoses, or who require high-cost and/or extensive
services.  The MCP’s comprehensive case management program must also include a
Children with Special Health Care Needs component as specified below.


i. Each MCP must inform all members and contracting providers of the MCP’s case
management services.


ii. Children with Special Health Care Needs (CSHCN):   


CSHCN are a particularly vulnerable population which often have chronic and
complex medical health care conditions.  In order to ensure compliance with the
provisions of 42 CFR 438.208, each MCP must establish a CSHCN component as part
of the MCP’s comprehensive case management program.  The MCP must establish a
process for the timely identification, completion of a comprehensive needs
assessment, and providing appropriate and targeted case management services for
any CSHCN.


CSHCN are defined as children age 17 and under who are pregnant, and members
under 21 years of age with one or more of the following:
- Asthma
- HIV/AIDS
- A chronic physical, emotional or mental condition for which they are receiving
treatment or counseling
- Supplemental security income (SSI) for a health-related condition 
- A current letter of approval from the Bureau of Children with Medical
Handicaps (BCMH), Ohio Department of Health


 iii.     Comprehensive Case Management Program
  
1. The MCP must have a process to inform members and their PCPs in writing that
they have been identified as meeting the criteria for case management, including
their enrollment into case management services.


2.  The MCP must assure and coordinate the placement of the member into case
management – including identification of the member’s need for case management
services, completion of the comprehensive health needs assessment, and timely
development of a care treatment plan.  This process must occur within the
following timeframes for:


  a) newly enrolled members, 90 days from the effective date of enrollment; and


  b) existing members, 90 days from identifying their need for case management.
 
3.  The MCP’s comprehensive case management program must include, at a minimum,
the following components:
  
a. Identification
The MCP must have a variety of mechanisms in place to identify members
potentially eligible for case management.  These mechanisms must include an
administrative data review (e.g., diagnosis, cost threshold, and/or service
utilization) and may include provider/self referrals, telephone interviews,
information as reported by MCEC during membership selection, or home visits.
 
b. Assessment
The MCP must arrange for or conduct a comprehensive assessment of the member’s
physical and/or behavioral health condition(s) to confirm the results of a
positive identification, and determine the need for case management
services.  The assessment must be completed by a physician, physician assistant,
RN, LPN, licensed social worker, or a graduate of a two- or four-year allied
health program.  If the assessment is completed by another medical professional,
there should be oversight and monitoring by either a registered nurse or
physician.


For CSHCN, the comprehensive assessment must include, at a minimum, the use of
the ODJFS CSHCN Standard Assessment Tool.
      
c. Care Treatment Plan


 The care treatment plan is defined by ODJFS as the one  developed by the MCP
for the member.  The development of   the care treatment plan must be based on
the comprehensive  health assessment and reflect the member's primary medical
 diagnosis and health conditions, any co-morbidities, and the  member's
psychological, behavioral health and community  support needs.  The care
treatment plan must also include  specific provisions for periodic reviews
(i.e., no less than semi- annually) of the member's condition and appropriate
updates  to the plan.  The member and the member's PCP must be actively involved
in the development of and revisions to the  care treatment plan.  The designated
PCP is the provider, or  specialist, who will manage and coordinate the overall
care for  the member.  Ongoing communication regarding the status of  the care
treatment plan may be accomplished between the MCP  and the PCP's designee
(i.e., qualified health professional).   Revisions to the clinical portion of
the care treatment plan  should be completed in consultation with the PCP.


 The elements of a comprehensive care treatment plan include:
  
 Goals and actions that address medical, social, behavioral and  psychological
needs;


 Member level interventions (i.e., referrals and making  appointments) that
assist members in obtaining services,  providers and programs;


 Continuous review, revision and contact follow-up, as needed,  to insure the
care treatment plan is adequately monitored  including the following:
· Documentation that services are provided in accordance with the care treatment
plan;
· Re-evaluation to determine if the care treatment plan is adequate to meet the
member's current needs;
· Identification of gaps between recommended care and actual care provided;
· A change in needs or status from the re-evaluation that requires revisions to
the care treatment plan;
· Active participation by the member or representative in the care treatment
plan development;
· Monitoring of specific service delivery including service utilization; and
· Re-evaluation of a member's risk level with adjustment to the level of case
management services provided.


4.  Coordination of Care and Communication


The MCP must provide case management services for:


· all CSHCN, including the ODJFS mandated conditions as specified in Appendix M,
Case Management Program Performance Measures;

· all members enrolled in an MCP’s CSMM program as specified in Section
G(3)(a)(i); and

· adults whose health conditions warrant case management services.


Case management services should not be limited only to members with the mandated
conditions.


 There should be an accountable point of contact (i.e., case manager) who can
help obtain medically necessary care, assist with health-related services and
coordinate care needs.  The MCP must arrange or provide for professional case
management services that are performed collaboratively by a team of
professionals appropriate for the member’s condition and health care needs.  At
a minimum, the MCP’s case manager must attempt to coordinate with the member’s
case manager from other health systems, including behavioral health.  The MCP
must have a process to facilitate, maintain, and coordinate communication
between service providers, the member, and the member’s family.  The MCP must
have a provision to disseminate information to the member/caregiver concerning
the health condition, types of services that may be  available, and how to
access the services.


 The MCP must implement mechanisms to notify all   Members with Special Health
Care Needs of their right to  directly access a specialist.  Such access may be
assured  through, for example, a standing referral or an approved  number of
visits, and documented in the care treatment  plan.


 iv.  Case Management Strategies


The MCPmust follow best-practice and/or evidence based clinical guidelines when
developing a member’s care treatment plan and coordinating the case management
needs. The MCP must develop and implement mechanisms to educate and equip
providers and case managers with evidence-based clinical guidelines or best
practice approaches to assist in providing a high level of quality of care to
members.


v.   Case Management Program Staffing


The MCP must identify the staff that will be involved in the operations of the
case management program, including but not limited to:  case manager
supervisors, case manager, and administrative support staff.  The MCP must
identify the role and functions of each case management staff member as well as
the educational requirements, clinical licensure standards, certification and
relevant experience with care management standards and/or activities.  The MCP
must provide case manager staff/member ratios based on the member risk
stratification and different levels of care being provided to members.


vi.   Case Management Data Submission


 The MCP must submit a monthly electronic report  to the  Case Management System
(CAMS) for all members who  are case managed by the MCP as outlined in the ODJFS
 Case Management File and Submission Specifications.   In order for a member to
be submitted as case  managed in CAMS, the MCP must (1) complete the
 identification process, a comprehensive health needs  assessment  and
development of a care treatment plan for  the member; and (2) document the
member’s written or  verbal confirmation of his/her case management status in
 the case management record.  ODJFS, or its  designated  entity, the external
quality review vendor, will validate on  an annual basis the accuracy of the
information contained  in CAMS with the member’s case management record.


The CAMS files are due the 10th business day of each month.


The MCP must also have an ODJFS-approved case management program which includes
the items in Section 3.b.  Each MCP should implement an evaluation process to
review, revise and/or update the case management program.  The MCP must annually
submit its case management program for review and approval by ODJFS.  Any
subsequent changes to an approved case management program description must be
submitted to ODJFS in writing for review and approval prior to implementation.
 
c. Care Coordination with ODJFS-Designated Providers


Per OAC rule 5101:3-26-03.1(A)(4), MCPs are required to share specific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP’s  members.  Once an MCP has obtained a
provider agreement, but within the first month of operation, the MCP
must provide to the ODJFS-designated providers (i.e., ODMH Community Mental
Health Centers, ODADAS-certified Medicaid  providers, FQHCs/RHCs,QFPPs, CNMs,
CNPs [if applicable], and hospitals) a quick reference information packet which
includes the following:


i. A brief cover letter explaining the purpose of the mailing; and


ii. A brief summary document that includes the following information:


· Claims submission information including the MCP’s Medicaid provider number for
each region;   
· The MCP’s prior authorization and referral procedures or the MCP’s website
which includes this information;  
· A picture of the MCP’s member identification card (front and back);

· Contact numbers and website location for obtaining information for eligibility
verification, claims processing, referrals/prior authorization, and information
regarding the MCP’s behavioral health administrator;

· A listing of the MCP’s major pharmacy chains and the contact number for the
MCP’s pharmacy benefit administrator (PBM);
· A listing of the MCP’s laboratories and radiology providers; and
· A listing of the MCP’s contracting behavioral health providers and how to
access services through them (this information is only to be provided to
non-contracting community mental health and substance abuse providers).



d. Care coordination with Non-Contracting Providers


Per OAC rule 5101:3-26-05(A)(9), MCPs authorizing the delivery of  services from
a provider who does not have an executed subcontract must ensure that they have
a mutually agreed upon compensation amount for the authorized service and notify
the provider of the applicable provisions of paragraph D of OAC rule
5101:3-26-05.  This notice is provided when an MCP authorizes a non-contracting
provider to furnish services on a one-time or infrequent basis to an MCP member
and must include required ODJFS-model language and information. This notice must
also be included with the transition of services form sent to providers
as outlined in paragraph 29.h of Appendix C.


e. Integration of Member Care
 
The MCP must ensure that a discharge plan is in place to meet a member’s
healthcare needs following discharge from a nursing facility, and integrated
into the member’s continuum of care.   The discharge plan must address the
services to be provided for the member and must be developed prior to the date
of discharge from the nursing facility.   The MCP must ensure follow-up contact
occurs with the member, or authorized representative, within thirty (30) days of
the member’s discharge from the nursing facility to ensure that the member’s
health care needs are  being met.


 

--------------------------------------------------------------------------------


 
APPENDIX H


PROVIDER PANEL SPECIFICATIONS
CFC ELIGIBLE POPULATION




1.  GENERAL PROVISIONS


MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service
area.  The ODJFS provider panel requirements are specified in the charts
included with this appendix and must be met prior to the MCP receiving a
provider agreement with ODJFS.  The MCP must remain in compliance with these
requirements for the duration of the provider agreement.


If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
pediatrician requirement but a member is unable to obtain a timely appointment
from a pediatrician on the MCP’s provider panel, the MCP will be required to
secure an appointment from a panel pediatrician or arrange for an out-of-panel
referral to a pediatrician.


MCPs are required to make transportation available to any member requesting
transportation when they must travel 30 miles or more from their home to receive
a medically-necessary Medicaid-covered service.  If the MCP offers
transportation to their members as an additional benefit and this transportation
benefit only covers a limited number of trips, the required transportation
listed above may not be counted toward this trip limit (as specified in Appendix
C).


In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Covered Families and Children (CFC) consumers, as well as the potential
availability of the designated provider types.  ODJFS has integrated existing
utilization patterns into the provider network requirements to avoid disruption
of care.  Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.


2. PROVIDER SUBCONTRACTING


Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their
providers.  These subcontracts must include a baseline contractual agreement, as
well as the appropriate ODJFS-approved Model Medicaid Addendum. The Model
Medicaid Addendum incorporates all applicable Ohio Administrative Code rule
requirements specific to provider subcontracting and therefore cannot be
modified except to add personalizing information such as the MCP’s name.


ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP’s
members.  MCPs may not employ or contract with providers excluded from
participation in Federal health care programs under either section 1128 or
section 1128A of the Social Security Act.  As part of the prior approval
process,  MCPs must submit  documentation verifying that all necessary contract
documents have been appropriately completed.  ODJFS will verify the
approvability of the submission and process this information using the ODJFS
Provider Verification System (PVS) or other designated process.  The PVS is a
centralized database system that maintains information on the status of all
MCP-submitted providers.


Only those providers who meet the applicable criteria specified in this
document, as determined by ODJFS, will be approved by ODJFS.   MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval.  Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP’s members.


MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.


3. PROVIDER PANEL REQUIREMENTS


The provider network criteria that must be met by each MCP are as follows:


a. Primary Care Providers (PCPs)


Primary Care Provider (PCP) means an individual physician (M.D. or D.O.),
certain physician group practice/clinic (Primary Care Clinics [PCCs]), or an
advanced practice nurse (APN) as defined in ORC 4723.43 or advanced practice
nurse group practice within an acceptable specialty, contracting with an MCP to
provide services as specified in paragraph (B) of OAC rule 5101:
3-26-03.1.  Acceptable specialty types for PCPs include family/general practice,
internal medicine, pediatrics, and obstetrics/gynecology (OB/GYN).  Acceptable
PCCs include FQHCs, RHCs and the acceptable group practices/clinics specified by
ODJFS.  As part of their subcontract with an MCP, PCPs must stipulate the total
Medicaid member capacity that they can ensure for that individual MCP.

 
Each PCP must have the capacity and agree to serve at least 50 Medicaid members
at each practice site in order to be approved by ODJFS as a PCP.  The
capacity-by-site requirement must be met for all ODJFS-approved PCPs.


In determining whether an MCP has sufficient PCP capacity for a region, ODJFS
considers aprovider who can serve as a PCP for 2000 Medicaid MCP members as one
full-time equivalent(FTE).


ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). Where indicated, ODJFS may set a cap on the
maximum amount of capacity that we will recognize for a specific PCP. ODJFS may
allow up to an additional 750 member capacity for each nurse practitioner or
physician’s assistant that is used to provide clinical support for a PCP.


For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP’s capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.


ODJFS recognizes that MCPs will need to utilize specialty providers to serve as
PCPs for some special needs members.  Also, in some situations (e.g., continuity
of care) a PCP may only want to serve a very small number of members for an
MCP.  In these situations it will not be necessary for the MCP to submit these
PCPs to ODJFS for prior approval.  These PCPs will not be included in the ODJFS
PVS database, or other designated process, and therefore may not appear as PCPs
in the MCP’s provider directory.  These PCPs will, however, need to execute a
subcontract with the MCP which includes the appropriate Model Medicaid Addendum.
      
The PCP requirement is based on an MCP having sufficient PCP capacity to serve
40% of the eligibles in the region if three MCPs are serving the region and 55%
of the eligibles in the region if two MCPs are serving the region. At a minimum,
each MCP must meet both the PCP FTE requirement for that region, and a ratio of
one PCP FTEfor each 2,000 of their Medicaid members in that region.  MCPs must
also satisfy a PCP geographic accessibility standard. ODJFS will match the PCP
practice sites and the stated PCP capacity with the geographic location of the
eligible population in that region (on a county-specific basis) and perform
analysis using Geographic Information Systems (GIS) software. The analysis will
be used to determine if at least 40% of the eligible population is located
within 10 miles of PCP with available capacity in urban counties and 40% of the
eligible population within 30 miles of a PCP with available capacity in rural
counties. [Rural areas are defined pursuant to 42 CFR 412.62(f)(1)(iii).]
 
In addition to the PCP FTE capacity requirement, MCPs must also contract with
the specified number of pediatric PCPs for each region.  These pediatric PCPs
will have their stated capacity  counted toward the PCP FTE requirement.


A pediatric PCP must maintain a  general pediatric practice (e.g., a pediatric
neurologist would not meet this definition unless this physician also operated a
practice as a general pediatrician) at a site(s) located within the
county/region and be listed as a pediatrician with the Ohio State Medical
Board.  In addition, half of the required number of pediatric PCPs must also be
certified by the American Board of Pediatrics.  The provider panel requirements
for pediatricians are included in the practitioner charts in this appendix.


Until July 1, 2008, MCPs may only use PCPs who are individual physicians (M.D.
or D.O.), physician group practices, or PCCs to meet capacity and FTE
requirements.


b. Non-PCP Provider Network


In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories:  hospitals, dentists, pharmacies, vision care providers,
obstetricians/gynecologists (OB/GYNs), allergists, general surgeons,
otolaryngologists, orthopedists, certified nurse midwives (CNMs), certified
nurse practitioners (CNPs), federally qualified health centers (FQHCs)/rural
health centers (RHCs) and qualified family planning providers (QFPPs). CNMs,
CNPs, FQHCs/RHCs and QFPPs are federally-required provider types.


All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types.  MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).


Although there are currently no FTE capacity requirements of the non-PCP
required provider types, MCPs are required to ensure that adequate access is
available to members for all required provider types.  Additionally, for certain
non-PCP required provider types, MCPs must ensure that these providers maintain
a full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified).  A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including:  consumer satisfaction
surveys; member appeals/grievances/complaints and state hearing
notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.
 
Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Covered Families and


Children (CFC) consumers and integrated the existing utilization patterns into
the hospital network requirements to avoid disruption of care.  For this reason,
ODJFS may require that MCPs contract with out-of-state hospitals (i.e. Kentucky,
West Virginia, etc.).


For each Ohiohospital, ODJFS utilizes the hospital’s most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides.  Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP’s members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix – Provider
Panel Exceptions).


If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.


OB/GYNs- MCPs must contract with the specified  number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region.  Only MCP-contracting OB/GYNs
with current hospital privileges at a hospital under contract with the MCP in
the region can be submitted to the PVS, or other system, count towards MCP
minimum panel requirements, and be listed in the MCPs’ provider directory.


Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region.  The MCP may contract directly with the CNM or
CNP providers, or with a physician or other provider entity who is able to
obligate the participation of a CNM or CNP.  If an MCP does not contract for CNM
or CNP services and such providers are present within the region, the MCP will
be required to allow members to receive CNM or CNP services outside of the MCP’s
provider network.


Only CNMs with hospital delivery privileges at a hospital under contract with
the MCP in the region can be submitted to the PVS, or other system, count
towards MCP minimum panel requirements, and be listed in the MCPs’ provider
directory.The MCP must ensure a member’s access to CNM and CNP services if such
providers are practicing within the region.


Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region , all of whom
must maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP’s contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.


Dental Care Providers - MCPs must contract with the specified number of
dentists. In order to assure sufficient access to adult MCP members, no more
than two-thirds of the dentists used to meet the provider panel requirement may
be pediatric dentists.


Federally Qualified Health Centers/Rural Health Clinics(FQHCs/RHCs) - MCPs are
required to ensure member access to any  federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status.  Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process, or
other designated process.  Even if no FQHC/RHC is available within the region,
MCPs must have mechanisms in place to ensure coverage for FQHC/RHC services in
the event that a member accesses these services outside of the region. 


In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state’s supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:


• MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.


• If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.


• MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not
just attempt to pay these claims within the prompt pay time frames.


MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.


Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-refer to family planning services provided by a QFPP.  A QFPP is defined
as any public or not-for-profit health care provider that complies with Title X
guidelines/standards, and receives


either Title X funding or family planning funding from the Ohio Department of
Health.  MCPs must reimburse all medically-necessary Medicaid-covered  family
planning services provided to eligible members by a QFPP provider (including
on-site pharmacy and diagnostic services) on a patient self-referral basis,
regardless of the provider’s status as a panel or non-panel provider.  MCPs will
be required to work with QFPPs in the region to develop mutually-agreeable HIPAA
compliant policies and procedures to preserve patient/provider confidentiality,
and conveypertinent information to the member’s PCP and/or MCP.


Behavioral Health Providers – MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii.  Although ODJFS is aware that certain outpatient substance abuse
services may only be available through Medicaid providers certified by  the Ohio
Department of Drug and Alcohol Addiction Services  (ODADAS)  in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers.  MCPs
areadvised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.


Other Specialty Types(pediatricians, general surgeons, otolaryngologists,
allergists, and orthopedists) - MCPs must contract with the specified number of
all other ODJFS designated specialty provider types. In order to be counted
toward meeting the provider panel requirements, these specialty providers must
maintain a full-time practice at a site(s) located within the specified
county/region. Only contracting general surgeons, orthopedists, and
otolaryngologists with admitting privileges at a hospital under contract with
the MCP in the region can be submitted to the PVS, or other system, count
towards MCP minimum panel requirements, and be listed in the MCPs’ provider
directory.


4. PROVIDER PANEL EXCEPTIONS


ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:


- the MCP presents sufficient documentation to ODJFS to verify that they have
been unable to meet or maintain certain provider panel requirements in a
particular service area despite all reasonable efforts on their part to secure
such a contract(s), and


- if notified by ODJFS, the provider(s) in question fails to provide a
reasonable argument why they would not contract with the MCP, and


- the MCP presents sufficient assurances to ODJFS that their members will
have adequate access to the services in question.


If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS.  ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.


ODJFS will aggressively monitor access to all services related to the approvalof
a provider panel exception request through a variety of data sources, including:
consumer satisfaction surveys; member appeals/grievances/complaints and state
hearingnotifications/requests; member just-cause for termination requests;
clinical quality studies;encounter data volume; provider complaints, and
clinical performance measures.  ODJFS approval of a provider panel exception
request does not exempt the MCP from assuring access tothe services in
question.  If ODJFS determines that an MCP has not provided sufficient access to
these services, the MCP may be subject to sanctions.


5. PROVIDER DIRECTORIES


MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers.  At the time of
ODJFS’ review, the information listed in the MCP’s provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS, or other designated process.


MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.


The directory must also specify:


• provider address(es) and phone number(s);
• an explanation of how to access providers (e.g. referral required vs.
self-referral);
• an indication of which providers are available to members on a self-referral
basis
• foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;
• how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited, LEP, and LRP eligible individuals; and
• any PCP or specialist practice limitations.


Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each covered
population.  For example, an MCP who serves CFC and ABD in the Central Region
would have two provider directories, one for CFC and one for ABD. Once approved,
this directory may be regularly updated with provider additions or deletions by
the MCP without ODJFS prior-approval, however, copies of the revised directory
(or inserts) must be submitted to ODJFS prior to distribution to members.


On a quarterly basis, MCPs must create an insert toeach printed directory that
lists those providers deleted from the MCP’s provider panel during the previous
three months.  Althoughthis insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.


Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory.  This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD).  If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.


The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix.  ODJFS-required providers must be added to the internet directory
within one week of the MCP’s notification of ODJFS-approval of the provider via
the Provider Verification process.  Providers being deleted from the MCP’s panel
must deleted from the internet directory within one week of notification from
the provider to the MCP. Providers being deleted from the MCP’s panel must be
posted to the internet directory within one week of notification from the
providerto the MCP of the deletion.  These deleted providers must be included in
the inserts to the MCP’s provider directory referenced above.


6 . FEDERAL ACCESS STANDARDS


MCPs must demonstrate that they are in compliance with the following federally
defined  provider panel access standards as required by 42 CFR 438.206:


In establishing and maintaining their provider panel, MCPs must consider the
following:


• The anticipated Medicaid membership.
• The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.
• The number and types (in terms of training, experience, and specialization) of
panel providers required to deliver the contracted Medicaid services.
• The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.
• MCPs must adequately and timely cover services to an out-of-network provider
if the MCP’s contracted provider panel is unable to provide the services covered
under the MCP’s provider agreement.  The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with the out-of-network provider with respect to payment and
ensure that the provider agrees with the applicable requirements.
 
Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members.  MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary.  MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.


In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.


This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS)  in the MCP’s operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.




 

--------------------------------------------------------------------------------





WellCare


APPENDIX J


FINANCIAL PERFORMANCE
CFC ELIGIBLE POPULATION


1. SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS


 MCPs must submit the following financial reports to ODJFS:


a. The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the “Financial Statements”),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(B).  The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but not limited to, the following sections:  Assets,
Liabilities, Capital and Surplus Account, Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data, and the Exhibit of Premiums,
Enrollment and Utilization.  The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI.  A signed hard copy and an electronic copy of
the reports in the NAIC-approved format must both be provided to ODJFS;


b. Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;


c. Annual audited Financial Statements prepared by a licensed independent
external auditor as submitted to the ODI, as outlined in OAC rule
5101:3-26-09(B);


d. Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor’s certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);


e.  Medicaid MCP Annual Restated Cost Report for the prior calendar year.  The
restated cost report shall be audited upon BMHC request;


f. Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP’s physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);


g. Reinsurance agreements, as outlined in OAC rule 5101:3-26-09(C);


h. Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard copy
and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;


i. Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;


j. Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP’s quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(D);


 k. In accordance with ORC Section 5111.76 and Appendix C, MCP
 Responsibilities, MCPs must submit ODJFS-specified franchise fee reports
in   hard copy and electronic formats pursuant to ODJFS specifications.




2. FINANCIAL PERFORMANCE MEASURES AND STANDARDS


This Appendix establishes specific expectations concerning the financial
performance of MCPs.  In the interest of administrative simplicity  and
nonduplication of areas of the ODI authority, ODJFS’  emphasis is on the
assurance of access to and quality of care. ODJFS will focus only on a limited
number of indicators and related standards to monitor plan performance.  The
three indicators and standards for this contract period are identified below,
along with the calculation methodologies.  The source for each indicator will be
the NAIC Quarterly and Annual Financial Statements.


Report Period: Compliance will be determined based on the annual Financial
Statement.


 a. Indicator: Net Worth as measured by Net Worth Per Member


Definition: Net Worth = Total Admitted Assets minus Total Liabilities divided by
Total Members across all lines of business
   
Standard: For the financial report that covers calendar year 2008, a minimum net
worth per member of $151.00, as determined from the annual Financial Statement
submitted to ODI and the ODJFS.


The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care Capitation
amount paid to the MCP during the preceding calendar year, including delivery
payments, but excluding the at-risk amount, expressed as a per-member per-month
figure, multiplied by the applicable proportion below:


0.75 if the MCP had a total membership of 100,000 or more during that calendar
year


0.90 if the MCP had a total membership of less than 100,000 for that calendar
year


If the MCP did not receive Medicaid Managed Care Capitation payments during the
preceding calendar year, then the NWPM standard for the MCP is the average
Medicaid Managed Care capitation amount paid to Medicaid-contracting MCPs during
the preceding calendar year, including delivery payments, but excluding the
at-risk amount, multiplied by the applicable proportion above.


b. Indicator: Administrative Expense Ratio


Definition: Administrative Expense Ratio = Administrative Expenses minus
Franchise Fees divided by Total Revenue minus Franchise Fees.


Standard: Administrative Expense Ratio  not to exceed 15%, as determined from
the annual Financial Statement submitted to ODI and ODJFS.


 c. Indicator: Overall Expense Ratio


Definition: Overall Expense Ratio = The sum of the Administrative Expense  Ratio
and the Medical Expense Ratio.


Administrative Expense Ratio = Administrative Expenses minus Franchise Fees
divided by Total Revenue minus Franchise Fees.


Medical Expense Ratio = Medical Expenses divided by Total Revenue minus
Franchise Fees.


Standard: Overall Expense Ratio not to exceed 100% as determined from the annual
Financial Statement submitted to ODI and ODJFS. 


Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be
demonstrated.  Failure to meet the standard or otherwise comply with the CAP by
the specified date will result in a new membership freeze unless ODJFS
determines that the deficiency does not potentially jeopardize access to or
quality of care or affect the MCP’s ability to meet administrative requirements
(e.g., prompt pay requirements).  Justifiable reasons for noncompliance may
include one-time events (e.g., MCP investment in information system products).


If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI’s originally
specified due date unless the MCP requests and is granted an extension by ODJFS.


Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.


In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above.  The two standards, 2.d and 2.e,  reflect ODJFS’
expected level of performance.  At this time, ODJFS has not established
penalties for noncompliance with these standards; however, ODJFS will consider
the MCP’s performance regarding the liquidity measures, in addition to
indicators 2.a., 2.b., and 2.c., in determining whether to impose a new
membership freeze, as outlined above, or to not issue or renew a contract with
an MCP.  The source for each indicator will be the NAIC Quarterly and annual
Financial Statements.
 
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports.  Descriptions and amounts should be disclosed.  Please note that
“significant penalty” for this purpose is any penalty greater than 20%. Also,
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.


 d. Indicator: Days Cash on Hand


Definition: Days Cash on Hand = Cash and Short-Term Investments divided by
(Total Hospital and Medical Expenses plus Total Administrative Expenses) divided
by 365.


Standard: Greater than 25 days as determined from the annual Financial Statement
submitted to ODI and ODJFS.


 e. Indicator: Ratio of Cash to Claims Payable


Definition: Ratio of Cash to Claims Payable = Cash and Short-Term Investments
divided by claims Payable (reported and unreported).


Standard: Greater than 0.83 as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
3. REINSURANCE REQUIREMENTS


Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each MCP must carry
reinsurance coverage from a licensed commercial carrier to protect against
inpatient-related medical expenses incurred by Medicaid members.


The annual deductible or retention amount for such insurance must be specified
in the reinsurance agreement and must not exceed $75,000.00, except as provided
below.  Except for transplant services, and as provided below, this reinsurance
must cover, at a minimum, 80% of inpatient costs incurred by one member in one
year, in excess of $75,000.00.


For transplant services, the reinsurance must cover, at a minimum, 50% of
inpatient transplant related costs incurred by one member in one year, in excess
of $75,000.00.


An MCP may request a higher deductible amount and/or that the reinsurance cover
less than 80% of inpatient costs in excess of the deductible amount.  If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75,000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements.  However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance.  These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:


a. whether the MCP has sufficient reserves available to pay unexpected claims;


b. the MCP’s history in complying with financial indicators 2.a., 2.b., and
2.c., as specified in this Appendix.


c. the number of members covered by the MCP;


d. how long the MCP has been covering Medicaid or other members on a full risk
basis.


e.   risk based capital ratio greater than 2.5 calculated from the last annual
ODI financial statement.


f.   scatter diagram or bar graph from the last calendar year that shows
the number of reinsurance claims that exceeded the current
reinsurance  deductible.


The MCP has been approved  to have a reinsurance policy with a deductible amount
of  $75,000 that covers 80% of inpatient costs in excess of the deductible
amount for non-transplant services.


Penalty for noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP’s deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP’s reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS, then the MCP will be
required to pay a monetary penalty to ODJFS.  The amount of the penalty will be
the difference between the estimated amount, as determined by ODJFS, of what the
MCP would have paid in premiums for the reinsurance policy if it had been in
compliance and what the MCP did actually pay while it was out of compliance plus
5%.  For example, if the MCP paid $3,000,000.00 in premiums during the period of
non-compliance and would have paid $5,000,000.00 if the requirements had been
met, then the penalty would be $2,100,000.00.


If it is determined that an MCP’s reinsurance for transplant services covers
less than 50% of inpatient costs incurred by one member for one year, the MCP
will be required to develop a corrective action plan (CAP).


4. PROMPT PAY REQUIREMENTS


In accordance with 42 CFR 447.46, MCPs must pay 90% of all submitted clean
claims within 30 days of the date of receipt and 99% of such claims within 90
days of the date of receipt, unless the MCP and its contracted provider(s) have
established an alternative  payment schedule that is mutually agreed upon and
described in their contract.  The prompt pay requirement applies to the
processing of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.


The date of receipt is the date the MCP receives the claim, as indicated by its
date stamp on the claim.  The date of payment is the date of the check or date
of electronic payment transmission.  A claim means a bill from a provider for
health care services that is assigned a unique identifier.  A claim does not
include an encounter form.


A “claim” can include any of the following:  (1) a bill for services; (2) a line
item of services; or (3) all services for one recipient within a bill.  A “clean
claim” is a claim that can be processed without obtaining additional information
from the provider of a service or from a third party.


Clean claims do not include payments made to a provider of service or a third
party where the timing of the payment is not directly related to submission of a
completed claim by the provider of service or third party (e.g., capitation).  A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a claim under review for medical necessity.


Penalty for noncompliance:  Noncompliance with prompt pay requirements will
result in progressive penalties to be assessed on a quarterly basis, as outlined
in Appendix N of the Provider Agreement.


5. PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS


MCPs must comply with the physician incentive plan requirements stipulated in 42
CFR 438.6(h).  If the MCP operates a physician incentive plan, no specific
payment can be made directly or indirectly under this physician incentive plan
to a physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual.


If the physician incentive plan places a physician or physician group at
substantial financial risk [as determined under paragraph (d) of 42 CFR 422.208]
for services that the physician or physician group does not furnish itself, the
MCP must assure that all physicians and physician groups at substantial
financial risk have either aggregate or per-patient stop-loss protection in
accordance with paragraph (f) of 42 CFR 422.208, and conduct periodic surveys in
accordance with paragraph (h) of 42 CFR 422.208.


In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must maintain copies
of the following required documentation and submit to ODJFS annually, no later
than 30 days after the close of the state fiscal year and upon any modification
of the MCP’s physician incentive plan:


a. A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement.  If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.


b. A description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and  2) positive and/or
negative care variances from standard clinical pathways that may impact outcomes
or costs.  The feedback information may be used by the MCP for activities such
as physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.


c. A description of the panel size for each physician incentive plan.  If
patients are pooled, then the pooling method used to determine if substantial
financial risk exists must also be specified.


d. If more than 25% of the total potential payment of a physician/group is at
risk for referral services, the MCP must maintain a copy of the results of
the required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g., per member per year, aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.


6. NOTIFICATION OF REGULATORY ACTION


Any MCP notified by the ODI of proposed or implemented regulatory action must
report such notification and the nature of the action to ODJFS no later than one
working day after receipt from ODI.  The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements.  MCPs may request that information related
to such actions be considered proprietary in accordance with established ODJFS
procedures.  Failure to comply with this provision will result in an immediate
membership freeze.



--------------------------------------------------------------------------------



APPENDIX K


QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
AND
EXTERNAL QUALITY REVIEW
CFC ELIGIBLE POPULATION


1.    As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS).  The program must include the following elements:
 
a.  PERFORMANCE IMPROVEMENT PROJECTS


Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS.  PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction.  MCPs must adhere to ODJFS PIP content and format specifications.


All ODJFS-specified PIPs must be prior-approved by ODJFS.  As part of the
external quality review organization (EQRO) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs.  In addition, the MCP must annually submit to ODJFS the
status and results of each PIP.


MCPs must initiate the following PIPs:


i.  Non-clinical Topic:  Identifying children/members with special health care
needs.


ii. Clinical Topic:  Well-child visits during the first 15 months of life.


iii. Clinical Topic:  Percentage of members aged 2-21 years that access dental
care   services.


Initiation of PIPs will begin in the second year of participation in the
Medicaid managed care program.


b.    UNDER- AND OVER-UTILIZATION


Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services.  The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.


It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required.  If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.


In addition the MCP must conduct an ongoing review of service denials and must
monitor utilization on an ongoing basis in order to identify services which may
be under-utilized.


c.  SPECIAL HEALTH CARE NEEDS


Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to children/members with special health care needs.  The MCP
must specify the mechanisms used in its annual submission of the QAPI program to
ODJFS.


d.  SUBMISSION OF PERFORMANCE MEASUREMENT DATA


Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures.  Refer to Appendix M
“Performance Evaluation” for a more comprehensive description of the clinical
performance measures.


Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS.  MCPs are required to
submit Health Employer Data Information Set (HEDIS) audited data for the
following measures:


i.  Well Child Visits in the First 15 Months of Life
ii. Child Immunization Status


The measures must have received a “report” designation from the HEDIS certified
auditor and must be specific to the Medicaid population.  Data must be submitted
annually and in an electronic format.  Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.


Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.


e.   QAPI PROGRAM SUBMISSION


Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program.  The MCP must annually submit its QAPI program for review and
approval by ODJFS.


2.  EXTERNAL QUALITY REVIEW


In addition to the following requirements, MCPs must participate in external
quality review activities as outlined in OAC 5101:3-26-07.


a.  EQRO ADMINISTRATIVE REVIEWS


The EQRO will conduct annual focused administrative compliance assessments for
each MCP which will include, but not be limited to, the following domains as
specified by ODJFS:  member rights and services, QAPI program, case management,
provider networks, grievance system, coordination and continuity of care, and
utilization management.  In addition, the EQRO will complete a comprehensive
administrative compliance assessment every three (3) years as required by 42 CFR
438.358 and specified by ODJFS.


In accordance with 42 CFR 438.360 and 438.362, MCPs with accreditation from a
national accrediting organization approved by the Centers for Medicare and
Medicaid Services (CMS) may request a non-duplication exemption from certain
specified components of the administrative review.  Non-duplication exemptions
may not be requested for SFY 2008.


b.  EXTERNAL QUALITY REVIEW PERFORMANCE


In accordance with OAC 5101:  3-26-07, each MCP must participate in an annual
external quality review survey.  If the EQRO cites a deficiency in performance,
the MCP will be required to complete a Corrective Action Plan (e.g., ODJFS
technical assistance session) or Quality Improvement Directives depending on the
severity of the deficiency.  (An example of a deficiency is if an MCP fails to
meet certain clinical or administrative standards as supported by national
evidence-based guidelines or best practices.)  Serious  deficiencies may result
in immediate termination or non-renewal of the provider agreement.  These
quality improvement measures recognize the importance of ongoing MCP performance
improvement related to clinical care and service delivery.



--------------------------------------------------------------------------------





APPENDIX L


DATA QUALITY
CFC ELIGIBLE POPULATION


A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Medicaid Managed Health Care Program and
to evaluate Medicaid consumers’ access to and quality of services. Data
collected from MCPs are used in key performance assessments such as the external
quality review, clinical performance measures, utilization review, care
coordination and case management, and in determining incentives.  The data will
also be used in conjunction with the cost reports in setting the premium payment
rates.  The following measures, as specified in this appendix, will be
calculated per MCP and include all Ohio Medicaid members receiving services from
the MCP (i.e., Covered Families and Children (CFC) and Aged, Blind, or Disabled
(ABD) membership, if applicable):  Incomplete Outpatient Hospital Data, Rejected
Encounters, Acceptance Rate, Encounter Data Accuracy, and Generic Provider
Number Usage. 


Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members’
PCP data; and appeal and grievance data.


1. ENCOUNTER DATA


For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for Encounter Data Quality Measures for CFC and ABD.


1.a.  Encounter Data Completeness


Each MCP’s encounter data submissions will be assessed for completeness.  The
MCP is responsible for collecting information from providers and reporting the
data to ODJFS in accordance with program requirements established in Appendix C,
MCP Responsibilities.  Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with other performance standards.


1.a.i. Encounter Data Volume


Measure:  The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1,000 member
months (MM).


Report Period:  The report periods for the SFY 2008 and SFY 2009 contract
periods are listed in Table 1. below.


Table 1. Report Periods for the SFY 2008 and 2009 ContractPeriods
 
Quarterly Report Periods
Data Source:
Estimated Encounter  Data File Update
Quarterly Report
Estimated Issue Date
Contract Period
Qtr  3 &  Qtr 4  2004, 2005, 2006
Qtr 1 2007

July2007
August2007
SFY2008
Qtr3 &Qtr 4  2004, 2005, 2006
Qtr 1, Qtr 2 2007
October 2007
November 2007
Qtr 4 2004,2005, 2006Qtr 1 thru Qtr 3 2007
January 2008
February 2008

Qtr 1 thru Qtr 4: 2005, 2006, 2007
April  2008
May 2008
Qtr 2 thru Qtr 4 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 2008
July 2008
August 2008
SFY 2009
Qtr 3, Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1, Qtr 2 2008
October  2008
November  2008
Qtr 4: 2005,
Qtr 1 thru Qtr 4: 2006, 2007
Qtr 1 thru Qtr 3: 2008
January  2009
February  2009

Qtr 1 thru Qtr 4: 2006, 2007, 2008
April  2009
May  2009

Qtr1 = January to March     Qtr2 = April to June    Qtr3 = July to
September    Qtr4 = October to December


Table 2. Standards – Encounter Data Volume (County-Based Approach)


Data Quality Standard, County-Based Approach:  The standards in Table 2 apply to
the MCP’s county-based results (see County-Based Approachbelow).  The
utilization rate for all service categories listed in Table 2 must be equal to
or greater than the standard established in Table 2 below.


Category
Measure per 1,000/MM
Standard for Dates of Service
7/1/2003 thru 6/30/2004
Standard for Dates of Service
7/1/2004thru 6/30/2006
Standard for Dates of Service
on or after 7/1/2006
Description
Inpatient Hospital
Discharges
5.4
5.0
5.4
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
Visits
51.6
51.4
50.7
Includes physician and hospital emergency department encounters
Dental
38.2
41.7
50.9
Non-institutional and hospital dental visits
Vision
11.6
11.6
10.6
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and Specialist Care
220.1
225.7
233.2
Physician/practitioner and hospital outpatient visits
Ancillary Services
144.7
123.0
133.6
Ancillary visits
Behavioral Health
Service
7.6
8.6
10.5
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
388.5
457.6
492.2
Prescribed drugs



County-Based Approach:  All counties with managed care membership as
of  February 1, 2006, will be included in a county-based encounter data volume
measure until regional evaluation is implemented for the county’s applicable
region..  Upon implementation of  regional-based evaluation for a particular
county’s region, the county will be included in the MCP’s regional-based results
and will no longer be included in the MCP’s county-based results. County-based
results will be determined by MCP (i.e., one utilization rate per service
category for all applicable counties) and must be equal to or greater than the
standards established in Table 2 above.  [Example: The county-based result for
MCP AAA, which has contracts in the Central and West Central regions, will
include Franklin, Pickaway, Montgomery, Greene and Clark counties (i.e.,
counties with managed care membership as of February 1, 2006).  When the
regional-based evaluation is implemented for the Central region, Franklin and
Pickaway counties, along with all other counties in the region, will then be
included in the Central region results for MCP AAA; Montgomery, Greene, and
Clark counties will remain in the county-based results for MCP AAA until the
West Central regional measure is implemented.]


Interim Regional-Based Approach:
Prior to the transition to the regional-based approach, encounter data volume
will be evaluated by MCP, by region, using an interim approach.  All regions
with managed care membership will be included in results for an interim
regional-based encounter data volume measure until regional evaluation is
implemented for the applicable region (see Regional-Based Approach
below).  Encounter data volume will be evaluated by MCP ( i.e., one utilization
rate per service category for all counties in the region).  The utilization rate
for all service categories listed in Table 3 must be equal to or greater than
the standard established in Table 3 below.  The standards listed in Table 3
below are based on utilization data for counties with managed care membership as
of February 1, 2006, and have been adjusted to accommodate estimated differences
in utilization for all counties in a region, including counties that did not
have membership as of February 1, 2006.


Prior to implementation of the regional-based approach, an MCP’s encounter data
volume will be evaluated using the county-based approach and the interim
regional-based approach.  A county with managed care membership as of  February
1, 2006, will be included in both the County-Based approach and the Interim
Regional-Based approach until regional evaluation is implemented for the
county’s applicable region.


Data Quality Standard, Interim Regional-Based Approach:  The standards in Table
3 apply to the MCP’s interim regional-based results.  The utilization rate for
all service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below.


Table 3. Standards – Encounter Data Volume (Interim Regional-Based Approach)


Category
Measure per 1,000/MM
Standard for Dates of Service
on or after 7/1/2006
Description
Inpatient Hospital
Discharges
2.7
General/acute care, excluding newborns and mental health and chemical dependency
services
Emergency Department
Visits
25.3
Includes physician and hospital emergency department encounters
Dental
25.5
Non-institutional and hospital dental visits
Vision
5.3
Non-institutional and hospital outpatient optometry and ophthalmology visits
Primary and Specialist Care
116.6
Physician/practitioner and hospital outpatient visits
Ancillary Services
66.8
Ancillary visits
Behavioral Health
Service
5.2
Inpatient and outpatient behavioral encounters
Pharmacy
Prescriptions
246.1
Prescribed drugs





Determination of Compliance:Performance is monitored once every quarter for the
entire report period.  If the standard is not met for every service category in
all quarters of the report period in either the county-based or interim
regional-based approach, or both, then the MCP will be determined to be
noncompliant for the report period.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6.) of two
percent of the current month’s premium payment.  Monetary sanctions will not be
levied for consecutive quarters that an MCP is determined to be
noncompliant.  If an MCP is noncompliant for three consecutive quarters,
membership will be frozen. Once the MCP is determined to be compliant with the
standard and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.


Regional-Based Approach:   Transition to the regional-based approach will occur
by region, after  the first four quarters (i.e., full calendar year quarters) of
regional membership.  Encounter data volume will be evaluated by MCP, by region,
after determination of the regional-based data quality standards.  ODJFS will
use the first four quarters of data (i.e., full calendar year quarters) from all
MCPs serving in an active region to determine minimum encounter volume data
quality standards for that region.


1.a.ii. Incomplete Outpatient Hospital Data


Since July 1, 1997, MCPs have been required to provide both the revenue code and
the HCPCS code on applicable outpatient hospital encounters. ODJFS will be
monitoring, on a quarterly basis, the percentage of hospital encounters which
contain  a revenue code and CPT/HCPCS code. A CPT/HCPCS code must accompany
certain revenue center codes. These codes are listed in Appendix B of Ohio
Administrative Code rule 5101:3-2-21 (fee-for-service outpatient hospital
policies) and in the methods for calculating the completeness measures.


Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code.  The measure will be calculated per MCP.


Report Period:  For the SFY 2008 and SFY 2009 contractperiods, performance will
be evaluated using the report periods listed in 1.a.i., Table 1.


Data Quality Standard: The data quality standard is a minimum rate of 95%.


Determination of Compliance:  Performance is monitored once every quarter for
all report periods.



For quarterly reports that are issued on or after July 1, 2007, an MCP will be
determined to be noncompliant for the quarter if the standard is not met in any
report period and the initial instance of noncompliance in a report period is
determined on or after July 1, 2007.  An initial instance of noncompliance means
that the result for the applicable report period was in compliance as determined
in the prior quarterly report, or the instance of noncompliance is the first
determination for an MCP’s first quarter of measurement.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.
 
Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month’s premium
payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.


1.a.iii. Incomplete Data For Last Menstrual Period


As outlined in ODJFS Encounter Data Specifications, the last menstrual period
(LMP) field is a required encounter data field. It is discussed in Item 14 of
the “HCFA 1500 Billing Instructions.” The date of the LMP is essential for
calculating the clinical performance measures and allows the ODJFS to adjust
performance expectations for the length of a pregnancy.


The occurrence code and date fields on the UB-92, which are “optional” fields,
can also be used to submit the date of the LMP. These fields are described in
Items 32a & b, 33a & b, 34a & b, 35a & b of the “Inpatient Hospital”
and  “Outpatient Hospital UB-92 Claim Form Instructions.”


An occurrence code value of  ‘10’ indicates that a LMP date was  provided. The
actual date of the LMP would be given in the ‘Occurrence Date’ field.


Measure: The percentage of recipients with a live birth during the report period
where a “valid” LMP date was given on one or more of the recipient’s perinatal
claims. If the LMP date is before the date of birth and there is a difference of
between 119 and 315 days between the date the recipient gave birth and the LMP
date, then the LMP date will be considered a valid date.  The measure will be
calculated per MCP (i.e., to include the MCP’s service area for the CFC.


Report Period:   For the SFY 2008 contract period, performance will be evaluated
using the January - December 2007 report period.  For the SFY 2009 contract
period, performance will be evaluated using the January - December 2008 report
period.


Data Quality Standard: The data quality standard is a minimum rate of 80%.


Penalty for noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6.) of one
percent of the current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.


1.a.iv. Rejected Encounters


Encounters  submitted to ODJFS that are incomplete or inaccurate are rejected
and  reported back to the MCPs on the Exception Report.  If an MCP does not
resubmit rejected encounters, ODJFS’ encounter data set will be incomplete.


Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.


Measure 1:  The percentage of encounters submitted to ODJFS that are
rejected.  The measure will be calculated per MCP.


Report Period:  For the SFY 2008 contract period, performance will be evaluated
using the following report periods:  April - June 2007; July - September 2007;
October - December 2007, January - March 2008, and April – June 2008.  For the
SFY 2009 contract period, performance will be evaluated using the following
report periods:  July - September 2008; October - December 2008,  January -
March 2009, and April – June 2009.


Data Quality Standard for measure 1:  Data Quality Standard 1 is a maximum
encounter data rejection rate of 10% for each file type in the ODJFS-specified
medium performat for encounters submitted in SFY 2004 and thereafter. The
measure will be calculated per MCP.


Determination of Compliance:  Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.


Penalty for noncompliance with the Data Quality Standard for measure 1:  The
first time an MCP is noncompliant with a standard for this measure, ODJFS will
issue a Sanction Advisory informing the MCP that any future noncompliance
instances with the standard for this measure will result in ODJFS imposing a
monetary sanction. Upon all subsequent measurements of performance, if an MCP is
again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction (see Section 6.) of one percent of the current month’s premium
payment.  The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of
compliance.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.


Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.


Measure 2:  The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.


Report Period: The report period for Measure 2 is monthly.  Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.



Data Quality Standard for measure 2:  The data quality standard is a maximum
encounter data rejection rate for each file type in the ODJFS-specified medium
per format as follows:


Third through sixth months with membership:         50%
 
Seventh through twelfth month with membership:  25%
 



Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.


Determination of Compliance:  Performance is monitored once every
month.  Compliance determination with the standard applies only to the month
under consideration and does not include performance in previous quarters.


Penalty for Noncompliance withthe Data Quality Standard for measure 2:  If the
MCP is determined to be noncompliant for either standard, ODJFS will impose a
monetary sanction of one percent of the MCP’s current month’s premium
payment.  The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of
compliance.  The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of
the MCP’s current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.  Special consideration will be made for MCPs
with less than 1,000 members.


1.a.v. Acceptance Rate


This measure only applies to MCPs that have had Medicaid membership for one year
or less.


Measure:  The rate of encounters that are submitted to ODJFSand accepted
(accepted encounters per 1,000 member months).  The measure will be calculated
per MCP.


Report Period:  The report period for this measure is monthly.  Results are
calculated and performance is monitoredmonthly. The first reporting month begins
with the third month of enrollment.


Data Quality Standard:  The data quality standard is a monthly minimum accepted
rate of encounters for each file type in the ODJFS-specified medium per format
as follows:


Third through sixth month with membership:
50 encounters per 1,000 MM for NCPDP
 
65 encounters per 1,000 MM for NSF
 
20 encounters per 1,000 MM for UB-92
   
Seventh through twelfth month of membership:
250 encounters per 1,000 MM for NCPDP
 
350 encounters per 1,000 MM for NSF
 
100 encounters per 1,000 MM for UB-92



Determination of Compliance:  Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.


Penalty for Noncompliance:  If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP’s
current month’s premium payment.  The monetary sanction will be applied for each
file type in the ODJFS-specified medium per format that is determined to be out
of compliance. The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of
the MCP’s current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.  Special consideration will be made for MCPs
with less than 1,000 members.


1.b.  Encounter Data Accuracy


As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS.  Failure to do so jeopardizes MCPs’
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.


1.b.i.  Encounter Data Accuracy Studies


Measure 1:  The focus of this accuracy study will be on delivery
encounters.  Its primary purpose will be to verify that MCPs submit encounter
data accurately and  to ensure only one payment is made per delivery.  The rate
of appropriate payments will be determined by comparing a sample of delivery
payments to the medical record.  The measure will be calculated per MCP (i.e.,
to include the MCP’s entire service area for the CFC membership.


Report Period:  In order to provide timely feedback on the accuracy rate of
encounters, the report period will be the most recent from when the measure is
initiated.  This measure is conducted annually.


Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the validation process.  ODJFS has
optimized the sampling to minimize the number of records required.  This
methodology requires a high record submittal rate.  To aid MCPs in achieving a
high submittal rate, ODJFS will give at least an 8 week period to retrieve and
submit medical records as a part of the validation process.  A record submittal
rate will be calculated as a percentage of all records requested for the study.


Data Quality Standard 1 for Measure 1:For results that are finalized during the
contract year, the accuracy rate for encounters generating delivery payments is
100%.


Penalty for noncompliance: The MCP must participate in a detailed review of
delivery payments made for deliveries during the report period.  Any duplicate
or unvalidated delivery payments must be returned to ODJFS.


Data Quality Standard 2 for Measure 1:  A minimum record submittal rate of 85%.


Penalty for noncompliance:  For all encounter data accuracy studies that are
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.


Measure 2:  This accuracy study will compare the accuracy and completeness
of  payment data stored in  MCPs’ claims systems during the study period to
payment data submitted to and accepted by ODJFS. The measure will be calculated
per MCP.  


Payment information found in MCPs’ claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.


Report Period:  In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated.  This measure is conducted annually.


Data Quality Standard for Measure 2:   TBD for SFY 2008 and SFY 2009 based on
study conducted in SFY 2007 (standard to be released in June, 2007).


Penalty for Noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 6) of one
percent of the current month’s premium payment.  Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.


1.b.ii.  Generic Provider Number Usage


Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number.  Providers submitting claims which do not have an MMIS
provider number must be submitted to ODJFS with the generic provider number
9111115.  The measure will be calculated per MCP.


All other encounters are required to have the MMIS provider number of the
servicing provider.  The report period for this measure is  quarterly.


Report Period:  For the SFY 2008 and SFY 2009 contract periods, performance will
be evaluated using the report periods listed in 1.a.i., Table 1.


Data Quality Standard:A maximum generic provider number usage rate of 10%.


Determination of Compliance: Performance is monitored once every quarter for all
report periods.  For quarterly reports that are issued on or after July 1, 2007,
an MCP will be determined to be noncompliant for the quarter if the standard is
not met in any report period and the initial instance of noncompliance in a
report period is determined on or after July 1, 2007.  An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.


Penalty for noncompliance:   The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.


Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of three percent of the current month’s premium payment.  Once the
MCP is performing at standard levels and violations/deficiencies are resolved to
the satisfaction of ODJFS, the money will be refunded.


1.c. Timely Submission of Encounter Data


1.c.i.  Timeliness


ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid.  ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section 1.a.i.) and
the rejected encounter (Section 1.a.v.) standards are based on encounters being
submitted within this time frame.


1.c.ii.  Submission of Encounter Data Files in the ODJFS-specified medium per
format


Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File and Submission Specifications document.  The
MCP must submit a letter of certification, using the form required by ODJFS,
with each encounter data file in the ODJFS-specified medium per format.


The letter of certification must be signed by the MCP’s Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.
 
2. CASE MANAGEMENT DATA



ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services.  Each MCP’s case management data submissions will be assessed for
completeness and accuracy.   The MCP is responsible for submitting a  case
management file every month.  Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with CSHCN requirements.   For detailed descriptions of
the case management measures below, see ODJFS Methods for Case Management Data
Quality Measures.


2.a.   Case Management System Data Accuracy


2.a.i. Open Case Management Spans for Disenrolled Members (this measure will be
discontinued as of January 2008)


Measure:  The percentage of the MCP’s adult and children case management records
in the Screening, Assessment, and Case Management System that have open case
management date spans for members who have disenrolled from the MCP.


Report Period: For the third and fourth quarters of  SFY 2007, January – March
2007, and April – June 2007 report periods.  For the SFY 2008 contract
period,  July – September 2007, and October – December 2007.


Statewide and Regional Data Quality Standard:  A rate of open case management
spans for disenrolled members of no more than 1.0%.


For an MCP which had membership as of February 1, 2006:  Performance will be
evaluated using: 1) region-based results for any active region  in which all
selected MCPs had at least 10,000 members during each month of the entire report
period; and/or 2) the statewide result for all counties that were not included
in the region-based results, but in which the MCP had managed care membership as
of February 1, 2006.


For any MCP which did not have membership as of February 1, 2006: Performance
will begin to be evaluated using region-based results for any active region  in
which all selected MCPs had at least 10,000 members during each month of the
entire report period.


Regional-Based Approach:MCPs will be evaluated by region, using results for all
counties included in the region.


Penalty for noncompliance:   If an MCP is noncompliant with the standard, then
the ODJFS will issue a Sanction Advisory informing the MCP that a monetary
sanction will be imposed if the MCP is noncompliant for any future report
periods.  Upon all subsequent semi-annual measurements of performance, if an MCP
is again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction of one-half of one percent of the current month’s premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.


2.b.  Timely Submission of Case Management Files


Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS’ Case
Management File and Submission Specifications.


Penalty for noncompliance :See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
3. EXTERNAL QUALITY REVIEW DATA
 
In accordance with federal law and regulations, ODJFS  is required to conduct an
independent quality review of contracting managed care plans.  The OAC rule
5101:3-26-07(C) requires MCPs to submit data and information as requested by
ODJFS or its designee for the annual external quality review.
 
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for these
studies, quality must be sufficient to ensure valid sampling.


An adequate number of  medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members.  To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.


3.a. Independent External Quality Review


Measure:  The percentage of requested records for a study conducted by the
External Quality Review Organization (EQRO) that are submitted by the managed
care plan.


Report Period:  The report period is one year. Results are calculated and
performance is monitored annually.  Performance is measured with each review.


Data Quality Standard: A minimum record submittal rate of 85% for each clinical
measure.


Penalty for noncompliance for Data Quality Standard:  For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.


4.  MEMBERS’ PCP DATA


The designated PCP is the provider who will manage and coordinate the overall
care for CFC members, including those who have case management needs.  The MCP
must submit  a Members’ Designated PCP file every month.  Specialists may and
should be identified as the PCP as appropriate for the member’s condition per
the specialty types specified for the CFC population in ODJFS Member’s PCP Data
File and Submission Specifications; however, no CFC member may have more than
one PCP identified for a given month.


4.a.  Timely submission of Member’s PCP Data


Data Quality Submission Requirement:  The MCP must submit a Members’ Designated
PCP Data file on a monthly basis according to the specifications established in
ODJFS Member’s PCP Data File and Submission Specifications.


Penalty for noncompliance:  See Appendix N, ComplianceAssessment System, for the
penalty for noncompliance with this requirement.


4.b.  Designated PCP for newly enrolled members (only applicable for report
periods prior to January 2008)


Measure:  The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.


Report Periods:  For the third and fourth quarters of SFY 2007, performance will
be evaluated using the January – March 2007 and April – June 2007 report
periods.  For the SFY 2008 contract period, performance will be evaluated using
the July-September 2007, and October – December 2007 report periods.


Data Quality Standard:  SFY 2007 will be informational only. A minimum rate of
75% of new members with PCP designation by their effective date of enrollment
for quarter one and quarter two of SFY 2008.


Statewide Approach:  MCPs will be evaluated using a statewide result, including
all active regions and counties (Mahoning and Trumbull) in which an MCP has CFC
membership.


Penalty for noncompliance:  If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent the current month’s
premium payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.  As stipulated in OAC rule 5101:3-26-08.2, each new member
must have a designated primary care provider (PCP) prior to their effective date
of coverage.  Therefore, MCPs are subject to additional corrective action
measures under Appendix N, Compliance Assessment System, for failure to meet
this requirement.


4.b.i.  Designated PCP for newly enrolled members (only applicable for report
periods after December 2007)


Measure:  The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.


Statewide Approach:  MCPs  will be evaluated using their statewide result,
including all active regions and counties (Mahoning and Trumbull) in which an
MCP has CFC membership.




Report Periods:  For the SFY 2009 contract period, performance will be evaluated
annually using CY 2008.


Data Quality Standards:  For SFY 2009, a minimum rate of 85% of new members with
PCP designation by their effective date of enrollment.


Penalty for noncompliance:  If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent the current month’s
premium payment.  Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.  As stipulated in OAC rule 5101:3-26-08.2, each new member
must have a designated primary care provider (PCP) prior to their effective date
of coverage.  Therefore, MCPs are subject to additional corrective action
measures under Appendix N, Compliance Assessment System, for failure to meet
this requirement.


5. APPEALS AND GRIEVANCES DATA


Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity.  ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.


The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date.  These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.


Penalty for noncompliance:  MCPs who fail to submit their monthly electronic
data files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).


6.  NOTES


6.a.
Penalties, Including Monetary Sanctions, for Noncompliance



Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized.  With the
exception of  Sections 1.a.i., 1.a.iii., 1.a.v., 1.a.vi., and 1.b.ii, no
monetary sanctions described in this appendix will be imposed if the MCP is in
its first contract year of Medicaid program participation.  Notwithstanding the
penalties specified in this Appendix, ODJFS reserves the right to apply the most
appropriate penalty to the area of deficiency identified when an MCP is
determined to be noncompliant with a standard.  Monetary penalties for
noncompliance with any individual measure,  as determined in this
appendix,  shall not exceed $300,000 during each evaluation period.


Refundable monetary sanctions will be based on the premium payment in the month
of  the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.


Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General’s
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS.  If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.


6.b. Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance.  The total fines assessed in any one month will not
exceed 15% of the MCP’s monthly premium payment.


6.c.  Membership Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.


6.d.  Reconsideration


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


6.e.  Contract Termination, Nonrenewals, or Denials


Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.


--------------------------------------------------------------------------------




APPENDIX M


PERFORMANCE EVALUATION
CFC ELIGIBLE POPULATION


This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas.  The intent is to maintain accountability for
contract requirements.  Standards are subject to change based on the revision or
update of applicable national standards, methods or benchmarks.  Performance
will be evaluated in the categories of Quality of Care, Access, Consumer
Satisfaction, and Administrative Capacity.  Each performance measure has an
accompanying minimum performance standard. MCPs with performance levels below
the minimum performance standards will be required to take corrective action.


With the statewide expansion of the Ohio Medicaid Managed Care Program for the
Covered Families and Children (CFC) population nearly complete, evaluation of
performance will transition to a statewide approach encompassing all members who
meet the criteria specified per the given methodology for each measure (i.e.,
measures will include members in any county who meet criteria per the given
methodology as opposed to only those members with managed care membership as of
February 1, 2006).


The statewide approach will be implemented beginning January 1, 2008.  Due to
differences in data and reporting requirements, transition to statewide
measurement will vary by performance measure. Given that the original intent of
the SFY 2007 and SFY 2008 Covered Families and Children Provider Agreements,
Appendix M, was to transition to a regional-based system of evaluation, several
performance measures have used regional-based results for performance
monitoring. Regional-based performance monitoring will be discontinued for all
measures in Appendix M for report periods from January, 2008 onward.  Unless
otherwise noted, performance measures and standards (see Sections 1, 2, 3 and 4
of this appendix) will be applicable for all counties in which the MCP has
membership as of February 1, 2006, until statewide measurement is implemented.


Selected measures in this appendix will be used to determine pay-for-performance
(P4P) as specified in Appendix O, Pay for Performance.


1.  QUALITY OF CARE


1.a. Independent External Quality Review


In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)].  The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.


Measure:  The independent external quality review covers a review of clinical
and non-clinical performance as outlined in Appendix K.


Report Period:  Performance will be evaluated using the reviews conducted during
SFY2008.


Action Required for Deficiencies:  For all reviews conducted during the contract
period, if the EQRO cites a deficiency in performance, the MCP will be required
to complete a Corrective Action Plan or Quality Improvement Directive depending
on the severity of the deficiency.  Serious deficiencies may result in immediate
termination or non-renewal of the provider agreement.


1.b.  Children with Special Health Care Needs (CSHCN)


In order to ensure state compliance with  the provisions of 42 CFR 438.208, the
Bureau of Managed Health Care established Children with Special Health Care
Needs (CSHCN) basic program requirements in Appendix G, Coverage and
Services,  and corresponding minimum performance standards as described below.
The purpose of these measures is to provide appropriate and targeted case
management services to CSHCN.


1.b.i. Case Management of Children (applicable to performance evaluation through
December 2007 and P4P through SFY 2009)


Measure: The average monthly case management rate for children under 21 years of
age.


Report Period:For the SFY 2007 contract period, January – March 2007, and April
– June 2007 report periods.  For the SFY 2008 contract period,  July – September
2007, and October – December 2007 report periods.


County-Based Approach:  MCPs with managed care membership as of  February 1,
2006 will be evaluated using their county-based statewide result until regional
evaluation is implemented for the county’s applicable region.  The county-based
statewide result will include data for all counties in which the MCP
had  membership as of February 1, 2006 that are not included in any
regional-based result.  Regional-based results will not be used for evaluation
until all selected MCPs in anactive region have at least 10,000 members during
each month of the entire report period.  Upon implementation of regional-based
evaluation for a particular county’s region, the county will be included in the
MCP’s regional-based result and will no longer be included in the MCP’s
county-based statewide result. [Example: The county-based statewide result for
MCP AAA, which has contracts in the Central and West Central regions, will
include Franklin, Pickaway, Montgomery, Greene and Clark counties (i.e.,
counties in which MCP AAA had managed care membership as of February 1,
2006).  When regional-based evaluation is implemented for the Central region,
Franklin and Pickaway counties, along with all other counties in the region,
will then be included in the Central region results for MCP AAA; Montgomery,
Greene, and Clark counties will remain in the county-based statewide result for
evaluation of MCP AAA until the West Central regional-based approach is
implemented.]  The last report period using the MCP’s county-based statewide
result for the counties in which the MCP had membership as of  February 1, 2006
for P4P (Appendix O) is April-June 2009.


Regional-Based Approach:   MCPs will be evaluated by region, using results for
all counties included in the region.  Performance will begin to be evaluated
using regional-based results for any active region  in which all selected MCPs
had at least 10,000 members during each month of the entire report period.


County and Regional-Based Minimum Performance Standard: For the third and fourth
quarters of SFY 2007, a case management rate of 5.0%.  For the first and second
quarters of SFY 2008, a case management rate of 5.0%.


Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.  Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 5) of two percent
of the current month’s premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant.  If an
MCP is noncompliant for a subsequent quarter, new member selection freezes or a
reduction of assignments will occur as outlined in Appendix N of the Provider
Agreement.  Once the MCP is determined to be compliant with the standard and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned.


1.b.ii. Case Management of Children (applicable to performance evaluation as
of  January, 2008)


Measure: The average monthly case management rate for children under 21 years of
age.


Report Period: For the SFY 2008 contract period, January – March 2008, and April
– June 2008 report periods.  For the SFY 2009 contract period,  July – September
2008, October – December 2008, January – March 2009, and April – June 2009
report periods.


Regional-Based Statewide Approach:  Performance will be evaluated using a
regional-based statewide approach for all active regions and counties (Mahoning
and Trumbull) in which the MCP has membership.


Regional-Based Statewide Target:  For the third and fourth quarters of SFY 2008,
a case management rate of 5.0%.  For SFY 2009, a case management rate of 5.0%.


Regional-Based Statewide Minimum Performance Standard:  The level of improvement
must result in at least a 20% decrease in the difference between the target and
the previous report period’s results.


Penalty for Noncompliance:  The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.  Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 5) of two
percent of the current month’s premium payment. Monetary sanctions will not be
levied for consecutive quarters that an MCP is determined to be
noncompliant.  If an MCP is noncompliant for a subsequent quarter, new member
selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement.  Once the MCP is determined to be
compliant with the standard and the violations/deficiencies are resolved to the
satisfaction of ODJFS, the penalties will be lifted, if applicable, and monetary
sanctions will be returned.


1.b.iii. Case Management of Children with an ODJFS-Mandated
Condition (applicable to performance evaluation through December 2007)


Measure 1:  The percent of  children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of  asthma that are case managed.


Measure 2:  The percent of  children age 17 and under with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of teenage pregnancy that are case
managed.


Measure 3:  The percent of  children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of HIV/AIDS that are case managed.


Report Periods for Measures 1, 2, and 3: For the SFY 2007 contract period,
January – March 2007, and April – June 2007 report periods.  For the SFY 2008
contract period, and July – September 2007, October – December 2007 report
periods.


County-Based Approach:  MCPs with managed care membership as of  February 1,
2006 will be evaluated using their county-based statewide result until regional
evaluation is implemented for the county’s applicable region.  The county-based
statewide result will include data for all counties in which the MCP had
membershipas of February 1, 2006 that are not included in any regional-based
result.  Regional-based results will not be used for evaluation until all
selected MCPs in an active region have at least 10,000 members during each month
of the entire report period.  Upon implementation of regional-based evaluation
for a particular county’sregion, the county will be included in the MCP’s
regional-based result and will no longer be included in the MCP’s county-based
statewide result. [Example: The county-based statewide result for MCP AAA, which
has contracts in the Central and West Central regions, will include Franklin,
Pickaway, Montgomery, Greene and Clark counties (i.e., counties in which MCP AAA
had managed care membership as of  February  1, 2006).  When regional-based
evaluation is implemented for the Central region, Franklinnd Pickaway counties,
along with all other counties in the region, will then be included in the
Central region results for MCP AAA; Montgomery, Greene, and Clark counties will
remain in the county-based statewide result for evaluation of MCP AAA until the
West Central regional-based approach is implemented.]


Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region.  Performance will begin to be evaluated using
regional-based results for any active region  in which all selected MCPs had at
least 10,000 members during each month of the entire report period.


County and Regional-Based Minimum Performance Standard for Measures 1 and 3: For
the third and fourth quarters of SFY 2007, a case management rate of 70%.  For
the first and second quarters of SFY 2008, a case management rate of 70%.


County and Regional-Based Minimum Performance Standard for Measure 2: For the
third and fourth quarters of SFY 2007, a case management rate of 60%.  For the
first and second quarters of SFY 2008, a case management rate of 60%.


Penalty for Noncompliance for Measures 1 and 2:  The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary
sanction.  Upon all subsequent measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 5) of two percent of the current month’s premium payment.
Monetary sanctions will not be levied for consecutive quarters that an MCP is
determined to be noncompliant.  If an MCP is noncompliant for a subsequent
quarter, new member selection freezes or a reduction of assignments will occur
as outlined in Appendix N of the Provider Agreement.  Once the MCP is determined
to be compliant with the standard and the violations/deficiencies are resolved
to the satisfaction of ODJFS, the penalties will be lifted, if applicable, and
monetary sanctions will be returned.  Note:  For the first reporting period
during which regional results are used to evaluate performance, measures 1, 2,
and 3 are reporting-only measures.  For SFY 2008, measure 3 is a reporting-only
measure.


1.b.iv. Case Management of Children with an ODJFS-Mandated Condition (applicable
to performance evaluation as of  January 2008)


Measure 1:  The percent of  children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of  asthma that are case managed.
Measure 2:  The percent of  children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of HIV/AIDS that are case managed.


Report Periods for Measures 1  and 2:   For the SFY 2008 contract period,
January – March 2008, and April – June 2008 report periods.  For the SFY 2009
contract period,  July – September 2008, October – December 2008, January –
March 2009, and April – June 2009 report periods.


Regional-Based Statewide Approach: Performance will be evaluated using a
regional-based statewide approach for all active regions and counties (Mahoning
and Trumbull) in which the MCP has membership.


Regional-Based Statewide Target for Measures 1 and 2:  For the third and fourth
quarters of SFY 2008, a case management rate of 70%.  For SFY 2009, a case
management rate of 80%.


Regional-Based Statewide Minimum Performance Standard for Measures 1
and  2:  The level of improvement must result in at least a 20% decrease in the
difference between the target and the previous report period’s results.


Penalty for Noncompliance for Measure  1:  The first time an MCP is noncompliant
with a standard for this measure, ODJFS will issue a Sanction Advisory informing
the MCP that any future noncompliance instances with the standard for this
measure will result in ODJFS imposing a monetary sanction.  Upon all subsequent
measurements of performance, if an MCP is again determined to be noncompliant
with the standard, ODJFS will impose a monetary sanction (see Section 5) of two
percent of the current month’s premium payment. Monetary sanctions will not be
levied for consecutive quarters that an MCP is determined to be
noncompliant.  If an MCP is noncompliant for a subsequent quarter, new member
selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement.  Once the MCP is determined to be
compliant with the standard and the violations/deficiencies are resolved to the
satisfaction of ODJFS, the penalties will be lifted, if applicable, and monetary
sanctions will be returned. For SFY 2008 and SFY 2009, measure 2 is a
reporting-only measure.


1.c. Clinical Performance Measures


MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities.  Performance on
multiple measures will be assessed and reported to the MCPs and others,
including Medicaid consumers.


The clinical performance measures described below closely follow the National
Committee for Quality Assurance’s Health Plan Employer Data and Information Set
(HEDIS).  Minor adjustments to HEDIS measures are required to account for the
differences between the commercial population and the Medicaid population, such
as shorter and interrupted enrollment periods. NCQA may annually change its
method for calculating a measure.  These changes can make it difficult to
evaluate whether improvement occurred from a  prior year.  For this reason,
ODJFS will use the same methods to calculate the baseline results and the
results for the period in which the MCP is being held accountable.  For example,
the same methods were being used to calculate calendar year  2005 results (the
baseline period) and calendar year  2006 results.  The methods will be updated
and a new baseline will be created during 2007 for calendar  year  2006
results.  These results will then serve as the baseline to evaluate whether
improvement occurred from calendar  year 2006 to calendar year 2007. Clinical
performance measure results will be calculated after a sufficient amount of time
has passed after the end of the report period in order to allow for claims
runout.  For a comprehensive description of the clinical performance measures
below, see ODJFS Methods for Clinical Performance Measures for the CFC Managed
Care Program.  Performance standards are subject to change based on the revision
or update of NCQA methods or other national standards, methods or benchmarks.


For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006.  For reporting periods CY 2007
and CY 2008, targets and performance standards for Clinical Performance Measures
in this Appendix (1.c.i – 1.c.vii) will be applicable to all counties in which
MCPs had membership as of February 1, 2006.  The final reporting year for the
counties in which an MCP had membership as of February 1, 2006, will be CY 2008.


For any MCP which did not have membership as of February 1, 2006:  Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Trumbull and Mahoning) in which the MCP has membership.


Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership.


For measures requiring one year of baseline data, ODJFS will use the first full
calendar year of data (CY 2007 - which may be adjusted based on the number of
months of managed care membership) from all MCPs serving CFC membership to
determine statewide minimum performance standards.  CY 2008 will be the first
reporting year that MCPs will be held accountable to the statewide performance
standards for one year measures, and penalties will be applied for
noncompliance.


For measures requiring two years of baseline data, ODJFS will use the first two
full calendar years of data (CY 2007 and CY 2008 - which may be adjusted based
on the number of months of managed care membership) from all MCPs serving CFC
membership to determine statewide minimum performance standards.  CY 2009 will
be the first reporting year that MCPs will be held accountable to the statewide
performance standards for two year measures, and penalties will be applied for
noncompliance.


Statewide performance measure results will be calculated after a sufficient
amount of time has passed after the end of the report period in order to allow
for claims runout.


Report Period:  In order to adhere to the statewide expansion timeline,
reporting periods may be adjusted based on the number of months of managed care
membership.  For the SFY 2007 contract period, performance will be evaluated
using the January - December 2006 report period.  For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.  For the SFY 2009 contract period, performance will be evaluated using
the January – December 2008 report period.


1.c.i.  Perinatal Care – Frequency of Ongoing Prenatal Care


Measure:  The percentage of enrolled women with a live birth during the year who
received the expected number of prenatal visits.  The number of observed versus
expected visits will be adjusted for length of enrollment.


County-Based Statewide Target:  At least 80% of the eligible population must
receive 81% or more of the expected number of prenatal visits.


County-Based Statewide Minimum Performance Standard:  The level of improvement
must result in at least a 10% decrease in the difference between the target and
the previous report period’s results. (For example, if last year’s results were
20%, then the difference between the target and last year’s results is 60%.  In
this example, the standard is an improvement in performance of 10% of this
difference or 6%. In this example, results of 26% or better would be compliant
with the standard.)


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard:  TBD


Action Required for Noncompliance:  Beginning SFY 2007, if the standard is not
met and the results are below 42% (44% for SFY 2009), the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance.  If the
standard is not met and the results are at or above 42% (44% for SFY 2009),
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.ii.  Perinatal Care - Initiation of Prenatal Care


Measure:    The percentage of enrolled women with a live birth during the year
who had a prenatal visit within 42 days of enrollment or by the end of the first
trimester for those women who enrolled in the MCP during the early stages of
pregnancy.


County-Based Statewide Target: At least 90% of the eligible population initiate
prenatal care within the specified time.


County-Based  Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10% decrease in the difference between the target and
the previous year’s results.


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard:  TBD


Action Required for Noncompliance:  Beginning SFY 2007,  if the standard is not
met and the results are below 71% (74% for SFY 2009), the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance. If the
standard is not met and the results are at or above 71% (74% for SFY 2009),
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.iii.  Perinatal Care - Postpartum Care


Measure:   The percentage of women who delivered a live birth who had a
postpartum visit on or between 21 days and 56 days after delivery.


County-Based Statewide Target: At least 80% of the eligible population must
receive a postpartum visit.


County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 5% decrease in the difference between the target and
the previous year’s results.


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard:  TBD


Action Required for Noncompliance: Beginning SFY 2007,  if the standard is not
met and the results are below 48% (50% for SFY 2009), the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance. If the
standard is not met and the results are at or above 48% (50% for SFY 2009),
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.iv.  Preventive Care for Children - Well-Child Visits


Measure:  The percentage of children who received the expected number of
well-child visits adjusted by age and enrollment. The expected number of visits
is as follows:


Children who turn 15 months old: six or more well-child visits.


Children who were 3, 4, 5, or 6, years old: one or more well-child visits.


Children who were 12 through 21 years old: one or more well-child visits.


County-Based Statewide Target:  At least 80% of the eligible children receive
the expected number of well-child visits.


County-Based  Statewide Minimum Performance Standard for Each of the Age
Groups:  The level of improvement must result in at least a 10% decrease in the
difference between the target and the previous year’s results.


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard for Each of the Age
Groups:  TBD


Action Required for Noncompliance (15 month old age group):  Beginning SFY
2007,  if the standard is not met and the results are below 34% (42% for SFY
2009), the MCP is required to complete a Corrective Action Plan to address the
area of noncompliance. If the standard is not met and the results are at or
above 34% (42% for SFY 2009), ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.


Action Required for Noncompliance (3-6 year old age group):  Beginning SFY
2007,  if the standard is not met and the results are below 50% (57% for SFY
2009), the MCP is required to complete a Corrective Action Plan to address the
area of noncompliance. If the standard is not met and the results are at or
above 50% (57% for SFY 2009), ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.


Action Required for Noncompliance (12-21 year old age group):  Beginning SFY
2007, if the standard is not met and the results are below 30% (33% for SFY
2009), the MCP is required to complete a Corrective Action Plan to address the
area of noncompliance. If the standard is not met and the results are at or
above 30% (33% for SFY 2009), ODJFS will issue a Quality Improvement Directive
which will notify the MCP of noncompliance and may outline the steps that the
MCP must take to improve the results.


1.c.v.   Use of Appropriate Medications for People with Asthma


Measure: The percentage of members with persistent asthma who were enrolled for
at least 11 months with the plan during the year and who received prescribed
medications acceptable as primary therapy for long-term control of asthma.


County-Based Statewide Target: At least 95% of the eligible population must
receive the recommended medications.


County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10% decrease in the difference between the target and
the previous year’s results.


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard:  TBD


Action Required for Noncompliance: Beginning SFY 2007,  if the standard is not
met and the results are below 83% (84% for SFY 2009), the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance. If the
standard is not met and the results are at or above 83% (84% for SFY 2009),
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.vi.  Annual Dental Visits


Measure: The percentage of enrolled members age 4 through 21 who were enrolled
for at least 11 months with the plan during the year and who had at least one
dental visit during the year.


County-Based Statewide Target:At least 60% of the eligible population receive a
dental visit.


County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10% decrease in the difference between the target and
the previous year’s results.


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard:  TBD


Action Required for Noncompliance:  Beginning SFY 2007,  if the standard is not
met and the results are below 40% (42% for SFY 2009), the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance. If the
standard is not met and the results are at or above 40% (42% for SFY 2009),
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.


1.c.vii.  Lead Screening


Measure: The percentage of one and two year olds who received a blood lead
screening by age group.


County-Based Statewide Target: At least 80% of the eligible population receive a
blood lead screening.


County-Based Statewide Minimum Performance Standard for Each of the Age Groups:
The level of improvement must result in at least a 10% decrease in the
difference between the target and the previous year’s results.


Regional-Based Statewide Target:  TBD


Regional-Based Statewide Minimum Performance Standard for Each of the Age
Groups:  TBD


Action Required for Noncompliance (1 year olds): Beginning SFY 2007,  if the
standard is not met and the results are below 45% the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance. If the
standard is not met and the results are at or above 45%, ODJFS will issue a
Quality Improvement Directive which will notify the MCP of noncompliance and may
outline the steps that the MCP must take to improve the results.


Action Required for Noncompliance (2 year olds): Beginning SFY 2007, if the
standard is not met and the results are below  28% the MCP is required to
complete a Corrective Action Plan to address the area of noncompliance.  If the
standard is not met and the results are at or above 28%, ODJFS will issue a
Quality Improvement Directive which will notify the MCP of noncompliance and may
outline the steps that the MCP must take to improve the results.


2.  ACCESS


Performance in the Access category will be determined by the following measures:
Primary Care Provider (PCP) Turnover, Children’s Access to Primary Care, Adults’
Access to Preventive/Ambulatory Health Services, and Members’ Access to
Designated PCP.  For a comprehensive description of the access performance
measures below, see ODJFS Methods for Access Performance Measures for the CFC
Managed Care Program.


2.a. PCP Turnover


A high PCP turnover rate may affect continuity of care and may signal poor
management of providers.  However, some turnover may be expected when MCPs end
contracts with providers who are not adhering to the MCP’s standard of
care.  Therefore, this measure is used in conjunction with the children and
adult access measures to assess performance in the access category.


Measure: The percentage of primary care providers affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.


For an MCP which had membership as of February1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of  February 1, 2006.  The minimum performance
standard in this Appendix (2.a) will be applicable to the MCP’s county-based
statewide result for the counties in which the MCP had membership as of February
1, 2006.  The last reporting year using  the MCP’s county-based statewide result
for the counties in which the MCP had membership as of February 1, 2006 for
performance evaluation is CY 2007; the last reporting year using the MCP’s
county-based statewide result for the counties in which the MCP had membership
as of February 1, 2006 for P4P (Appendix O) is CY 2008.


For any MCP which did not have membership as of February 1, 2006:  Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull) in which the MCP has membership.


Regional-Based Statewide Approach:  MCPs will be evaluated statewide, using
results for all regions and counties (Mahoning and Trumbull) in which the MCP
has membership. ODJFS will use the first full calendar year of data (CY 2007 -
which may be adjusted based on the number of months of managed care membership)
from all MCPs serving CFC membership as a baseline to determine a statewide
minimum performance standard.  CY 2008 will be the first reporting year that
MCPs will be held accountable to the statewide performance standard for
statewide reporting, and penalties will be applied for noncompliance.


Report Period: In order to adhere to the statewide expansion timeline, reporting
periods may be adjusted based on the number of months of managed care
membership.  For the SFY 2007 contract period, performance will be evaluated
using the January - December 2006 report period.  For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.  For the SFY 2009 contract period, performance will be evaluated using
the January - December 2008 report period.


County-Based Statewide Minimum Performance Standard:  A maximum PCP Turnover
rate of 18%.
Regional-Based Statewide Minimum Performance Standard:  TBD


Action Required for Noncompliance:  MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care.  If access has been reduced or
coordination of care affected, then the MCP must develop and implement a
corrective action plan to address the findings.


2.b. Children’s Access to Primary Care


This measure indicates whether children aged 12 months to 11 years are accessing
PCPs for sick or well-child visits.


Measure: The percentage of members age 12 months to 11 years who had a visit
with an MCP PCP-type provider.


For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006.  The minimum performance standard
in this Appendix (2.b) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of February 1,
2006.  The last reporting year using  the MCP’s county-based statewide result
for the counties in which the MCP had membership as of February 1, 2006 is CY
2008.


For any MCP which did not have membership as of February 1, 2006:  Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull)  in which the MCP has membership.


Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership. ODJFS will use the first two full calendar years of data (CY
2007 and CY 2008 - which may be adjusted based on the number of months of
managed care membership)  from all MCPs serving CFC membership as a baseline  to
determine a statewide minimum performance standard.  CY 2009 will be the first
reporting year that MCPs will be held accountable to the statewide performance
standard for statewide reporting, and penalties will be applied for
noncompliance.  Statewide performance measure results will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims runout.


Report Period: In order to adhere to the statewide expansion timeline, reporting
periods may be adjusted based on the number of months of managed care
membership.  For the SFY 2007 contract period, performance will be evaluated
using the January - December 2006 report period.  For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.  For the SFY 2009 contract period, performance will be evaluated using
the January - December 2008 report period.


County-Based Statewide Minimum Performance Standards:


CY 2006 report period – 70% of children must receive a visit.
CY 2007 report period – 71% of children must receive a visit
CY 2008 report period – 74% of children must receive a visit


Regional-Based Statewide Minimum Performance Standards: TBD


Penalty for Noncompliance:  If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


2.c. Adults’ Access to Preventive/Ambulatory Health Services


This measure indicates whether adult members are accessing health services.


Measure: The percentage of members age 20 and older who had an ambulatory or
preventive-care visit.


For an MCP which had membership as of February1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006.  The minimum performance standard
in this Appendix (2.c) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of  February 1,
2006.  The last reporting year using  the MCP’s county-based statewide result
for the counties in which the MCP had membership as of February 1, 2006 for
performance evaluation is CY 2007; the last reporting year using the MCP’s
county-based statewide result for the counties in which the MCP had membership
as of  February 1, 2006 for P4P (Appendix O) is CY 2008.


For any MCP which did not have membership as of February 1, 2006:  Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull)  in which the MCP has membership.


Regional-Based Statewide Approach:  MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership. ODJFS will use the first full calendar year of data (CY 2007
- which may be adjusted based on the number of months of managed care
membership)  from all MCPs serving CFC membership as a baseline to determine a
statewide minimum performance standard.  CY 2008 will be the first reporting
year that MCPs will be held accountable to the statewide performance standard
for statewide reporting, and penalties will be applied for
noncompliance.  Statewide performance measure results will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims runout.


Report Period: In order to adhere to the statewide expansion timeline, reporting
periods may be adjusted based on the number of months of managed care
membership.  For the SFY 2007 contract period, performance will be evaluated
using the January - December 2006 report period. For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.  For the SFY 2009 contract period, performance will be evaluated using
the January - December 2008 report period.


County-Based Statewide Minimum Performance Standards:
CY 2006 report period – 63% of adults must receive a visit.
CY 2007 report period – 63% of adults must receive a visit.
CY 2008 report period – 63% of adults must receive a visit.


Regional-Based Statewide Minimum Performance Standards: TBD


Penalty for Noncompliance:  If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


2.d. Members’ Access to Designated PCP


The MCP must encourage and assist CFC members without a designated primary care
provider (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage a member’s health care needs.  This measure is to be used
to assess MCPs’ performance in the access category.


Measure:  The percentage of members who had a visit through members’ designated
PCPs.


Regional-Based Statewide Approach: MCPs  will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership.  ODJFS will use the first full calendar year of data (CY
2007 - which may be adjusted based on the number of months of managed care
membership) from all MCPs serving CFC membership as a baseline to determine a
statewide minimum performance standard.  CY 2008 will be the first reporting
year that MCPs will be held accountable to the performance standard and
penalties will be applied for noncompliance.  Statewide performance measure
results will be calculated after a sufficient amount of time has passed after
the end of the report period in order to allow for claims runout.


Report Period:  For the SFY 2009 contract period, performance will be evaluated
using the January - December 2008 report period.


Regional-Based Statewide Minimum Performance Standard: TBD


Penalty for Noncompliance:  If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.


3. CONSUMER SATISFACTION


In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS annually conducts independent
consumer satisfaction surveys. Results are used to assist in identifying and
correcting MCP performance overall and in the areas of access, quality of care,
and member services.  For SFY 2007 and SFY 2008, performance in this category
will be determined by the overall satisfaction score.  For a comprehensive
description of the Consumer Satisfaction performance measure below, see ODJFS
Methods for the Consumer Satisfaction Performance Measure for the CFC Program.


Measure: Overall Satisfaction with MCP: The average rating of the respondents to
the Consumer Satisfaction Survey who were asked to rate their overall
satisfaction with their MCP.  The results of this measure are reported annually.


For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006.  The minimum performance standard
in this Appendix (3.) will be applicable to the MCP’s county-based statewide
result for the counties in which the MCP had membership as of February 1,
2006.   For performance evaluation, the last year to use the county-based
statewide approach for the counties in which the MCP had membership as of
February 1, 2006 will be SFY 2008, using CY 2008 data.  For P4P  (Appendix
O),  the last year to use the county-based statewide approach for the counties
in which the MCP had membership as of February 1, 2006 will be SFY 2009, using
CY 2009 data.


For any MCP which did not have membership as of February 1, 2006:  Performance
will be evaluated using a regional-based statewide approach for all active
regions and counties (Mahoning and Trumbull)  in which the MCP has membership.


Regional-Based Statewide Approach: MCPs will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership.  ODJFS will use the first full calendar year of data (CY
2008 adult and child survey results) from all MCPs serving CFC membership as a
baseline to establish a measure and determine a minimum statewide performance
standard.  For performance evaluation, the first year to use the statewide
regional-based approach will be SFY 2009, using CY 2009 data.  For
P4P  (Appendix O),  the first year to use the statewide regional-based approach
will be SFY 2010, using CY 2010 data.


Report Period: For the SFY 2007 contract period, performance will be evaluated
using the results from the CY 2007 consumer satisfaction survey.   For the SFY
2008 contract period, performance will be evaluated using the results from the
CY 2008 consumer satisfaction survey.  For the SFY 2009 contract period,
performance will be evaluated using the results from the CY 2009 consumer
satisfaction survey.


County-Based Statewide Minimum Performance Standard:  An average score of no
less than 7.0.


Regional-Based Statewide Minimum Performance Standard: TBD


Penalty for noncompliance:  If an MCP is determined noncompliant with the
Minimum Performance Standard, then the MCP must develop a corrective action plan
and provider agreement renewals may be affected.
 
4. ADMINISTRATIVE CAPACITY


The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance.  Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain.  Performance in this category will be determined by the Compliance
Assessment System,  and the emergency department diversion program.  For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for the Administrative Capacity Performance Measure for
the CFC Managed Care Program.


4.a. Compliance Assessment System 


Measure:  The number of points accumulated during a rolling 12-month period
through the Compliance Assessment System.


Report Period: For the SFY 2008 and SFY 2009 contract periods, performance will
be evaluated using a rolling 12-month report period.


Performance Standard: A maximum of 15 points


Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.


4.b. Emergency Department Diversion (applicable to performance evaluation
through  SFY  2008 and P4P through SFY 2007)


Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services.  MCPs are
required to identify high utilizers of ED services and implement action plans
designed to minimize inappropriate ED utilization.


Measure: The percentage of members who had four or more ED visits during the six
month reporting period.


For an MCP which had membership as of February 1, 2006: MCP performance will be
evaluated using an MCP’s county-based statewide result for the counties in which
the MCP had membership as of February 1, 2006.  The minimum performance standard
and the target in this Appendix (4.b) will be applicable to the MCP’s
county-based statewide result for the counties in which the MCP had membership
as of  February 1, 2006.  The last reporting period using  the MCP’s
county-based statewide result for the counties in which the MCP had membership
as of February 1, 2006 for performance evaluation is July-December 2007; the
last reporting period using the MCP’s county-based statewide result for the
counties in which the MCP had membership as of February 1, 2006 for P4P
(Appendix O) is July-December 2006.
 
Report Period:  For the SFY 2007 contract period, a baseline level of
performance will be set using the January - June 2006 report period.  Results
will be calculated for the reporting period of July - December 2006 and compared
to the baseline results to determine if the minimum performance standard is met.
For the SFY 2008 contract period, a baseline level of performance will be set
using the January - June 2007 report period.  Results will be calculated for the
reporting period of July - December 2007 and compared to the baseline results to
determine if the minimum performance standard is met


County-Based  Statewide Target: A maximum of  0.70% of the eligible population
will have four or more ED visits during the reporting period.


County-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a 10% decrease in the difference between the target and
the baseline period results.


Penalty for Noncompliance:  If the standard is not met and the results are above
1.1%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their EDD program as specified by
ODJFS.  If the standard is not met and the results are at or below 1.1%, then
the MCP must develop a Quality Improvement Directive.


4.b.i. Emergency Department Diversion (applicable to performance evaluation as
of SFY 2009)


Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services.  MCPs are
required to identify high utilizers of targeted ED services and implement action
plans designed to minimize inappropriate, preventable and/or primary care
sensitive ED utilization.


Measure:  The percentage of members who had TBD or more targeted ED visits
during the twelve month reporting period.


Regional-Based Statewide Approach: MCPs  will be evaluated statewide, using
results for all active regions and counties (Mahoning and Trumbull) in which the
MCP has membership.  ODJFS will use the first  full calendar year of data (CY
2007 - which may be adjusted based on the number of months of managed care
membership) from all MCPs serving CFC membership as the first baseline reporting
year for statewide reporting and  to determine a statewide minimum performance
standard and target.  CY 2008 will be the first reporting year that MCPs will be
held accountable to the performance standard and penalties will be applied for
noncompliance.


Report Period: For the SFY 2009 contract period, January – December 2008.


Regional-Based Statewide Target: A maximum of  TBD of the eligible population
will have TBD or more targeted ED visits during the reporting period.


Regional-Based Statewide Minimum Performance Standard: The level of improvement
must result in at least a TBD decrease in the difference between the target and
the baseline period results.


Penalty for Noncompliance:  If the standard is not met and the results are above
TBD%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their EDD program as specified by
ODJFS.  If the standard is not met and the results are at or below TBD%, then
the MCP must develop a Quality Improvement Directive.


5. NOTES


Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance assessment as specified in Sections 1
through 4,  ODJFS reserves the right to apply the most appropriate penalty to
the area of deficiency identified with any individual measure, notwithstanding
the penalties specified in this Appendix.


5.a. Report Periods


Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP’s performance
level for that contract period.


5.b. Monetary Sanctions


Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period of compliance, as determined in this
appendix, will not exceed $250,000.


Refundable monetary sanctions will be based on the capitation payment in the
month of  the cited deficiency and due within 30 days of notification by ODJFS
to the MCP of the amount.  Any monies collected through the imposition of such a
sanction would be returned to the MCP (minus any applicable collection fees owed
to the Attorney General’s Office, if the MCP has been delinquent in submitting
payment) after they have demonstrated improved performance in accordance with
this appendix.  If an MCP does not comply within two years of the date of
notification of noncompliance, then the monies will not be refunded.


5.c. Combined Remedies


If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance.  The total fines assessed in any one month will not
exceed 15% of the MCP’s monthly capitation.


5.d. Enrollment Freezes


MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.


5.e. Reconsideration


Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.


5.f. Contract Termination, Nonrenewals or Denials


Upon termination, nonrenewal or denial of an MCP contract, all monetary
sanctions collected under this appendix will be retained by ODJFS. The at-risk
amount paid to the MCP under the current provider agreement will be returned to
ODJFS  in accordance with Appendix P, Terminations, of  the provider agreement.


--------------------------------------------------------------------------------



APPENDIX N


COMPLIANCE ASSESSMENT SYSTEM 
CFC ELIGIBLE POPULATION




I. General Provisions of the Compliance Assessment System


A. The Compliance Assessment System (CAS) is designed to improve the quality of
each managed care plan’s (MCP’s) performance through actions taken by the Ohio
Department of Job and Family Services (ODJFS) to address identified failures to
meet program requirements.  This appendix applies to the MCP specified in the
baseline of this MCP Provider Agreement (hereinafter referred to as the
Agreement).


B. The CAS assesses progressive remedies with specified values (e.g., points,
fines, etc.) assigned for certain documented failures to satisfy the
deliverables required by Ohio Administrative Code (OAC) rule or the
Agreement.  Remedies are progressive based upon the severity of the violation,
or a repeated pattern of violations. The CAS allows the accumulated point total
to reflect patterns of less serious violations as well as less frequent, more
serious violations.


C. The CAS focuses on clearly identifiable deliverables and sanctions/remedial
actions are only assessed in documented and verified instances of
noncompliance.  The CAS does not include categories which require subjective
assessments or which are not within the MCPs control.


D. The CAS does not replace ODJFS’ ability to require corrective action plans
(CAPs) and  program improvements, or to impose any of the sanctions specified in
OAC rule 5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP’s Provider Agreement.


E. As stipulated in OAC rule 5101:3-26-10(F), regardless of whether ODJFS
imposes a sanction, MCPs are required to initiate corrective action for any MCP
program violations or deficiencies as soon as they are identified by the MCP or
ODJFS.


F. In addition to the remedies imposed in Appendix N, remedies related to areas
of financial performance, data quality,and performance management may also be
imposed pursuant to Appendices J, L, and M respectively, of the Agreement.


G. If ODJFS determines that an MCP has violated any of the requirements of
sections 1903(m) or 1932 of the Social Security Act which are not specifically
identified within the CAS, ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A), notify the MCP’s members that they may terminate from the MCP
without cause and/or suspend any further new member selections.


H. For purposes of the CAS, the date that ODJFS first becomes aware of an MCP’s
program violation is considered the date on which the violation
occurred.  Therefore, program violations that technically reflect noncompliance
from the previous compliance term will be subject to remedial action under CAS
at the time that ODJFS first becomes aware of this noncompliance.


I. In cases where an MCP contracted healthcare provider is found to have
violated a program requirement (e.g., failing to provide adequate contract
termination notice, marketing to potential members, inappropriate member
billing, etc.), ODJFS will not assess points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS.  Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so,
sanctions/remedial actions may be assessed, as determined by ODJFS.


J. All notices of noncompliance will be issued in writing via email and
facsimile to the identified MCP contact.


II. Types of Sanctions/Remedial Actions


ODJFS may impose the following types of sanctions/remedial actions, including,
but not limited to, the items listed below.  The following are examples of
program violations and their related penalties.  This list is not all
inclusive.  As with any instance of noncompliance, ODJFS retains the right to
use their sole discretion to determine the most appropriate penalty based on the
severity of the offense, pattern of repeated noncompliance, and number of
consumers affected.  Additionally, if an MCP has received any previous written
correspondence regarding their duties and obligations under OAC rule or the
Agreement, such notice may be taken into consideration when determining
penalties and/or remedial actions.


A. Corrective Action Plans (CAPs)– A CAP is a structured activity/process
implemented by the MCP to improve identified operational deficiencies.


MCPs may be required to develop CAPs for any instance of noncompliance, and CAPs
are not limited to actions taken in this Appendix.  All CAPs requiring ongoing
activity on the part of an MCP to ensure their compliance with a program
requirement remain in effect for twenty-four months.


In situations where ODJFS has already determined the specific action which must
be implemented by the MCP or if the MCP has failed to submit a CAP, ODJFS may
require the MCP to comply with an ODJFS-developed or “directed” CAP.


In situations where a penalty is assessed for a violation an MCP has previously
been assessed a CAP (or any penalty or any other related written
correspondence), the MCP may be assessed escalating penalties.


 B. Quality Improvement Directives (QIDs)–  A QID is a general instruction that
directs  the MCP to implement a quality improvement initiative to improve
identified  administrative or clinical deficiencies.  All QIDs remain in effect
for twelve months from  the date of implementation.


 MCPs may be required to develop QIDs for any instance of noncompliance.


 In situations where ODJFS has already determined the specific action which must
be  implemented by the MCP or if the MCP has failed to submit a QID, ODJFS may
require  the MCP to comply with an ODJFS-developed or “directed” QID.


 In situations where a penalty is assessed for a violation an MCP has previously
been  assessed a QID (or any penalty or any other related written
correspondence), the MCP  may be assessed escalating penalties.


C. Points - Points will accumulate over a rolling 12-month schedule.  Each
month, points that are more than 12-months old will expire.  Points will be
tracked and monitored separately for each Agreement the MCP concomitantly holds
with the BMHC, beginning with the commencement of this Agreement (i.e., the MCP
will have zero points at the onset of this Agreement).


No points will be assigned for any violation where an MCP is able to document
that the precipitating circumstances were completely beyond their control and
could not have been foreseen (e.g., a construction crew severs a phone line, a
lightning strike blows a computer system, etc.).


C.1.5 Points -- Failures to meet program requirements, including but not limited
to, actions which  could impair the member’s ability to obtain correct
information regarding services or which could impair a consumer’s or member’s
rights, as determined by ODJFS, will result in the assessment of 5
points.  Examples include, but are not limited to, the following:


•  Violations which result in a member’s MCP selection or termination based on
inaccurate provider panel information from the MCP.
•  Failure to provide member materials to new members in a timely manner.
•  Failure to comply with appeal, grievance, or state hearing requirements,
including the failure to notify a member of their right to a state hearing when
the MCP proposes to deny, reduce, suspend or terminate a Medicaid-covered
service.
•   Failure to staff 24-hour call-in system with appropriate trained medical
personnel.
•   Failure to meet the monthly call-center requirements for either the member
services or the 24-hour call-in system lines.
•   Provision of false, inaccurate or materially misleading information to
health care providers, the MCP’s members, or any eligible individuals.
•   Use of unapproved marketing or member materials.
•   Failure to appropriately notify ODJFS or members of provider panel
terminations.
•  Failure to update website provider directories as required.


C.2. 10 Points -- Failures to meet program requirements, including but not
limited to, actions which could affect the ability of the MCP to deliver or the
consumer to access covered services, as determined by ODJFS.  Examples include,
but are not limited to, the following:


•   Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).
•   Failure to assist a member in accessing needed services in a timely manner
after request from the member.
•   Failure to provide medically-necessary Medicaid covered services to members.
•   Failure to process prior authorization requests within the prescribed time
frames.


D. Fines– Refundable or nonrefundable fines may be assessed as a penalty
separate to or in combination with other sanctions/remedial actions.


D.1. Unless otherwise stated, all fines are nonrefundable.


D.2. Pursuant to procedures as established by ODJFS, refundable and
nonrefundable monetary sanctions/assurances must be remitted to ODJFS within
thirty (30) days of receipt of the invoice by the MCP.  In addition, per Ohio
Revised Code Section 131.02, payments not received within forty-five (45) days
will be certified to the Attorney General’s (AG’s) office. MCP payments
certified to the AG’s office will be assessed the appropriate collection fee by
the AG’s office.


D.3. Monetary sanctions/assurances imposed by ODJFS will be based on the most
recent premium payments.


D.4. Any monies collected through the imposition of a refundable fine will be
returned to the MCP (minus any applicable collection fees owed to the Attorney
General’s Office if the MCP has been delinquent in submitting payment) after
they have demonstrated full compliance, as determined by ODJFS, with the
particular program requirement.  If an MCP does not comply within one (1) year
of the date of notification of noncompliance involving issues of case management
and two (2) years of the date of notification of noncompliance in issues
involving encounter data, then the monies will not be refunded.


D.5. MCPs are required to submit a written request for refund to ODJFS at the
time they believe is appropriate before a refund of monies will be considered.


E. Combined Remedies - Notwithstanding any other action ODJFS may take under
this Appendix, ODJFS may impose a combined remedy which will address all areas
of noncompliance if ODJFS determines, in its sole discretion, that (1) one
systemic problem is responsible for multiple areas of noncompliance and/or (2)
that there are a number of repeated instances of noncompliance with the same
program requirement.


F. Progressive Remedies - Progressive remedies will be based on the number of
points accumulated at the time of the most recent incident.  Unless specifically
otherwise indicated in this appendix, all fines are nonrefundable.  The
designated fine amount will be assessed when the number of accumulated points
falls within the ranges specified below:


0 -15 Points
Corrective Action Plan (CAP)
16-25 Points
CAP + $5,000 fine
26-50 Points
CAP + $10,000 fine
51-70 Points
CAP + $20,000 fine
71-100 Points
CAP + $30,000 fine
100+ Points
Proposed Contract Termination



G. New Member Selection Freezes - Notwithstanding any other penalty or point
assessment that ODJFS may impose on the MCP under this Appendix, ODJFS may
prohibit an MCP from receiving new membership through consumer initiated
selection or the assignment process if: (1) the MCP has accumulated a total of
51 or more points during a rolling 12-month period; (2) or the MCP fails to
fully implement a CAP within the designated time frame; or  (3) circumstances
exist which potentially jeopardize the MCP’s members’ access to care.  [Examples
of circumstances that ODJFS may consider as jeopardizing member access to care
include:


 - the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment requirements;


- the MCP has been found by ODJFS to be noncompliant with the provider panel
requirements specified in Appendix H of the Agreement;


 - the MCP’s refusal to comply with a program requirement after ODJFS has
directed the MCP to comply with the specific program requirement; or


- the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.]


Payments provided for under the Agreement will be denied for new enrollees, when
and for so long as, payments for those enrollees are denied by CMS in accordance
with the requirements in 42 CFR 438.730.


H. Reduction of Assignments – ODJFS has sole discretion over how member
auto-assignments are made.  ODJFS may reduce the number of assignments an MCP
receives to assure program stability within a region or if ODJFS determines that
the MCP lacks sufficient capacity to meet the needs of the increased volume in
membership.  Examples of circumstances which ODJFS may determine demonstrate a
lack of sufficient capacity include, but are not limited to an MCP’s failure to:
maintain an adequate provider network; repeatedly provide new member materials
bythe member’s effective date; meet the minimum call center requirements; meet
the minimum performance standards for identifying and assessing children with
special health care needs and members needing case management services; and/or
provide complete and accurate appeal/grievance, member’s PCP and CAMS data
files.


I. Termination, Amendment, or Nonrenewal of MCP Provider Agreement - ODJFS can
at any time move to terminate, amend or deny renewal of a provider
agreement.  Upon such termination, nonrenewal, or denial of an MCP provider
agreement, all previously collected monetary sanctions will be retained by
ODJFS.


J. Specific Pre-Determined Penalties


I.1. Adequate network-minimum provider panel requirements - Compliance with
provider panel requirements will be assessed quarterly.  Any deficiencies in the
MCP’s provider network as specified in Appendix H of the Agreement or by ODJFS,
will result in the assessment of a $1,000 nonrefundable fine for each category
(practitioners, PCP capacity, hospitals), for each county, and for each
population (e.g., ABD, CFC).  For example if the MCP did not meet the following
minimum panel requirements, the MCP would be assessed (1) a $3,000 nonrefundable
fine for the failure to meet CFC panel requirements; and, (2) a $1,000
nonrefundable fine for the failure to meet ABD panel requirements).
·   practitioner requirements in Franklin county for the CFC population
·   practitioner requirements in Franklin county for the ABD population
·   hospital requirements in Franklin county for the CFC population
·   PCP capacity requirements in Fairfield county for the CFC population


In addition to the pre-determined penalties, ODJFS may assess additional
penalties pursuant to this Appendix (e.g. CAPs, points, fines) if member
specific access issues are identified resulting from provider panel
noncompliance.


J.2. Geographic Information System - Compliance with the Geographic Information
System (GIS) requirements will be assessed semi-annually.  Any failure to meet
GIS requirements as specified in Appendix H of the Agreement will result a
$1,000 nonrefundable fine for each county and for each population (e.g., ABD,
CFC, etc.).  For example if the MCP did not meet GIS requirements in the
following counties, the MCP would be assessed (1) a nonrefundable $2,000 fine
for the failure to meet GIS requirements for the CFC population and (2) a $1,000
nonrefundable fine for the failure to meet GIS requirements for the ABD
population.
·   GIS requirements in Franklin county for the CFC population
·   GIS requirements in Fairfield county for the CFC population
·   GIS requirements in Franklin county for the ABD population


J.3. Late Submissions - All required submissions/data and documentation requests
must be received by their specified deadline and must represent the MCP in an
honest and forthright manner.  Failure to provide ODJFS with a required
submission or any data/documentation requested by ODJFS will result in the
assessment of a nonrefundable fine of $100 per day, unless the MCP requests and
is granted an extension by ODJFS.  Assessments for late submissions will be done
monthly.  Examples of such program violations include, but are not limited to:


·  Late required submissions
o        Annual delegation assessments
o        Call center report
o        Franchise fee documentation
o        Reinsurance information  (e.g., prior approval of changes)
o        State hearing notifications
·  Late required data submissions
o        Appeals and grievances, case management, or PCP data
·   Late required information requests
o        Automatic call distribution reports
o        Information/resolution regarding consumer or provider complaint
o        Just cause or other coordination care request from ODJFS
o        Provider panel documentation
o        Failure to provide ODJFS with a required submission after ODJFS has
notified the MCP that the prescribed deadline for that submission has passed


If an MCP determines that they will be unable to meet a program deadline or
data/documentation submission deadline, the MCP must submit a written request to
its Contract Administrator for an extension of the deadline, as soon as
possible, but no later than 3 PM EST on the date of the deadline in question.
Extension requests should only be submitted in situations where unforeseeable
circumstances have occurred which make it impossible for the MCP to meet an
ODJFS-stipulated deadline and all such requests will be evaluated upon this
standard.  Only written approval as may be granted by ODJFS of a deadline
extension will preclude the assessment of compliance action for untimely
submissions.


J.4. Noncompliance with Claims Adjudication Requirements - If ODJFS finds that
an MCP is unable to (1) electronically accept and adjudicate claims to final
status and/or (2) notify providers of the status of their submitted claims, as
stipulated in Appendix C of the Agreement, ODJFS will assess the MCP with a
monetary sanction of $20,000 per day for the period of noncompliance.


If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims, the MCP will
be assessed 5 points per incident of noncompliance.


J.5. Noncompliance with Prompt Payment: - Noncompliance with the prompt pay
requirements as specified in Appendix J of the Agreement will result in
progressive penalties.  The first violation during a rolling 12-month period
will result in the submission of quarterly prompt pay and monthly status reports
to ODJFS until the next quarterly report is due.  The second violation during a
rolling 12-month period will result in the submission of monthly status reports
and a refundable fine equal to 5% of the MCP’s monthly premium payment or
$300,000, whichever is less.  The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be refunded by ODJFS only after the MCP
complies with the required standards for two (2) consecutive
quarters.  Subsequent violations will result in an enrollment freeze.


If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to an enrollment freeze of not less than three (3) months duration.


J.6. Noncompliance with Franchise Fee Assessment Requirements - In accordance
with ORC Section 5111.176, and in addition to the imposition of any other
penalty, occurrence or points under this Appendix, an MCP that does not pay the
franchise permit fee in full by the due date is subject to any or all of the
following:


·  A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;


·  Withholdings from future ODJFS capitation payments. If an MCP fails to pay
the full amount of its franchise fee when due, or the full amount of the imposed
penalty, ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full;


·  Proposed termination or non-renewal of the MCP’s Medicaid provider agreement
may occur if the MCP:
a.  Fails to pay its franchise permit fee or fails to pay the fee promptly;
b. Fails to pay a penalty imposed under this Appendix or fails to pay the
penalty promptly;
c.  Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.


J.7. Noncompliance with Clinical Laboratory Improvement Amendments -
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each violation.


J.8. Noncompliance with Abortion and Sterilization Payment - Noncompliance with
abortion and sterilization requirements as specified by ODJFS will result in the
assessment of a nonrefundable $2,000 fine for each documented
violation.  Additionally, MCPs must take all appropriate action to correct each
ODJFS-documented violation.


J.9. Refusal to Comply with Program Requirements - If ODJFS has instructed an
MCP that they must comply with a specific program requirement and the MCP
refuses, such refusal constitutes documentation that the MCP is no longer
operating in the best interests of the MCP’s members or the state of Ohio and
ODJFS will move to terminate or nonrenew the MCP’s provider agreement.


III. Request for Reconsiderations


MCPs may request a reconsideration of remedial action taken under the CAS for
penalties that include points, fines, reductions in assignments and/or selection
freezes.  Requests for reconsideration must be submitted on the ODJFS required
form as follows:


A. MCPs notified of ODJFS’ imposition of remedial  action taken under the CAS
will have ten (10) working days from the date of receipt of the facsimile to
request reconsideration, although ODJFS will impose enrollment freezes based on
an access to care concern concurrent with initiating notification to the
MCP.  Any information that the MCP would like reviewed as part of the
reconsideration request must be submitted at the time of submission of the
reconsideration request, unless ODJFS extends the time frame in writing.


B. All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief, Bureau of Managed Health Care, and
received by ODJFS by the tenth business day after receipt of the faxed
notification of the imposition of the remedial action by ODJFS.


C. The MCP will be responsible for verifying timely receipt of all
reconsideration requests.  All requests for reconsideration must explain in
detail why the specified remedial action should not be imposed.  The MCP’s
justification for reconsideration will be limited to a review of the written
material submitted by the MCP.  The Bureau Chief will review all correspondence
and materials related to the violation in question in making the final
reconsideration decision.


D. Final decisions or requests for additional information will be made by ODJFS
within ten (10) business days of receipt of the request for reconsideration.


E. If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission.  Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.


F. If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS.  The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.




--------------------------------------------------------------------------------



 
APPENDIX O


PAY-FOR PERFORMANCE (P4P)
CFC ELIGIBLE POPULATION


This Appendix establishes P4P for managed care plans (MCPs) to improve
performance in specific areas important to the Medicaid MCP members.  P4P
include the at-risk amount included with the monthly premium payments (see
Appendix F, Rate Chart), and possible additional monetary rewards up to
$250,000.


To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluationon selected measures,
and achieve P4P standards established for selected Clinical Performance
Measures.  For qualifying MCPs, higher performance standards for three measures
must be reached to be awarded a portion of the at-risk amount and any additional
P4P (see Sections 1 and 2).  An excellent and superior standard is set in this
Appendix for each of the three measures.  Qualifying MCPs will be awarded a
portion of the at-risk amount for each excellent standard met.  If an MCP meets
all three excellent and superior standards, they may be awarded additional P4P
(see Section 3).


Prior to the transition to a regional-based statewide P4P system (SFY 2006
through SFY 2009), the county-based statewide P4P system (sections 1 and 2 of
this Appendix) will apply to MCPs with membership as of February 1, 2006.  Only
counties with membership as of February 1, 2006 will be used to calculate
performance levels for the county-based statewide P4P system.


1. SFY 2007 P4P


1.a. Qualifying Performance Levels


To qualify for consideration of the SFY 2007 P4P, an MCP’s performance level
must:


1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and


2)  Meet the P4P standards established for the Emergency Department Diversion
and Clinical Performance Measures below.


A detailed description of the methodologies for each measure can be found on the
BMHC page of the ODJFS website.


Measures for which the minimum performance standard for SFY 2007 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration
of  P4P are as follows:


1.  PCP Turnover (Appendix M, Section 2.a.)


Report Period: CY 2006



2. Children’s Access to Primary Care (Appendix M, Section 2.b.)


Report Period: CY 2006


3.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2006                                                    


4. Overall Satisfaction with MCP (Appendix M, Section 3.)


Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2007 contract period.


For the EDD performance measure, the MCP must meet the  P4P standard for the
report period of July - December, 2006 to be considered for SFY 2007 P4P.  The
MCP meets the P4P standard if one of two criteria are met.  The  P4P standard is
a performance level of either:


1) The minimum performance standard established in Appendix M, Section 4.b.; or


2) The Medicaid benchmark of a performance level at or below 1.1%.


For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2007 P4P.  The MCP meets the P4P standard if
one of two criteria are met.  The P4Pstandard is a performance level of either:


1) The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or


2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below.  The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.


Clinical Performance Measure
Medicaid Benchmark
1. Perinatal Care - Frequency of Ongoing Prenatal Care
42%
2. Perinatal Care - Initiation of Prenatal Care
71%
3. Perinatal Care - Postpartum Care
48%
4. Well-Child Visits – Children who turn 15 months old
34%
5. Well-Child Visits - 3, 4, 5, or 6, years old
6. Well-Child Visits - 12 through 21 years old
7. Use of Appropriate Medications for People with Asthma
8. Annual Dental Visits
9. Blood Lead – 1 year olds
50%
30%
83%
40%
45%







1.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 2.a., performance will be evaluated
on the measures below to determine the status of the at-risk amount or any
additional P4P that may be awarded.  Excellent and Superior standards are set
for the three measures described below.  The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.


A brief description of these measures is provided in Appendix M, Performance
Evaluation.  A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Children (Appendix M, Section 1.b.ii.)


Report Period: April - June 2007


Excellent Standard: 5.5%
 
Superior Standard: 6.5%


2. Use of Appropriate Medications for People with Asthma (Appendix M, Section
1.c.vi.)


Report Period: CY 2006


Excellent Standard: 86%


Superior Standard: 88%



3. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2006


Excellent Standard: 76%


Superior Standard: 83%


1.c. Determining SFY 2007 P4P


MCPs reaching the minimum performance standards described in Section 1.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P.  For each Excellent standard established in Section 1.b.
herein,  that an MCP meets, one-third of the at-risk amount may be
retained.  For MCPs meeting all of the Excellent and Superior standards
established in Section 1.b. herein, additional P4P may be awarded.  For MCPs
receiving additional P4P, the amount in the P4P fund (see section 2.) will be
divided equally, up to the maximum additional amount, among all MCPs’ABD and/or
CFC programs receiving additional P4P.  The maximum additional amount to be
awarded per plan, per program, per contract year is $250,000.  An MCP may
receive up to $500,000 should both of the MCP’s ABD and CFC programs achieve the
Superior Performance Levels.


2. SFY 2008 P4P


2.a. Qualifying Performance Levels


To qualify for consideration of the SFY 2008 P4P, an MCP’s performance level
must meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below.  A detailed description of the
methodologies for each measure can be found on the BMHC page of the ODJFS
website.


Measures for which the minimum performance standard for SFY 2008 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration
of  P4P are as follows:


1.  PCP Turnover (Appendix M, Section 2.a.)


Report Period: CY 2007


2. Children’s Access to Primary Care (Appendix M, Section 2.b.)


Report Period: CY 2007


3.  Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2007                                                    


4. Overall Satisfaction with MCP (Appendix M, Section 3.)


Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2008.


For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2008P4P.  The MCP meets the P4P standard if
one of two criteria are met.  The P4P standard is a performance level of either:


1) The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or


2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below.  The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.




Clinical Performance Measure
Medicaid Benchmark
1. Perinatal Care - Frequency of Ongoing Prenatal Care
42%
2. Perinatal Care - Initiation of Prenatal Care
71%
3. Perinatal Care - Postpartum Care
48%
4. Well-Child Visits – Children who turn 15 months old
34%
5. Well-Child Visits - 3, 4, 5, or 6, years old
6. Well-Child Visits - 12 through 21 years old
7. Use of Appropriate Medications for People with Asthma
8. Annual Dental Visits
9. Blood Lead – 1 year olds
50%
30%
83%
40%
45%



2.b. Excellent and Superior Performance Levels


For qualifying MCPs as determined by Section 2.a., performance will be evaluated
on the measures below to determine the status of the at-risk amount or any
additional P4P that may be awarded.  Excellent and Superior standards are set
for the three measures described below.  The standards are subject to change
based on the revision or update of applicable national standards, methods or
benchmarks.


A brief description of these measures is provided in Appendix M, Performance
Evaluation.  A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Children (Appendix M, Section 1.b.i.)


Report Period: April - June 2008


Excellent Standard: 5.5%


Superior Standard: 6.5%


2. Use of Appropriate Medications for People with Asthma (Appendix M, Section
1.c.v.)


Report Period: CY 2007


Excellent Standard: 86%


Superior Standard: 88%



3. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2007


Excellent Standard: 76%


Superior Standard: 84%


2.c. Determining SFY 2008 P4P


MCP’s reaching the minimum performance standards described in Section 2.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P.  For each Excellent standard established in Section 2.b.
herein, that an MCP meets, one-third of the at-risk amount may be retained.  For
MCPs meeting all of the Excellent and Superiorstandards established in Section
2.b. herein, additional P4P may be awarded.  For MCPs receiving additional P4P,
the amount in the P4P fund (see Section 3.) will be divided equally, up to the
maximum additional amount, among all MCPs’ ABD and/or CFC programs receiving
additional P4P.  The maximum additional amount to be awarded per plan, per
program, per contract year is $250,000.  An MCP may receive up to $500,000
should both of the MCP’s ABD and CFC programs achieve the Superior Performance
Levels.


3. NOTES


3.a. Transition from a county-based statewide to a regional-based statewide P4P
system.


The current county-based statewide P4P system will transition to a
regional-based statewide system as managed care expands statewide.  The
regional-based statewide approach will be fully phased in no later than SFY
2010.  The regional-based statewide P4P system will be modeled after the
county-based statewide system with adjustments to performance standards where
appropriate.


3.a.i. County-based statewide P4P system


For MCPs in their first twenty-four months of Ohio Medicaid CFC Managed Care
Program participation, the status of the at-risk amount will not be determined
because compliance with many of the standards cannot be determined in an MCP’s
first two contract years (see Appendix F., Rate Chart). In addition, MCPs in
their first two contract years are not eligible for the additional P4P amount
awarded for superior performance.


Starting with the twenty-fifth month of participation in the program, a new
MCP’s at-risk amount will be included in the P4P system. The determination of
the status of this at-risk amount will be after at least three full calendar
years of membership as many of the performance standards require three full
calendar years to determine an MCP’s performance level.  Because of this
requirement, more than 12 months of at-risk dollars may be included in an MCP’s
first at-risk status determination depending on when an MCP starts with the
program relative to the calendar year.


During the transition to a regional-based statewide system (SFY 2006 through SFY
2009), MCPs with membership as of  February 1, 2006 will continue in the
county-based statewide P4P system until the transition is complete.  These MCPs
will be put at-risk for a portion of the premiums received for members in
counties they are serving as of February 1, 2006.


3.a.ii. Regional-based statewide P4P system


All MCPs will be included in the regional-based statewide P4P system.  The
at-risk amount will be determined separately for each region an MCP serves.


The status of the at-risk amount for counties not included in the county-based
statewide P4P system will not be determined for the first twenty-four months of
regional membership.  Starting with the twenty-fifth month of regional
membership, the MCP’s at-risk amount will be included in the P4P system. The
determination of the status of this at-risk amount will be after at least three
full calendar years of regional membership as many of the performance standards
require three full calendar years to determine an MCP’s performance level. Given
that statewide expansion was not complete by December 31, 2006, ODJFS may adjust
performance measure reporting periods based on the number of months an MCP has
had regional membership. Because of this requirement, more than 12 months of
at-risk dollars may be included in an MCP’s first regional at-risk status
determination depending on when regional membership starts relative to the
calendar year.  Regional premium payments for months prior to July 2009 for
members in counties included in the county-based statewide P4P system for the
SFY 2009 P4P determination, will be excluded from the at-risk dollars included
in the first regional-based statewide P4P determination.


3.b. Determination of at-risk amounts and additional P4P payments


For MCPs that have participated in the Ohio Medicaid Managed Care Program long
enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP’s at-risk
amount will occur within six months of the end of the contract
period.  Determination of additional P4P payments will be made at the same time
the status of an MCP’s at-risk amount is determined.


3.c. Contract Termination, Nonrenewals, or Denials


Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to
ODJFS  in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of
the provider agreement.


Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS’ approval of a provider
agreement assignment.


3.d. Report Periods


The report period used in determining the MCP’s performance levels varies for
each measure depending on the frequency of the report and the data
source.  Unless otherwise noted, the most recent report or study finalized prior
to the end of the contract period will be used in determining the MCP’s overall
performance level for that contract period.
